 

Exhibit 10.22

EXECUTION VERSION

 

TERM LOAN AGREEMENT

dated as of

December 30, 2016

among

T2 BIOSYSTEMS, INC.,
as Borrower,

the Subsidiary Guarantors from time to time party hereto,

the Lenders from time to time party hereto,

and

CRG SERVICING LLC,

as Administrative Agent and Collateral Agent

U.S. $50,000,000

 

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Table of Contents

 

 

SECTION 1

 

 

DEFINITIONS

 

1

1.01

 

Certain Defined Terms

 

1

1.02

 

Accounting Terms and Principles

 

15

1.03

 

Interpretation

 

16

1.04

 

Changes to GAAP

 

16

SECTION 2

 

 

THE COMMITMENT

 

16

2.01

 

Commitments

 

16

2.02

 

Borrowing Procedures

 

16

2.03

 

Fees

 

16

2.04

 

Use of Proceeds

 

17

2.05

 

Defaulting Lenders

 

17

2.06

 

Substitution of Lenders

 

17

SECTION 3

 

 

PAYMENTS OF PRINCIPAL AND INTEREST

 

18

3.01

 

Repayment

 

18

3.02

 

Interest

 

18

3.03

 

Prepayments

 

19

SECTION 4

 

 

PAYMENTS, ETC

 

20

4.01

 

Payments

 

20

4.02

 

Computations

 

21

4.03

 

Notices

 

21

4.04

 

Set-Off

 

21

4.05

 

Pro Rata Treatment

 

21

SECTION 5

 

 

YIELD PROTECTION, ETC

 

22

5.01

 

Additional Costs

 

22

5.02

 

Illegality

23

5.03

 

Taxes

23

SECTION 6

 

 

CONDITIONS PRECEDENT

26

6.01

 

Conditions to the First Borrowing

26

6.02

 

Conditions to Subsequent Borrowings

27

6.03

 

Conditions to Each Borrowing

28

SECTION 7

 

 

REPRESENTATIONS AND WARRANTIES

28

7.01

 

Power and Authority

28

7.02

 

Authorization; Enforceability

28

7.03

 

Governmental and Other Approvals; No Conflicts

28

7.04

 

Financial Statements; Material Adverse Change

29

7.05

 

Properties

29

7.06

 

No Actions or Proceedings

31

7.07

 

Compliance with Laws and Agreements

31

7.08

 

Taxes

31

7.09

 

Full Disclosure

32

7.10

 

Regulation

32

7.11

 

Solvency

32

7.12

 

Subsidiaries

32

7.13

 

Indebtedness and Liens

32

7.14

 

Material Agreements

32

7.15

 

Restrictive Agreements

32

7.16

 

Real Property

33

7.17

 

Pension Matters

33

7.18

 

Collateral; Security Interest

33

7.19

 

Regulatory Approvals

33

7.20

 

Update of Schedules

33

SECTION 8

 

 

AFFIRMATIVE COVENANTS

34

8.01

 

Financial Statements and Other Information

34

8.02

 

Notices of Material Events

35

i

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Table of Contents

(continued)

 

8.03

 

Existence; Conduct of Business

36

8.04

 

Payment of Obligations

36

8.05

 

Insurance

36

8.06

 

Books and Records; Inspection Rights

37

 

8.07

 

Compliance with Laws and Other Obligations

37

8.08

 

Maintenance of Properties, Etc.

37

8.09

 

Licenses

37

8.10

 

Action under Environmental Laws

37

8.11

 

Use of Proceeds

37

8.12

 

Certain Obligations Respecting Subsidiaries; Further Assurances

37

8.13

 

Termination of Non-Permitted Liens

38

8.14

 

Intellectual Property

39

8.15

 

Post-Closing Items

39

SECTION 9

 

 

NEGATIVE COVENANTS

39

9.01

 

Indebtedness

39

9.02

 

Liens

40

9.03

 

Fundamental Changes and Acquisitions

41

9.04

 

Lines of Business

41

9.05

 

Investments

42

9.06

 

Restricted Payments

42

9.07

 

Payments of Indebtedness

43

9.08

 

Change in Fiscal Year

43

9.09

 

Sales of Assets, Etc.

43

9.10

 

Transactions with Affiliates

44

9.11

 

Restrictive Agreements

44

9.12

 

Amendments to Material Agreements; Organizational Documents

44

9.13

 

Operating Leases

44

9.14

 

Sales and Leasebacks

45

9.15

 

Hazardous Material

45

9.16

 

Accounting Changes

45

9.17

 

Compliance with ERISA

45

SECTION 10

 

 

FINANCIAL COVENANTS

45

10.01

 

Minimum Liquidity

45

 

10.02

 

Minimum Revenue

45

10.03

 

Cure Right

45

SECTION 11

 

 

EVENTS OF DEFAULT

46

11.01

 

Events of Default

46

11.02

 

Remedies

48

SECTION 12

 

 

ADMINISTRATIVE AGENT

49

12.01

 

Appointment and Duties

49

12.02

 

Binding Effect

49

12.03

 

Use of Discretion

50

12.04

 

Delegation of Rights and Duties

50

12.05

 

Reliance and Liability

50

12.06

 

Administrative Agent Individually

51

12.07

 

Lender Credit Decision

51

12.08

 

Expenses; Indemnities

51

12.09

 

Resignation of Administrative Agent

51

12.10

 

Release of Collateral or Guarantors

52

12.11

 

Additional Secured Parties

52

SECTION 13

 

 

MISCELLANEOUS

52

13.01

 

No Waiver

52

13.02

 

Notices

52

13.03

 

Expenses, Indemnification, Etc.

53

ii

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Table of Contents

(continued)

 

13.04

 

Amendments, Etc.

53

13.05

 

Successors and Assigns

54

13.06

 

Survival

55

13.07

 

Captions

55

13.08

 

Counterparts

55

13.09

 

Governing Law

55

13.10

 

Jurisdiction, Service of Process and Venue

56

13.11

 

Waiver of Jury Trial

56

 

13.12

 

Waiver of Immunity

56

13.13

 

Entire Agreement

56

13.14

 

Severability

56

13.15

 

No Fiduciary Relationship

56

13.16

 

Confidentiality

56

13.17

 

USA PATRIOT Act

57

13.18

 

Maximum Rate of Interest

57

13.19

 

Certain Waivers

57

13.20

 

Tax Treatment

58

13.21

 

Original Issue Discount

58

SECTION 14

 

 

GUARANTEE

58

14.01

 

The Guarantee

58

14.02

 

Obligations Unconditional

58

14.03

 

Reinstatement

59

14.04

 

Subrogation

59

14.05

 

Remedies

59

14.06

 

Instrument for the Payment of Money

59

14.07

 

Continuing Guarantee

59

14.08

 

Rights of Contribution

59

14.09

 

General Limitation on Guarantee Obligations

60

 

 

iii

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

 

 

 

 

 

SCHEDULES AND EXHIBITS

 

 

 

Schedule 1

-

Commitments and Warrant Shares

Schedule 7.05(b)(i)

-

Certain Intellectual Property

Schedule 7.05(b)(ii)

-

Intellectual Property Exceptions

Schedule 7.05(c)

-

Material Intellectual Property

Schedule 7.06

-

Certain Litigation

Schedule 7.12

-

Information Regarding Subsidiaries

Schedule 7.13(a)

-

Existing Indebtedness of Borrower and its Subsidiaries

Schedule 7.13(b)

-

Liens Granted by the Obligors

Schedule 7.14

-

Material Agreements of Obligors

Schedule 7.15

-

Restrictive Agreements

Schedule 7.16

-

Real Property Owned or Leased by Borrower or any Subsidiary

Schedule 7.17

-

Pension Matters

Schedule 9.05

-

Existing Investments

Schedule 9.10

-

Transactions with Affiliates

Schedule 9.14

-

Permitted Sales and Leasebacks

 

 

 

Exhibit A

-

Form of Guarantee Assumption Agreement

Exhibit B

-

Form of Notice of Borrowing

Exhibit C-1

-

Form of U.S. Tax Compliance Certificate

Exhibit C-2

-

Form of U.S. Tax Compliance Certificate

Exhibit C-3

-

Form of U.S. Tax Compliance Certificate

Exhibit C-4

-

Form of U.S. Tax Compliance Certificate

Exhibit D

-

Form of Compliance Certificate

Exhibit E

-

Form of Landlord Consent

Exhibit F

-

Form of Subordination Agreement

Exhibit G

-

Form of Intercreditor Agreement

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

TERM LOAN AGREEMENT, dated as of December 30, 2016 (this “ Agreement ”), among
T2 BIOSYSTEMS, INC., a Delaware corporation (“ Borrower ”), the Subsidiary
Guarantors from time to time party hereto,  the Lenders from time to time party
hereto and CRG SERVICING LLC, a Delaware limited liability company (“ CRG
Servicing ”), as administrative agent and collateral agent for the Lenders (in
such capacities, together with its successors and assigns, “ Administrative
Agent ”).

WITNESSETH:

Borrower has requested the Lenders to make term loans to Borrower, and the
Lenders are prepared to make such loans on and subject to the terms and
conditions hereof.  Accordingly, the parties agree as follows:

SECTION 1

DEFINITIONS

1.01Certain Defined Terms .  As used herein, the following terms have the
following respective meanings:

“ Accounting Change Notice ” has the meaning set forth in Section 1.04(a) .

“ Act ” has the meaning set forth in Section 13.17 .

“ Acquisition ” means any transaction, or any series of related transactions, by
which any Person directly or indirectly, by means of a take-over bid, tender
offer, amalgamation, merger, purchase of assets, or similar transaction having
the same effect as any of the foregoing, (a) acquires any business, division or
line of business or all or substantially all of the assets of any Person engaged
in any business,  division or line of business, (b) acquires control of
securities of a Person engaged in a business representing more than 50% of the
ordinary voting power for the election of directors or other governing body if
the business affairs of such Person are managed by a board of directors or other
governing body, or (c) acquires control of more than 50% of the ownership
interest in any Person engaged in any business that is not managed by a board of
directors or other governing body.

“ Affected Lender ” has the meaning set forth in Section 2.06(a) .

“ Affiliate ” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. 

“ Agreement ” has the meaning set forth in the introduction hereto.

“ Anti-Corruption Laws ” means all laws, rules, and regulations of any
jurisdiction applicable to any Obligor, its Subsidiaries or Affiliates from time
to time concerning or relating to bribery or corruption, including, without
limitation, the United States Foreign Corrupt Practices Act of 1977.

“ Anti-Money Laundering Laws ” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to an
Obligor, its Subsidiaries or Affiliates related to terrorism financing or money
laundering, including any applicable provision of the Act and The Currency and
Foreign Transaction Reporting Act (also known as the “Bank Secrecy Act,” 31
U.S.C. §§5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“ Approval Milestone ” means 510(k) clearance for the marketing of T2Bacteria™
by the United States Food and Drug Administration on or prior to April 30, 2018.

“ Asset Sale ”  has the meaning set forth in Section 9.09 .

“ Asset Sale Net Proceeds ” means the aggregate amount of the cash proceeds
received from any Asset Sale, net of any bona fide costs and expenses incurred
in connection with such Asset Sale, plus, with respect to any non-cash proceeds
of an Asset Sale, the fair market value of such non cash proceeds as determined
by Borrower in its reasonable discretion in accordance with GAAP.

“ Assignment and Assumption ” means an assignment and assumption entered into by
a Lender and an assignee of such Lender.

1

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

“ Back-End Facility Fee ” has the meaning set forth in the Fee Letter.

“ Bankruptcy Code ” means Title 11 of the United States Code entitled
“Bankruptcy.”

“ Benefit Plan ” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Obligor or Subsidiary thereof incurs or otherwise has any obligation or
liability, contingent or otherwise.

“ Borrower ” has the meaning set forth in the introduction hereto.

“ Borrower Facility ” means each manufacturing or testing facility occupied or
operated by any Obligor the operation of which is subject to the approval or
licensing by the United States Food and Drug Administration and/or any other
Governmental Approval relating to the manufacture or testing of medical devices
and pharmaceutical or diagnostic products.

“ Borrower Landlord ” means each landlord relating to any leased Borrower
Facility.  As of the Closing Date, the Borrower Landlords consisted of: (a) King
101 Hartwell LLC, a Massachusetts limited liability company; (b) 91 Hartwell
Avenue Trust; (c) King 4 Hartwell Place, LP, a Delaware limited partnership; and
(d) Columbus Day Realty, Inc..

“ Borrower Lease ” means each lease agreement relating to any leased Borrower
Facility.  As of the Closing Date, the Borrower Leases consist of: (a) that
certain Lease dated August 6, 2010, as amended by that certain First Amendment
to Lease dated November  2011, as further amended by that certain Second
Amendment to Lease dated July 11, 2014, and as further amended by that certain
Third Amendment to Lease dated May 27, 2015, by and between Borrower and King
101 Hartwell LLC, a Massachusetts limited liability company; (b) that certain
License Agreement dated October 31, 2014, as amended by that certain First
Amendment to License Agreement dated April 3, 2015, as further amended by that
certain Second Amendment to License Agreement dated May 6, 2015, as further
amended by that certain Third Amendment to License Agreement dated October 26,
2015, and as further amended by that certain Fourth Amendment to License
Agreement dated May 19, 2016, by and between Borrower and 91 Hartwell Avenue
Trust; (c) that certain Lease dated November 12, 2014, by and between Borrower
and King 4 Hartwell Place, LP, a Delaware limited partnership; and (d) that
certain Commercial Lease dated May 6, 2013, as amended by that certain Amendment
No. 1 to Commercial Lease dated September 24, 2013, and as further amended by
that certain Amendment No. 2 to Commercial Lease dated September 21, 2015, by
and between Borrower and Columbus Day Realty, Inc..

“ Borrower Party ” has the meaning set forth in Section 13.03(b) .

“ Borrowing ” means a borrowing consisting of Loans made on the same day by the
Lenders according to their respective Commitments (including without limitation
a borrowing of a PIK Loan).

“ Borrowing Date ” means the date of a Borrowing.

“ Borrowing Notice Date ” means, (a) in the case of the first Borrowing,  the
date of this Agreement and, (b) in the case of a subsequent Borrowing, a date
that is at least [***] Business Days prior to the Borrowing Date of such
Borrowing.

“ Business Day ” means a day (other than a Saturday or Sunday) on which
commercial banks are not authorized or required to close in New York City.

“ Capital Lease Obligations ” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal Property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP and, for purposes of this Agreement, the amount
of such obligations shall be the capitalized amount thereof, determined in
accordance with GAAP and as shown on such Person’s consolidated balance sheet.

“ Change of Control ” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group of Persons acting
jointly or otherwise in concert of capital stock representing more than 35% of
the aggregate ordinary voting power represented by the issued and outstanding
capital stock of Borrower or (b) the acquisition of direct or indirect Control
of Borrower by any Person or group of Persons acting jointly or otherwise in
concert, in each case whether as a result of a tender or exchange offer, open
market purchases, privately negotiated purchases or otherwise;   provided , for
each of clauses (a) and (b), that entities affiliated with any holder of more
than 10% of Borrower’s issued and outstanding capital stock as of the Closing
Date may

2

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

collectively acquire, directly or indirectly, beneficially or of record, up to
40% of the aggregate ordinary voting power represented by the issued and
outstanding capital stock of Borrower so long as such acquisition is not
effected in connection with a transaction as a result of which Borrower ceases
to have Equity Interests listed on a national securities exchange or otherwise
ceases to be public reporting company.

“ Claims ”  means any claims, demands, complaints, grievances, actions,
applications, suits, causes of action, orders, charges, indictments,
prosecutions, information (brought by a public prosecutor without grand jury
indictment) or other similar processes, assessments or reassessments.

“ Closing Date ” means the date of the first Borrowing.

“ Code ” means the Internal Revenue Code of 1986.

“ Collateral ” means any Property in which a Lien is purported to be granted
under any of the Security Documents (or all such Property, as the context may
require).

“ Commitment ” means, with respect to each Lender, the obligation of such Lender
to make Loans to Borrower in accordance with the terms and conditions of this
Agreement, which commitment is in the amount set forth opposite such Lender’s
name on Schedule 1 under the caption “Commitment”, as such Schedule may be
amended from time to time.  The aggregate Commitments on the date hereof equal
$50,000,000.  For purposes of clarification, the amount of any PIK Loans shall
not reduce the amount of the available Commitment.

“ Commitment Period ” means the Closing Date through and including July 27,
2018.

“ Commodity Account ”  has the meaning set forth in the Security Agreement.

“ Compliance Certificate ” has the meaning given to such term in Section 8.01(d)
.

“ Connection Income Taxes ” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“ Contracts ” means contracts, licenses, leases, agreements, obligations,
promises, undertakings, understandings, arrangements, documents, commitments,
entitlements or engagements under which a Person has, or will have, any
liability or contingent liability (in each case, whether written or oral,
express or implied).

“ Control ” means, in respect of a particular Person, the possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of such Person, whether through the ability to exercise voting
power, by contract or otherwise.  “Controlling” and “Controlled” have meanings
correlative thereto.

“ Controlled Foreign Corporation ” means a “controlled foreign corporation” as
defined in Section 957(a) of the Code.

“ Copyright ”  has the meaning set forth in the Security Agreement.

“ Cure Amount ” has the meaning set forth in Section 10.03(a) .

“ Default ” means any Event of Default and any event that, upon the giving of
notice, the lapse of time or both, would constitute an Event of Default.

“ Default Rate ” has the meaning set forth in Section 3.02(b) .

“ Defaulting Lender ” means, subject to Section 2.05 ,  any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans, within [***] of the date required to be funded by it hereunder,
(b) has notified Borrower or any Lender that it does not intend to comply with
its funding obligations or has made a public statement to that effect with
respect to its funding obligations hereunder or under other agreements in which
it commits to extend credit, or (c) has, or has a direct or indirect parent
company that has, (i) become the subject of an Insolvency Proceeding, (ii) had a
receiver, conservator, trustee,

3

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or a custodian appointed for
it, or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.

“ Deposit Account ” is defined in the Security Agreement.

“ Disqualified Equity ” means Equity Interests of a Person subject to repurchase
or redemption rights or obligations (excluding repurchases or redemptions at the
sole option of such Person), in each case prior to the date that is the 181 st
day anniversary of the Maturity Date (other than upon indefeasible payment in
full of the Obligations (other than contingent indemnification or reimbursement
obligations for which no claim has been made)).

“ Dollars ” and “ $ ” means lawful money of the United States of America.

“ Eligible Transferee ” means and includes a commercial bank, an insurance
company, a finance company, a financial institution, any investment fund that
invests in loans or any other “accredited investor” (as defined in Regulation D
of the Securities Act) that is principally in the business of managing
investments or holding assets for investment purposes;   provided that “Eligible
Transferee” shall not include (a) any Person that produces, markets or sells, or
develops a program to market or sell, a product in direct competition with
Borrower or whose active business is in the medical device or medical
instrumentation industry, and (b) so long as no Default or Event of Default has
occurred and is continuing, any Person whose primary investment strategy, as
determined by the transferring Lender in its reasonable discretion, is the
investment in distressed debt; provided , further, that the foregoing limitation
in clause (b) shall cease to apply with respect to any Lender that has engaged
in the securitization or other factoring or financing transaction with respect
to its lending portfolio.

“ Environmental Law ” means any federal, state, provincial or local governmental
law, rule, regulation, order, writ, judgment, injunction or decree relating to
pollution or protection of the environment or the treatment, storage, disposal,
release, threatened release or handling of hazardous materials, and all local
laws and regulations related to environmental matters and any specific
agreements entered into with any competent authorities which include commitments
related to environmental matters.

“ Equity Interest ” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, but excluding debt securities
convertible or exchangeable into such equity.

“ Equivalent Amount ” means, with respect to an amount denominated in one
currency, the amount in another currency that could be purchased by the amount
in the first currency determined by reference to the Exchange Rate at the time
of determination.

“ ERISA ” means the United States Employee Retirement Income Security Act of
1974, as amended.

“ ERISA Affiliate ” means, collectively, any Obligor, Subsidiary thereof, and
any Person under common control, or treated as a single employer, with any
Obligor or Subsidiary thereof, within the meaning of Section 414(b), (c), (m) or
(o) of the Code.

“ ERISA Event ” means (a) a reportable event as defined in Section 4043 of ERISA
with respect to a Title IV Plan, excluding, however, such events as to which the
PBGC by regulation has waived the requirement of Section 4043(a) of ERISA that
it be notified within 30 days of the occurrence of such event; (b) a withdrawal
by any Obligor or any ERISA Affiliate thereof from a Title IV Plan or the
termination of any Title IV Plan resulting in liability under Sections 4063 or
4064 of ERISA; (c) the withdrawal of any Obligor or any ERISA Affiliate thereof
in a complete or partial withdrawal (within the meaning of Section 4203 and 4205
of ERISA) from any Multiemployer Plan if there is any potential liability
therefore, or the receipt by any Obligor or any ERISA Affiliate thereof of
notice from any Multiemployer Plan that it is in reorganization or insolvency
pursuant to Section 4241 or 4245 of ERISA; (d) the filing of a notice of intent
to terminate, the treatment of a plan amendment as a termination under Section
4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to
terminate a Title IV Plan or Multiemployer Plan; (e) the imposition of liability
on any Obligor or any ERISA Affiliate thereof pursuant to Sections 4062(e) or
4069 of ERISA or by reason of the application of Section 4212(c) of ERISA; (f)
the failure by any Obligor or any ERISA Affiliate thereof to make any required
contribution to a Plan, or the failure to meet the minimum funding standard of
Section 412 of the Code with respect to any Title IV Plan (whether or not waived
in accordance with Section 412(c) of the Code) or the failure to make by its due
date a required installment under Section 430

4

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

of the Code with respect to any Title IV Plan or the failure to make any
required contribution to a Multiemployer Plan; (g) the determination that any
Title IV Plan is considered an at-risk plan or a plan in endangered to critical
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 and 305 of ERISA; (h) an event or condition which could reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Title IV Plan or
Multiemployer Plan; (i) the imposition of any liability under Title I or Title
IV of ERISA, other than PBGC premiums due but not delinquent under Section 4007
of ERISA, upon any Obligor or any ERISA Affiliate thereof; (j) an application
for a funding waiver under Section 303 of ERISA or an extension of any
amortization period pursuant to Section 412 of the Code with respect to any
Title IV Plan;  (k) the occurrence of a non-exempt prohibited transaction under
Sections 406 or 407 of ERISA for which any Obligor or any Subsidiary thereof may
be directly or indirectly liable; (l) a violation of the applicable requirements
of Section 404 or 405 of ERISA or the exclusive benefit rule under Section
401(a) of the Code by any fiduciary or disqualified person for which any Obligor
or any ERISA Affiliate thereof may be directly or indirectly liable; (m) the
occurrence of an act or omission which could give rise to the imposition on any
Obligor or any ERISA Affiliate thereof of fines, penalties, taxes or related
charges under Chapter 43 of the Code or under Sections 409, 502(c), (i) or (1)
or 4071 of ERISA; (n) the assertion of a material claim (other than routine
claims for benefits) against any Plan or the assets thereof, or against any
Obligor or any Subsidiary thereof in connection with any such plan; (o) receipt
from the IRS of notice of the disqualification of any Qualified Plan under
Section 401(a) of the Code, or the revocation of the tax-exempt status of any
trust forming part of any Qualified Plan under Section 501(a) of the Code; (p)
the imposition of any lien (or the fulfillment of the conditions for the
imposition of any lien) on any of the rights, properties or assets of any
Obligor or any ERISA Affiliate thereof, in either case pursuant to Title I or
IV, including Section 302(f) or 303(k) of ERISA or to Section 401(a)(29) or
430(k) of the Code; or (q) the establishment or amendment by any Obligor or any
Subsidiary thereof of any “welfare plan”, as such term is defined in Section
3(1) of ERISA, that provides post-employment welfare benefits in a manner that
materially increases the liability of any Obligor.

“ ERISA Funding Rules ” means the rules regarding minimum required contributions
(including any installment payment thereof) to Title IV Plans, as set forth in
Sections 412, 430 and 436 of the Code and Sections 302 and 303 of ERISA.

“ Essex Lease Agreement ” means, collectively, that certain Master Lease
Agreement, dated as of October 30, 2015, between Essex Capital Corporation, a
California corporation, and Borrower, and all amendments, restatements,
modifications and supplements thereto.

“ Event of Default ” has the meaning set forth in Section 11.01 .

“ Exchange Act ” means the Securities Exchange Act of 1934, as amended.

“ Exchange Rate ” means, as of any date, the rate at which any currency (the “
Pre-Exchange Currency ”) may be exchanged into another currency (the “
Post-Exchange Currency ”), as set forth on such date on the relevant Reuters
screen at or about 11:00 a.m. (Central time) on such date. In the event that
such rate does not appear on the Reuters screen, the “Exchange Rate” with
respect to exchanging such Pre-Exchange Currency into such Post-Exchange
Currency shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed upon by Borrower and
Administrative Agent or, in the absence of such agreement, such Exchange Rate
shall instead be determined by Administrative Agent by any reasonable method as
they deem applicable to determine such rate, and such determination shall be
conclusive absent manifest error.

“ Excluded Account ”  has the meaning assigned to it in the Security Agreement.

“ Excluded Foreign Subsidiary ” means any Foreign Subsidiary that is (i) a
Controlled Foreign Corporation or (ii) a Foreign Subsidiary owned by a
Subsidiary described in clause (i).

“ Excluded Taxes ” means any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax, or (ii) that are Other Connection Taxes, (b)
in the case of a Lender, U.S. federal withholding Taxes that are imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment to the extent that the obligation to
withhold amounts existed on the date that such Lender becomes a “Lender” under
this Agreement or such Lender otherwise acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by Borrower under
Section 5.03(g) ) or such Lender changes its lending office, except in each case
to the extent that, pursuant to Section 5.03 , amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before

5

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

it changed its lending office, (c) any U.S. federal withholding Taxes imposed
under FATCA, and (d) Taxes attributable to such Recipient’s failure to comply
with Section 5.03(e) .

“ Expense Cap ” has the meaning set forth in the Fee Letter.

“ FATCA ” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not more onerous to comply with), any current or future regulations or
official interpretations thereof ,  any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreement between a
non-U.S. jurisdiction and the United States with respect to the foregoing and
any law, regulation or practice adopted pursuant to any such intergovernmental
agreement.

“ Federal Funds Effective Rate ” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by Administrative Agent
from three federal funds brokers of recognized standing selected by it.

“ Fee Letter ” means that fee letter agreement dated as of the date hereof
between Borrower and Administrative Agent.

“ First-Tier Foreign Subsidiary ” means an Excluded Foreign Subsidiary that is a
direct Subsidiary of an Obligor.

“ Foreign Lender ” means a Lender that is not a U.S. Person.

“ Foreign Subsidiary ” means a Subsidiary of Borrower that is not a U.S. Person.

“ GAAP ” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants, in
the statements and pronouncements of the Financial Accounting Standards Board
and in such other statements by such other entity as may be in general use by
significant segments of the accounting profession that are applicable to the
circumstances as of the date of determination.  Subject to Section 1.02 , all
references to “GAAP” shall be to GAAP applied consistently with the principles
used in the preparation of the financial statements described in Section 7.04(a)
.

“ Governmental Approval ” means any consent, authorization, approval, order,
clearance, license, franchise, notification, permit, certificate, accreditation,
registration, filing or notice, of, issued by, from or to, or other act by or in
respect of, any Governmental Authority.

“ Governmental Authority ” means any nation, government, branch of power
(whether executive, legislative or judicial), state, province or municipality or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, monetary, regulatory or administrative functions of or
pertaining to government, including without limitation regulatory authorities,
governmental departments, agencies, commissions, bureaus, officials, ministers,
courts, bodies, boards, tribunals and dispute settlement panels, and other law-,
rule- or regulation-making organizations or entities of any State, territory,
county, city or other political subdivision.

“ Guarantee ” of or by any Person (the “ guarantor ”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “ primary obligor ”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.  The amount of any
Guarantee shall be deemed to be the maximum reasonably anticipated liability in
respect thereof.

6

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

“ Guarantee Assumption Agreement ” means a Guarantee Assumption Agreement
substantially in the form of Exhibit A by an entity that, pursuant to Section
8.12(a) , is required to become a “Subsidiary Guarantor” hereunder.

“ Guaranteed Obligations ” has the meaning set forth in Section 14.01 .

“ Hazardous Material ” means any substance, element, chemical, compound,
product, solid, gas, liquid, waste, by-product, pollutant, contaminant or
material which is hazardous or toxic, and includes, without limitation, (a)
asbestos, polychlorinated biphenyls and petroleum (including crude oil or any
fraction thereof) and (b) any material classified or regulated as “hazardous” or
“toxic” or words of like import pursuant to an Environmental Law.

“ Hedging Agreement ” means any interest rate exchange agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“ Indebtedness ” of any Person means, without duplication, (a) all obligations
of such Person for borrowed money or obligations of such Person with respect to
deposits or advances of any kind by third parties, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid, (d)
all obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (e) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (j) obligations under any
Hedging Agreement currency swaps, forwards, futures or derivatives transactions,
(k) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances and (l) all Disqualified Stock of such Person (excluding
accrued dividends that have not increased the liquidation preference of such
Disqualified Stock). The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

“ Indemnified Party ” has the meaning set forth in Section 13.03(b) .

“ Indemnified Taxes ” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any Obligation and (b) to
the extent not otherwise described in clause (a), Other Taxes.

“ Insolvency Proceeding ” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of any Person’s creditors generally or any substantial portion of
such Person’s creditors, in each case undertaken under U.S. federal, state or
foreign law, including the Bankruptcy Code.

 

“ Intellectual Property ” means all Patents, Trademarks, Copyrights, and
Technical Information, whether registered or not, domestic and foreign. 
Intellectual Property shall include all:

(a)applications or registrations relating to such Intellectual Property;

(b)rights and privileges arising under applicable Laws with respect to such
Intellectual Property;

(c)rights to sue for past, present or future infringements of such Intellectual
Property; and

(d)rights of the same or similar effect or nature in any jurisdiction
corresponding to such Intellectual Property throughout the world.

“ Interest-Only Period ” means the period from and including the first Borrowing
Date and through and including the twelfth (12 th ) Payment Date following the
first Borrowing Date;   provided that (a) if Borrower achieves the Approval
Milestone and so long as no Default or Event of Default has occurred and is
continuing, the Interest-Only Period shall be extended through and including the

7

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

sixteenth (16 th ) Payment Date following the first Borrowing Date and (b) if
Borrower achieves the Market Cap Milestone and so long as no Default or Event of
Default has occurred and is continuing, the Interest-Only Period shall be
extended through and including the twenty-third (23 rd ) Payment Date following
the first Borrowing Date.

“ Interest Period ”  means, with respect to each Borrowing, (a) initially, the
period commencing on and including the Borrowing Date thereof and ending on and
excluding the next Payment Date, and, (b)  thereafter, each period beginning on
and including the last day of the immediately preceding Interest Period and
ending on and excluding the next succeeding Payment Date.

“ Invention ” means any novel, inventive and useful art, apparatus, method,
process, machine (including article or device), manufacture or composition of
matter, or any novel, inventive and useful improvement in any art, method,
process, machine (including article or device), manufacture or composition of
matter. 

“ Investment ” means, for any Person:  (a) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition (including any “short
sale” or any sale of any securities at a time when such securities are not owned
by the Person entering into such sale); (b) the making of any deposit with, or
advance, loan or other extension of credit to, any other Person (including the
purchase of property from another Person subject to an understanding or
agreement, contingent or otherwise, to resell such property to such Person), but
excluding any such advance, loan or extension of credit having a term not
exceeding [***] arising in connection with the sale of inventory or supplies by
such Person in the ordinary course of business; (c) the entering into of any
Guarantee of, or other contingent obligation with respect to, Indebtedness or
other liability of any other Person and (without duplication) any amount
committed to be advanced, lent or extended to such Person; or (d) the entering
into of any Hedging Agreement.

“ IRS ” means the U.S. Internal Revenue Service or any successor agency, and to
the extent relevant, the U.S. Department of the Treasury.

“ Knowledge ” means, with respect to any Person, the actual knowledge of any
Responsible Officer of such Person and, in the case of Borrower, so long as he
or she is employed by Borrower or its Subsidiaries, the actual knowledge of John
McDonough, Shawn Lynch and Tom Lowery, so long as such Person is an officer of
Borrower.

“ Landlord Consent ” means a Landlord Consent substantially in the form of
Exhibit E or otherwise reasonably acceptable to Administrative Agent.

“ Laws ” means, collectively, all international, foreign, federal, state,
provincial, territorial, municipal and local statutes, treaties, rules,
guidelines, regulations, ordinances, codes and administrative or judicial
precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law.

“ Lender ” means each Person listed as a “Lender” on a signature page hereto,
together with its successors, and each assignee of a Lender pursuant to Section
13.05(b) .

“ Lien ” means any mortgage, lien, pledge, charge or other security interest, or
any lease, title retention agreement, mortgage, restriction, easement,
right-of-way, option or adverse claim (of ownership or possession) or other
encumbrance of any kind or character whatsoever or any preferential arrangement
that has the practical effect of creating a security interest.

“ Liquidity ” means the balance of unencumbered (other than Liens securing the
Obligations and Liens permitted pursuant to Section 9.02(c) and Section 9.02(j)
; provided that, with respect to cash subject to a Lien in connection with
Permitted Priority Debt, there is no default under the documentation governing
the Permitted Priority Debt) cash and Permitted Cash Equivalent Investments
(which for greater certainty shall not include any undrawn credit lines), in
each case, to the extent held in an account over which the Secured Parties have
a perfected security interest.

“ Loan ” means (a) each loan advanced by a Lender pursuant to Section 2.01 and
(b) each PIK Loan deemed to have been advanced by a Lender pursuant to Section
3.02(d) .  For purposes of clarification, any calculation of the aggregate
outstanding principal amount of Loans on any date of determination shall include
both the aggregate principal amount of loans advanced pursuant to Section 2.01
and not yet repaid, and all PIK Loans deemed to have been advanced and not yet
repaid, on or prior to such date of determination.

8

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

“ Loan Documents ” means, collectively, this Agreement, the Fee Letter, the
Security Documents, any subordination agreement or any intercreditor agreement
entered into by Administrative Agent (on behalf of the Lenders) with any other
creditors of Obligors or any agent acting on behalf of such creditors, and any
other present or future document, instrument, agreement or certificate executed
by Obligors and delivered to Administrative Agent or any Secured Party in
connection with or pursuant to this Agreement or any of the other Loan
Documents, all as amended, restated, supplemented or otherwise modified.

“ Loss ” means judgments, debts, liabilities, expenses, costs, damages or
losses, contingent or otherwise, whether liquidated or unliquidated, matured or
unmatured, disputed or undisputed, contractual, legal or equitable, including
loss of value, professional fees, including fees and disbursements of legal
counsel on a full indemnity basis, and all costs incurred in investigating or
pursuing any Claim or any proceeding relating to any Claim.

“ Majority Lenders ” means, at any time, Lenders having at such time in excess
of 50% of the aggregate Commitments (or, if such Commitments are terminated, the
outstanding principal amount of the Loans) then in effect, ignoring, in such
calculation, the Commitments of and outstanding Loans owing to any Defaulting
Lender.

“ Margin Stock ” means “margin stock” within the meaning of Regulations U and X.

“ Market Cap Milestone ” means achievement by Borrower of an average Market
Capitalization of $[***] over a trailing [***] month period on or prior to June
30, 2019.

“ Market Capitalization ”  means, as of the date of determination, the product
of (a) the sum of (i) the number of shares of Borrower’s common stock
outstanding as of such date of determination and (ii) the number of shares (not
included in clause (i)) of Borrower’s common stock that would be outstanding if
all outstanding in-the-money stock options, warrants and convertible securities
were exercised for, or converted into, as applicable, common stock and (b) the
closing price of Borrower’s common stock on the NASDAQ Global Market on such
date of determination.

“ Material Adverse Change ” and “ Material Adverse Effect ” mean a material
adverse change in or effect on (a) the business, condition (financial or
otherwise), operations, performance or Property of Borrower and its Subsidiaries
taken as a whole, (b) the ability of any Obligor to perform its obligations
under the Loan Documents, or  (c) the legality, validity, binding effect or
enforceability of the Loan Documents or the rights and remedies of
Administrative Agent or any Lender under any of the Loan Documents.

“ Material Agreements ” means (a)  the agreements which are listed in Schedule
7.14 (as updated by Borrower from time to time in accordance with Section 7.20
to list all such agreements that meet the description set forth in clauses (b)
and (c) of this definition),  (b) material inbound and outbound license
agreements and (c) all other agreements held by the Obligors from time to time,
the absence or termination of any of which would reasonably be expected to
result in a Material Adverse Effect; provided, however, that “Material
Agreements” exclude all: (i) licenses implied by the sale of a product; and (ii)
paid-up licenses for commonly available software programs under which an Obligor
is the licensee.  “Material Agreement” means any one such agreement.

“ Material Indebtedness ” means, at any time, any Indebtedness of any Obligor,
the outstanding principal amount of which (i) for purposes of Section 11.01 ,
 exceeds $[***] individually or in the aggregate (or the Equivalent Amount in
other currencies) or (ii) for all other purposes, exceeds $[***] individually
(or the Equivalent Amount in other currencies).

“ Material Intellectual Property ” means, the Obligor Intellectual Property
described in Schedule 7.05(c) and any other Obligor Intellectual Property after
the date hereof the loss of which could reasonably be expected to have a
Material Adverse Effect.

“ Maturity Date ”  means the earlier to occur of (a) the Stated Maturity Date,
and (b) the date on which the Loans are accelerated pursuant to Section 11.02 .

“ Maximum Rate ” has the meaning set forth in Section 13.18.

“ Minimum Required Revenue ” has the meaning set forth in Section in 10.02.

“ MSC Investment Conditions ” means that, as of any date, Borrower has on
deposit in a collateral account subject to a control agreement in favor of
Administrative Agent for the benefit of the Secured Parties an amount equal to
or greater than 110% of

9

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

the outstanding principal, interest, Back-End Facility Fee and Prepayment
Premium (calculated as if the Loans were prepaid in full as of the applicable
date), in each case with respect to the Loans.

“ Multiemployer Plan ” means any multiemployer plan, as defined in Section
400l(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.

“ Non-Consenting Lender ” has the meaning set forth in Section 2.06(a) .

“ Non-Disclosure Agreement ” has the meaning set forth in Section 13.16 .

“ Notice of Borrowing ” has the meaning set forth in Section 2.02 .

“ Obligations ” means, with respect to any Obligor, all amounts, obligations,
liabilities, covenants and duties of every type and description owing by such
Obligor to any Lender, any other indemnitee hereunder or any participant, to the
extent arising out of, under, or in connection with, any Loan Document, whether
direct or indirect (regardless of whether acquired by assignment), absolute or
contingent, due or to become due, whether liquidated or not, now existing or
hereafter arising and however acquired, and whether or not evidenced by any
instrument or for the payment of money, including, without duplication, (a) if
such Obligor is Borrower, all Loans, (b) all interest, whether or not accruing
after the filing of any petition in bankruptcy or after the commencement of any
insolvency, reorganization or similar proceeding, and whether or not a claim for
post-filing or post-petition interest is allowed in any such proceeding, and (c)
all other fees, expenses (including fees, charges and disbursement of counsel),
interest, commissions, charges, costs, disbursements, indemnities and
reimbursement of amounts paid and other sums chargeable to such Obligor under
any Loan Document. Notwithstanding the foregoing, “Obligations” shall not
include the Warrant Obligations.

“ Obligor Intellectual Property ” means Intellectual Property owned by or
licensed to any of the Obligors.

“ Obligors ” means, collectively, Borrower and the Subsidiary Guarantors and
their respective successors and permitted assigns.

“ OFAC ” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“ Other Connection Taxes ” means, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“ Other Taxes ” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.03(g) ).

“ Participant ” has the meaning set forth in Section 13.05(e) .

“ Participant Register ” has the meaning set forth in Section 13.05(f) .  

“ Patents ”  has the meaning set forth in the Security Agreement.

“ Payment Date ”  means each March 31, June 30, September 30, December 31 and
the Maturity Date, commencing on the first such date to occur following the
first Borrowing Date; provided that, if any such date shall occur on a day that
is not a Business Day, the applicable Payment Date shall be the next preceding
Business Day.

“ PBGC ” means the United States Pension Benefit Guaranty Corporation referred
to and defined in ERISA and any successor entity performing similar functions.

10

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

“ Perfection Certificate ” means that certain Perfection Certificate dated as of
the date hereof delivered by Borrower to Administrative Agent.

“ Permitted Acquisition ” means any acquisition by Borrower or any of its
wholly-owned Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, all of the Equity Interests of, or a
business line or unit or a division of, any Person; provided that:

 

(a)immediately prior to, and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing or would result therefrom;

(b)all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable Laws and in conformity with
all applicable Governmental Approvals;

(c)in the case of the acquisition of all of the Equity Interests of such Person,
all of the Equity Interests (except for any such securities in the nature of
directors’ qualifying shares required pursuant to applicable Law) acquired, or
otherwise issued by such Person or any newly formed Subsidiary of Borrower in
connection with such acquisition, shall be owned 100% by an Obligor or any other
Subsidiary, and Borrower shall have taken, or caused to be taken, as of the date
such Person becomes a Subsidiary of Borrower, each of the actions set forth in
Section 8.12 , if applicable;

(d)Borrower and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 10.01 and Section 10.02 on a pro forma basis
after giving effect to such acquisition; and

(e)such Person (in the case of an acquisition of Equity Interests) or assets (in
the case of an acquisition of assets or a division) (i) shall be engaged or
used, as the case may be, in the same business or lines of business in which
Borrower and/or its Subsidiaries are engaged, or a business reasonably related
thereto or (ii) shall have a similar customer base as Borrower and/or its
Subsidiaries.

“ Permitted Cash Equivalent Investments ” means (a) marketable direct
obligations issued or unconditionally guaranteed by the United States or any
agency or any State thereof having maturities of not more than two (2) years
from the date of acquisition,  (b) commercial paper maturing no more than one
(1) year after its creation and having the highest rating from either Standard &
Poor’s Ratings Group or Moody’s Investors Service, Inc, (c) any certificate of
deposit, time deposit or bankers’ acceptance maturing not more than two (2)
years after its date of issuance which is issued by any bank organized under the
laws of the United States (or any state thereof) and which has (i) a credit
rating of A2 or higher from Moody’s or A or higher from S&P and (ii) a combined
capital and surplus greater than $[***],  (d) any publicly traded or
SEC-regulated money market funds or other investment vehicles holding any of the
foregoing Permitted Cash Equivalent Investments and (e) investments pursuant to
Borrower’s investment policy, with any changes thereto requiring prior written
consent of Administrative Agent.

“ Permitted Cure Debt ” means Indebtedness incurred in connection with the
exercise of Section 10.03(a)  (a) that is governed by documentation containing
representations, warranties, covenants and events of default no more burdensome
or restrictive than those contained in the Loan Documents, (b) that has a
maturity date later than the Maturity Date, (c) in respect of which no cash
payments of principal or interest are required prior to the Maturity Date and
(d) in respect of which the holders of such Indebtedness have agreed in favor of
Borrower,  Administrative Agent and Lenders (i)  that prior to the date on which
the Commitments have expired or been terminated and all Obligations (other than
contingent indemnification or reimbursement obligations for which no claim has
been made)  have been paid in full indefeasibly in cash, such holders will not
exercise any remedies (other than any conversion rights) available to them in
respect of such Indebtedness, (ii)  that such Indebtedness is unsecured and
(iii)  to terms of subordination in substantially the form attached hereto as
Exhibit F or otherwise reasonably satisfactory to Administrative Agent.

“ Permitted Indebtedness ” means any Indebtedness permitted under Section 9.01 .

“ Permitted Liens ”  means any Liens permitted under Section 9.02 .

“ Permitted Priority Debt ” means Indebtedness of Borrower under one working
capital revolving credit facility, in an amount not to exceed at any time the
sum of (i) 80% of the face amount at such time of Borrower’s eligible accounts
receivable outstanding and securing such Permitted Priority Debt and (ii) 50% of
the face amount at such time of Borrower’s eligible inventory outstanding and
securing such Permitted Priority Debt;   provided that (a) such Indebtedness, if
secured, is secured solely by Borrower’s cash (other than proceeds of the Loans
and proceeds from the Collateral that does not secure such Permitted Priority

11

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Debt), accounts receivable and inventory but otherwise is not secured by any
property (including without limitation any Intellectual Property or proceeds
thereof), (b) the holders or lenders thereof have executed and delivered to
Administrative Agent an intercreditor agreement in substantially the form of
Exhibit G and with such changes (if any) as are reasonably satisfactory to
Administrative Agent (such consent by Administrative Agent to any such changes
not to be unreasonably withheld) and (c) Borrower has achieved the Product
Revenue Milestone.

“ Permitted Priority Liens ” means (a) Liens permitted under Section 9.02(c) ,
(d) , (e) , (f) , (g), (h) ,   (i) , (j) ,   (k) , (m) ,   (o) and (p) , and (b)
Liens permitted under Section 9.02(b) provided that such Liens are also of the
type described in 9.02(c) , (d) , (e) , (f) , (g), (h) ,   (i) , (j) ,   (k) ,
(m) ,   (o) and (p) .

“ Permitted Refinancing ” means, with respect to any Indebtedness, any
extensions, renewals, refinancings and replacements of such Indebtedness;
provided that such extension, renewal or replacement (a) shall not increase the
outstanding principal amount of such Indebtedness except by an amount equal to
the premium or other amount paid and any fees owing under the existing
Indebtedness and expenses reasonably incurred in connection with any such
extension, renewal, refinancing or replacement (so long as all premiums and bank
fees do not exceed five percent (5%) of the total commitments of such
Indebtedness) and by an amount equal to any existing commitments unutilized
thereunder and capitalized interest or reserves relating thereto, (b) contains
terms relating to outstanding principal amount, amortization, maturity,
collateral (if any) and subordination (if any), and other material terms taken
as a whole no less favorable in any material respect to Borrower and its
Subsidiaries or the Secured Parties than the terms of any agreement or
instrument governing such existing Indebtedness, (c) shall have an applicable
interest rate which does not exceed the rate of interest of the Indebtedness
being replaced by more than three percent (3%) and (d) shall not contain any new
requirement to grant any lien or security or to give any guarantee that was not
an existing requirement of such Indebtedness.

“ Permitted Subordinated Debt ” means Indebtedness (a) that is governed by
documentation containing representations, warranties, covenants and events of
default no more burdensome or restrictive than those contained in the Loan
Documents, (b) that has a maturity date later than the Stated Maturity Date, (c)
in respect of which no cash payments of principal or interest are required prior
to the Stated Maturity Date, (d) that converts into equity immediately upon the
occurrence of an Event of Default, and (e) in respect of which the holders have
agreed in favor of Borrower and Secured Parties  (i) that prior to the date on
which the Commitments have expired or been terminated and all Obligations (other
than Warrant Obligations) have been paid in full indefeasibly in cash, such
holders will not exercise any remedies available to them in respect of such
Indebtedness, (ii) that such Indebtedness is and shall remain unsecured, and
(iii) to terms of subordination in substantially the form attached hereto as
Exhibit F or otherwise satisfactory to the Majority Lenders;   provided that
Borrower cannot incur any Permitted Subordinated Debt without prior written
consent of Administrative Agent (such consent not to be unreasonably withheld).

“ Person ” means any individual, corporation, company, voluntary association,
partnership, limited liability company, joint venture, trust, unincorporated
organization or Governmental Authority or other entity of whatever nature.

“ PIK Loan ” has the meaning set forth in Section 3.02(d) .

“ PIK Period ” means the period beginning on the first Borrowing Date through
and including the earlier to occur of (a) the twelfth (12 th ) Payment Date
after the first Borrowing Date (or, if Borrower has achieved the Approval
Milestone, the sixteenth (16 th ) Payment Date after the first Borrowing Date)
and (b) the date on which any Default shall have occurred ( provided that, if
such Default shall have been cured or waived, the PIK Period shall resume until
the earlier to occur of the next Default and the twelfth (12 th ) Payment Date
after the first Borrowing Date (or, if Borrower has achieved the Approval
Milestone, the sixteenth (16 th ) Payment Date after the first Borrowing Date)).

“ Plan ” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which Borrower or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“ Prepayment Premium ” has the meaning set forth in Section 3.03(a) .

“ Product ” means the T2Candida ® Panel and each of its successors.

“ Product Revenue Milestone ” means Borrower achieves Revenue from the sale of
the Product of at least $[***] during any consecutive [***] period (excluding
any upfront, milestone and other one-time payments relating to the sale or
commercialization of the Product);   provided that (a) Borrower shall have
delivered to Administrative Agent a notice certifying satisfaction of the
Product

12

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Revenue Milestone no later [***] thereafter, (b) Borrower shall have delivered
all information reasonably required by Administrative Agent with respect thereto
and (c) Administrative Agent shall have been reasonably satisfied with the
results of the audit of the Product Revenue Milestone by examining such
information, Borrower’s books and records and any other information reasonably
related thereto.

“ Property ” of any Person means any property or assets, or interest therein, of
such Person.

“ Proportionate Share ” means, with respect to any Lender, the percentage
obtained by dividing (a) the sum of the Commitment (or, if the Commitments are
terminated, the outstanding principal amount of the Loans) of such Lender then
in effect by (b) the sum of the Commitments (or, if the Commitments are
terminated, the outstanding principal amount of the Loans) of all Lenders then
in effect.

“ Qualified Plan ” means an employee benefit plan (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan (a) that is maintained or sponsored by
any Obligor or any ERISA Affiliate thereof or to which any Obligor or ERISA
Affiliate thereof has or could reasonably be expected to have any liability and
(b) that is intended to be tax qualified under Section 401(a) of the Code.

“ Real Property Security Documents ” means the Landlord Consent and any mortgage
or deed of trust or any other real property security document executed or
required hereunder to be executed by any Obligor and granting a security
interest in real Property owned or leased (as tenant) by any Obligor in favor of
the Secured Parties.

“ Recipient ” means Administrative Agent,  any Lender or any other recipient of
any payment to be made by or on account of any Obligation.

“ Redemption Date ” has the meaning set forth in Section 3.03(a) .

“ Redemption Price ” has the meaning set forth in Section 3.03(a) .

“ Register ” has the meaning set forth in Section 13.05(d) .

“ Regulation T ” means Regulation T of the Board of Governors of the Federal
Reserve System, as amended.

“ Regulation U ” means Regulation U of the Board of Governors of the Federal
Reserve System, as amended.

“ Regulation X ” means Regulation X of the Board of Governors of the Federal
Reserve System, as amended.

“ Regulatory Approvals ” means any registrations, licenses, authorizations,
permits or approvals issued by any Governmental Authority and applications or
submissions related to any of the foregoing.

“ Related Person ” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“ Requirement of Law ” means, as to any Person, any statute, law, treaty, rule
or regulation or determination, order, injunction or judgment of an arbitrator
or a court or other Governmental Authority, in each case applicable to or
binding upon such Person or any of its Properties or revenues.

“ Responsible Officer ” of any Person means each of the president, chief
executive officer, chief financial officer and chief scientific officer of such
Person.

“ Restricted Payment ” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interest of
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such shares of capital stock of Borrower or any of its Subsidiaries or
any option, warrant or other right to acquire any such shares of capital stock
of Borrower or any of its Subsidiaries. 

“ Restrictive Agreement ” has the meaning set forth in Section 7.15 .

13

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

“ Revenue ” of a Person means all revenue properly recognized under GAAP,
consistently applied, less all rebates, discounts and other price allowances
(but without duplication of all such amounts already required to be subtracted
under GAAP).

“ Sanctions ” means any international economic sanction administered or enforced
by the United States Government (including, without limitation, OFAC), the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
other relevant sanctions authority.

“ Sanctioned Jurisdiction ” means any country or territory to the extent that
such country or territory is the subject of any Sanction.

“ Sanctioned Person ” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Jurisdiction or (c) any Person
owned or Controlled by any such person or Persons described in clauses (a) and
(b).

“ Secured Parties ” means the Lenders, Administrative Agent and any other holder
of any Obligation pursuant to the Loan Documents.

“ Security Agreement ” means the Security Agreement dated as of the date hereof
among the Obligors and Administrative Agent, granting a security interest in the
Obligors’ personal Property in favor of the Secured Parties.

“ Security Documents ” means, collectively, the Security Agreement, each
Short-Form IP Security Agreement, each Real Property Security Document, and each
other security document, control agreement or financing statement entered into
or filed to perfect Liens in favor of the Secured Parties.

“ Securities Account ”  has the meaning set forth in the Security Agreement.

“ Short-Form IP Security Agreements ” means short-form copyright, patent or
trademark (as the case may be) security agreements dated as of the date hereof
entered into by one or more Obligors in favor of the Secured Parties, each in
form and substance reasonably satisfactory to the Majority Lenders.

“ Solar Capital Loan Agreement ” means, collectively, that certain Loan and
Security Agreement, dated as of July 11, 2014, among Solar Capital Ltd., a
Maryland corporation, as collateral agent, the lenders listed on Schedule 1.1
thereof or otherwise a party thereto from time to time, and Borrower.

“ Solvent ” means, with respect to any Person at any time, that (a) the present
fair saleable value of the Property of such Person is greater than the total
amount of liabilities (including contingent liabilities) of such Person, (b) the
present fair saleable value of the Property of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured and (c) such Person has not incurred
and does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature.

“ Specified Financial Covenants ” has the meaning set forth in Section 10.03(a)
.

“ Stated Maturity Date ” means the twenty-fourth (24 th )  Payment Date
following the first Borrowing Date.

“ Subsidiary ” means, with respect to any Person (the “ parent ”) at any date,
any corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held by the parent and/or one or more
subsidiaries of the parent, or (b) that is, as of such date, otherwise
Controlled, by the parent and/or one or more subsidiaries of the parent.  Unless
the context requires otherwise, “Subsidiary” refers to a Subsidiary of Borrower.

“ Subsidiary Guarantors ” means each of the Subsidiaries of Borrower identified
under the caption “SUBSIDIARY GUARANTORS” on the signature pages hereto and each
Subsidiary of Borrower that becomes, or is required to become, a “Subsidiary
Guarantor” after the date hereof pursuant to Section 8.12(a) or (b) .

14

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

“ Substitute Lender ” has the meaning set forth in Section 2.06(a) .

“ T2 Sub ” means T2 Biosystems Securities Corporation, a Massachusetts security
corporation and wholly-owned Subsidiary of Borrower.

“ Taxes ” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“ Tax Affiliate ” means (a) Borrower and its Subsidiaries, (b) each other
Obligor and (c) any Affiliate of an Obligor with which such Obligor files or is
eligible to file consolidated, combined or unitary Tax returns.

“ Tax Returns ” has the meaning set forth in Section 7.08 .

“ Technical Information ” means all trade secrets and other proprietary or
confidential information, including any information of a scientific, technical,
or business nature in any form or medium, standards and specifications,
conceptions, ideas, innovations, discoveries, Invention disclosures, all
documented research, developmental, demonstration or engineering work and all
other proprietary or confidential information, data, plans, specifications,
reports, summaries, experimental data, manuals, models, samples, know-how,
technical information, systems, methodologies, computer programs, information
technology and any other similar information. 

“ Title IV Plan ” means an employee benefit plan (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan (i) that is or within the past six years
was maintained or sponsored by any Obligor or any ERISA Affiliate thereof or to
which any Obligor or any ERISA Affiliate thereof has or could reasonably be
expected to have any liability and (ii) that is, or, as of such relevant time,
was, to Section 412 of the Code, Section 302 of ERISA or Title IV of ERISA.

“ Trademarks ” is defined in the Security Agreement.

“ Transactions ” means the execution, delivery and performance by each Obligor
of this Agreement and the other Loan Documents to which such Obligor is a party
and the Borrowings (and the use of the proceeds of the Loans).

“ U.S. Person ” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“ U.S. Tax Compliance Certificate ” has the meaning set forth in Section
5.03(e)(ii)(B)(3) .

“ Warrants ” means the warrants to purchase Equity Interests of Borrower, issued
by Borrower to the Lenders in connection with the Transactions, per the Warrant
Shares table on Schedule I .

“ Warrant Obligations ” means, with respect to any Obligor, all Obligations
arising out of, under or in connection with, the Warrants.

“ Withdrawal Liability ” means, at any time, any liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.

“ Withholding Agent ” means any Obligor and Administrative Agent. 

1.02Accounting Terms and Principles .  All accounting determinations required to
be made pursuant hereto shall, unless expressly otherwise provided herein, be
made in accordance with GAAP.  All components of financial calculations made to
determine compliance with this Agreement, including Section 10 , shall be
adjusted to include or exclude, as the case may be, without duplication, such
components of such calculations attributable to any Acquisition consummated
after the first day of the applicable period of determination and prior to the
end of such period, as determined in good faith by Borrower based on assumptions
expressed therein and that were reasonable based on the information available to
Borrower at the time of preparation of the Compliance Certificate setting forth
such calculations. 

15

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

1.03Interpretation .  For all purposes of this Agreement, except as otherwise
expressly provided herein or unless the context otherwise requires, (a) the
terms defined in this Agreement include the plural as well as the singular and
vice versa; (b) words importing gender include all genders; (c) any reference to
a Section, Annex, Schedule or Exhibit refers to a Section of, or Annex, Schedule
or Exhibit to, this Agreement; (d) any reference to “this Agreement” refers to
this Agreement, including all Annexes, Schedules and Exhibits hereto, and the
words herein, hereof, hereto and hereunder and words of similar import refer to
this Agreement and its Annexes, Schedules and Exhibits as a whole and not to any
particular Section, Annex, Schedule, Exhibit or any other subdivision; (e)
references to days, months and years refer to calendar days, months and years,
respectively; (f) all references herein to “include” or “including” shall be
deemed to be followed by the words “without limitation”; (g) the word “from”
when used in connection with a period of time means “from and including” and the
word “until” means “to but not including”; (h) accounting terms not specifically
defined herein shall be construed in accordance with GAAP (except for the term
“property” , which shall be interpreted as broadly as possible, including, in
any case, cash, securities, other assets, rights under contractual obligations
and permits and any right or interest in any property, except where otherwise
noted); and (i) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time.  Unless otherwise expressly provided herein, references to
organizational documents, agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all permitted subsequent
amendments, restatements, extensions, supplements and other modifications
thereto.  Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

1.04Changes to GAAP .  If, after the date hereof, any change occurs in GAAP or
in the application thereof and such change would cause any amount required to be
determined for the purposes of the covenants to be maintained or calculated
pursuant to Section 8 ,   9 or 10 to be materially different than the amount
that would be determined prior to such change, then:

(a)Borrower will provide a detailed notice of such change (an “ Accounting
Change Notice ”) to Administrative Agent within 30 days of such change; (b)
either Borrower or the Majority Lenders may indicate within 90 days following
the date of the Accounting Change Notice that they wish to revise the method of
calculating such financial covenants or amend any such amount, in which case the
parties will in good faith attempt to agree upon a revised method for
calculating the financial covenants;

(c)until Borrower and the Majority Lenders have reached agreement on such
revisions, (i) such financial covenants or amounts will be determined without
giving effect to such change and (ii) all financial statements, Compliance
Certificates and similar documents provided hereunder shall be provided together
with a reconciliation between the calculations and amounts set forth therein
before and after giving effect to such change in GAAP;

(d)if no party elects to revise the method of calculating the financial
covenants or amounts, then the financial covenants or amounts will not be
revised and will be determined in accordance with GAAP without giving effect to
such change; and

(e)any Event of Default arising as a result of such change which is cured by
operation of this Section 1.04 shall be deemed to be of no effect ab initio .

SECTION 2

THE COMMITMENT

2.01Commitments .  Each Lender agrees severally, on and subject to the terms and
conditions of this Agreement (including Section 6 ), to make up to two term
loans  ( provided that PIK Loans shall be deemed not to constitute “term loans”
for purposes of this Section 2.01 ) to Borrower, each on a Business Day during
the Commitment Period in Dollars in an aggregate principal amount for such
Lender not to exceed such Lender’s unfunded Commitment; provided ,   however ,
that no Lender shall be obligated to make a Loan in excess of such Lender’s
Proportionate Share of the applicable amount of borrowing set forth in Section
6.01(b) or Section 6.02(b) , as applicable, other than PIK Loans.  Amounts of
Loans repaid may not be reborrowed.

2.02Borrowing Procedures .  Subject to the terms and conditions of this
Agreement (including Section 6 ), each Borrowing (other than a Borrowing of PIK
Loans) shall be made on written notice in the form of Exhibit B given by
Borrower to Administrative Agent not later than 11:00 a.m. (Central time) on the
Borrowing Notice Date (a “ Notice of Borrowing ”).

2.03Fees .  Borrower shall pay to Administrative Agent and/or the Lenders, as
applicable, such fees as described in the Fee Letter.

16

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

2.04Use of Proceeds .  Borrower shall use the proceeds of the Loans for
repayment of all outstanding Indebtedness and obligations under the Solar
Capital Loan Agreement,  general working capital purposes and corporate purposes
and to pay fees, costs and expenses incurred in connection with the
Transactions; provided that the Lenders shall have no responsibility as to the
use of any proceeds of Loans.

2.05Defaulting Lenders .

 

(a)Adjustments .  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i)Waivers and Amendments .  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 13.04 .

(ii)Reallocation of Payments .  Any payment of principal, interest, fees or
other amounts received by the Lenders for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section 11 or
otherwise), shall be applied at such time or times as follows: first, as
Borrower may request (so long as no Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement; second, if so determined by the Majority
Lenders and Borrower, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of such Defaulting Lender to fund Loans
under this Agreement; third, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fourth, so long as no Default
exists, to the payment of any amounts owing to Borrower as a result of any
judgment of a court of competent jurisdiction obtained by Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and fifth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (A)
such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share and (B)
such Loans were made at a time when the conditions set forth in Section 6 were
satisfied or waived, such payment shall be applied solely to pay the Loans of
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender.  Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender pursuant to this Section 2.05(a)(ii)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

(b)Defaulting Lender Cure .  If Borrower and the Majority Lenders agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, that Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as necessary to cause the Loans to be held on a pro rata basis by
the Lenders in accordance with their Proportionate Share, whereupon that Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
Borrower while that Lender was a Defaulting Lender; and provided further that,
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

2.06Substitution of Lenders.

 

(a)Substitution Right .  If any Lender (an “ Affected Lender ”), (i) becomes a
Defaulting Lender or (ii) does not consent to any amendment, waiver or consent
to any Loan Document for which the consent of the Majority Lenders is obtained
but that requires the consent of other Lenders (a “ Non-Consenting Lender ”),
then (x) Borrower may elect to pay in full such Affected Lender with respect to
all Obligations due to such Affected Lender or (y) either Borrower or
Administrative Agent shall identify any willing Lender or Affiliate of any
Lender or Eligible Transferee (in each case, a “ Substitute Lender ”) to
substitute for such Affected Lender;   provided that any substitution of a
Non-Consenting Lender shall occur only with the consent of Administrative Agent.

17

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

(b)Procedure .  To substitute such Affected Lender or pay in full all
Obligations owed to such Affected Lender, Borrower shall deliver a notice to
such Affected Lender.  The effectiveness of such payment or substitution shall
be subject to the delivery by Borrower (or, as may be applicable in the case of
a substitution, by the Substitute Lender) of (i) payment for the account of such
Affected Lender, of, to the extent accrued through, and outstanding on, the
effective date for such payment or substitution, all Obligations then owing to
such Affected Lender (which for the avoidance of doubt, shall not include any
Prepayment Premium) and (ii) in the case of a substitution, an Assignment and
Assumption executed by the Substitute Lender, which shall thereunder, among
other things, agree to be bound by the terms of the Loan Documents.

(c)Effectiveness .  Upon satisfaction of the conditions set forth in Sections
2.06(a) and (b) ,  Administrative Agent shall record such substitution or
payment in the Register, whereupon (i) in the case of any payment in full of an
Affected Lender, such Affected Lender’s Commitments shall be terminated and
(ii) in the case of any substitution of an Affected Lender, (A) such Affected
Lender shall sell and be relieved of, and the Substitute Lender shall purchase
and assume, all rights and claims of such Affected Lender under the Loan
Documents, except that the Affected Lender shall retain such rights under the
Loan Documents that expressly provide that they survive the repayment of the
Obligations and the termination of the Commitments, (B) such Affected Lender
shall no longer constitute a “Lender” hereunder and such Substitute Lender shall
become a “Lender” hereunder and (C) such Affected Lender shall execute and
deliver an Assignment and Assumption to evidence such substitution; provided ,  
however , that the failure of any Affected Lender to execute any such Assignment
and Assumption shall not render such sale and purchase (or the corresponding
assignment) invalid.

SECTION 3

PAYMENTS OF PRINCIPAL AND INTEREST

3.01Repayment . 

(a)Repayment .  During the Interest-Only Period, no scheduled payments of
principal of the Loans shall be due.  Borrower agrees to repay to the Lenders
the outstanding principal amount of the Loans, on each Payment Date occurring
after the Interest-Only Period, in equal installments.  The amounts of such
installments shall be calculated by dividing (i) the sum of the aggregate
principal amount of the Loans outstanding on the first day following the end of
the Interest-Only Period, by (ii) the number of Payment Dates remaining prior to
and including the Stated Maturity Date.

(b)Application .  Any optional or mandatory prepayment of the Loans shall be
applied to the installments thereof under Section 3.01(a) pro rata with respect
to each payment due on the subsequent Payment Date in the case of any such
prepayment that is made after the end of the Interest-Only Period.  To the
extent not previously paid, the principal amount of the Loans, together with all
other outstanding Obligations, shall be due and payable on the Maturity Date.

3.02Interest .

(a)Interest Generally .  Subject to Section 3.02(d) , Borrower agrees to pay to
the Lenders interest on the unpaid principal amount of the Loans, for the period
from the applicable Borrowing Date until paid in full, at a rate per annum equal
to 12.50%; provided that, if Borrower achieves the Approval Milestone and so
long as no Default or Event of Default has occurred and is continuing,
commencing with the first month thereafter, Borrower agrees to pay such interest
at a rate per annum equal to 11.50%.

(b)Default Interest .  Notwithstanding the foregoing, upon the occurrence and
during the continuance of any Event of Default, the interest payable pursuant to
Section 3.02(a) shall increase at the election of the Majority Lenders or
automatically upon an Event of Default under Sections 11.01(a) ,   (b) (with
respect to interest), (h) ,   (i) or (j) by 4.00% per annum (such aggregate
increased rate, the “ Default Rate ”).  Notwithstanding any other provision
herein (including Section 3.02(d) ), if interest is required to be paid at the
Default Rate, it shall be paid entirely in cash.  If any Obligation other than
the unpaid principal amount of the Loans is not paid when due under the
applicable Loan Document, the amount thereof shall accrue interest at a rate
equal to 4.00% per annum (without duplication of interest payable at the Default
Rate).

(c)Interest Payment Dates .  Subject to Section 3.02(d) , accrued interest on
the Loans shall be payable in arrears on each Payment Date with respect to the
most recently completed Interest Period in cash, and upon the payment or
prepayment of the Loans (on the principal amount being so paid or prepaid);
provided that interest payable at the Default Rate shall be payable from time to
time on demand.

18

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

(d)Paid In-Kind Interest .  Notwithstanding Section 3.02(a) , at any time during
the PIK Period, Borrower may elect to pay the interest on the outstanding
principal amount of the Loans payable pursuant to Section 3.01 as follows: (i)
if Borrower has not achieved the Approval Milestone and so long as no Default or
Event of Default has occurred and is continuing, (1) only 8.50% of the 12.50%
per annum interest in cash and (2) 4.00% of the 12.50% per annum interest as
interest paid in-kind and (ii) if Borrower has achieved the Approval Milestone
and so long as no Default or Event of Default has occurred and is continuing,
(1) only 8.00% of the 11.50% per annum interest in cash and (2) 3.50% of the
11.50% per annum interest as interest paid in-kind, in each case such paid
in-kind interest amount shall be added on the date such interest would otherwise
be due hereunder to the aggregate principal amount of the Loans (the amount of
any such compounded interest being a “ PIK Loan ”).  The principal amount of
each PIK Loan shall accrue interest in accordance with the provisions of this
Agreement applicable to the Loans.

(e)AHYDO Limitation .   Notwithstanding any provision of this Agreement to the
contrary, if a Loan would otherwise constitute an “applicable high yield
discount obligation” within the meaning of Section 163(i) of the Code (or any
successor provisions) for any accrual period on or after the fifth anniversary
of the Closing Date, Borrower shall pay in cash the accrued and unpaid interest
and original issue discount (determined in accordance with Treasury Regulations
§§ 1.1272-1 and 1.1273-1, and treating any cash payments made pursuant to this
Agreement, including Section 3.01, Section 3.02 or Section 3.03, as a payment of
interest or original issue discount to the extent required by Treasury
Regulations § 1.1275-2(a)) in the minimum amount necessary to ensure that the
Loan shall not constitute an “applicable high yield discount obligation”;
provided that any such payment shall be accompanied by the Prepayment Premium
applicable to such payment, if any, and any fees payable under the Fee
Letter.  No partial repayment of such Loan prior to such payment date pursuant
to any other provision of this Agreement will alter Borrower’s obligation to
make the payment pursuant to the preceding sentence.  It is the intent of
Borrower and Lenders that Section 163(e)(5) of the Code not apply to the Loans.

3.03Prepayments .

(a)Optional Prepayments .  Upon prior written notice to Administrative Agent
delivered pursuant to Section 4.03 ,  Borrower shall have the right to
optionally prepay in whole or in part the outstanding principal amount of the
Loans on any Business Day (a “ Redemption Date ”) for an amount equal to the
aggregate principal amount of the Loans being prepaid plus the Prepayment
Premium plus any accrued but unpaid interest and any fees then due and owing
(such aggregate amount, the “ Redemption Price ”).  The applicable “ Prepayment
Premium ” shall be an amount calculated pursuant to Section 3.03(a)(i) . 

(i)If the Redemption Date occurs:

(A)on or prior to the twelfth (12 th )  Payment Date, the Prepayment Premium
shall be an amount equal to [***]% of the aggregate outstanding principal amount
of the Loans  being prepaid on such Redemption Date;

(B)after the twelfth (12 th )  Payment Date and on or prior to the sixteenth (16
th ) Payment Date, the Prepayment Premium shall be an amount equal to [***]% of
the aggregate outstanding principal amount of the Loans being prepaid on such
Redemption Date;

(C)after the sixteenth (16 th ) Payment Date and on or prior to the twentieth
(20 th )  Payment Date, the Prepayment Premium shall be an amount equal to
[***]% of the aggregate outstanding principal amount of the Loans being prepaid
on such Redemption Date;

 

(D)after the twentieth (20 th )  Payment Date, there shall be no Prepayment
Premium owing on any such Redemption Date.

(ii)To determine the aggregate outstanding principal amount of the Loans, and
how many Payment Dates have occurred, as of any Redemption Date for purposes of
Section 3.03(a) :

(A)if, as of such Redemption Date, Borrower shall have made only one Borrowing,
the number of Payment Dates shall be deemed to be the number of Payment Dates
that shall have occurred following the first Borrowing Date;

(B)if, as of such Redemption Date, Borrower shall have made more than one
Borrowing, then the Redemption Price shall equal the sum of multiple Redemption
Prices calculated with respect to the Loans of each Borrowing, each of which
Redemption Prices shall be calculated based on solely the aggregate outstanding
principal amount of the Loans borrowed in such Borrowing (and PIK Loans
subsequently borrowed in respect of interest payments thereon), as though the
applicable number of

19

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Payment Dates equals the number of Payment Dates that shall have occurred
following the applicable Borrowing Date.  In the case of any partial prepayment,
the amount of such prepayment shall be allocated to Loans made in the various
Borrowings (and PIK Loans in respect thereof) in the order in which such
Borrowings were made;

(iii)No partial prepayment shall be made under this Section 3.03(a) in
connection with any event described in Section 3.03(b) .

The Prepayment Premium payable upon any prepayment shall be in addition to any
payments required pursuant to the Fee Letter.

(b)Mandatory Prepayments.

(i)Asset Sales .  In the event of any contemplated Asset Sale or series of Asset
Sales (other than any Asset Sale permitted under Section 9.09(a) through (g) ,  
(i) ,   (j) and (k) ) yielding Asset Sale Net Proceeds in excess of $[***] in
the aggregate,  to the extent Borrower has not optionally prepaid the Loans
pursuant to Section 3.03(a) with the Asset Sale Net Proceeds from such Asset
Sale, Borrower shall provide  [***] days’ prior written notice of such Asset
Sale to Administrative Agent and, if within such notice period Majority Lenders
or Administrative Agent advise Borrower that the Majority Lenders require a
prepayment pursuant to this Section 3.03(b)(i) , Borrower shall: (x) if the
assets sold represent substantially all of the assets or Revenues of Borrower,
or represent any specific line of business which either on its own or together
with other lines of business sold over the term of this Agreement account for
Revenue generated by such lines of business exceeding [***]% of the Revenue of
Borrower in the immediately preceding year, prepay the aggregate outstanding
principal amount of the Loans in an amount equal to the Redemption Price
applicable on the date of such Asset Sale in accordance with Section 3.03(a) ,
and (y) in the case of all other Asset Sales not described in the foregoing
clause (x) , prepay the Loans in an amount equal to the entire amount of the
Asset Sale Net Proceeds of such Asset Sale, plus any accrued but unpaid interest
and any fees then due and owing, credited in the following order:

(A)first, in reduction of Borrower’s obligation to pay any unpaid interest and
any fees then due and owing (including any fees payable pursuant to the Fee
Letter);

(B)second, in reduction of Borrower’s obligation to pay any Claims or Losses
referred to in Section 13.03 then due and owing;

(C)third, in reduction of Borrower’s obligation to pay any amounts due and owing
on account of the unpaid principal amount of the Loans;

(D)fourth, in reduction of any other Obligation then due and owing; and

(E)fifth, to Borrower or such other Persons as may lawfully be entitled to or
directed by Borrower to receive the remainder.

(ii)Change of Control .  To the extent Borrower has not optionally prepaid the
Loans pursuant to Section 3.03(a) , in the event of a Change of Control,
Borrower shall provide notice of such Change of Control to Administrative Agent
 [***] days prior to the expected consummation of such Change of Control and, if
within [***] days of receipt of such notice Majority Lenders or Administrative
Agent notify Borrower in writing that the Majority Lenders require a prepayment
pursuant to this Section 3.03(b)(ii) , Borrower shall prepay the aggregate
outstanding principal amount of the Loans in an amount equal to the Redemption
Price applicable on the date of such Change of Control in accordance with
Section 3.03(a) and any fees payable pursuant to the Fee Letter.

SECTION 4

PAYMENTS, ETC.

4.01Payments .

(a)Payments Generally .  Each payment of principal, interest and other amounts
to be made by the Obligors under this Agreement or any other Loan Document shall
be made in Dollars, in immediately available funds, without deduction, set off
or counterclaim, to an account to be designated by Administrative Agent by
written notice to Borrower, which may be by email, not later

20

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

than 4:00 p.m. (Central time) on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day).

(b) Application of Payments .  Each Obligor shall, at the time of making each
payment under this Agreement or any other Loan Document, specify to
Administrative Agent the amounts payable by such Obligor hereunder to which such
payment is to be applied (and in the event that Obligors fail to so specify, or
if an Event of Default has occurred and is continuing, the Lenders may apply
such payment in the manner they determine to be appropriate).

 

(c) Non-Business Days .  If the due date of any payment under this Agreement
(other than of principal of or interest on the Loans) would otherwise fall on a
day that is not a Business Day, such date shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.

4.02Computations .  All computations of interest and fees hereunder shall be
computed on the basis of a year of 360 days and actual days elapsed during the
period for which payable.

4.03Notices .  Each notice of optional prepayment shall be effective only if
received by Administrative Agent not later than 4:00 p.m. (Central time) on the
date [***] Business Days prior to the date of prepayment (or such shorter period
as may be agreed to in Administrative Agent’s sole discretion).  Each notice of
optional prepayment shall specify the amount to be prepaid and the date of
prepayment.

4.04Set-Off . 

(a) Set-Off Generally .  Upon the occurrence and during the continuance of any
Event of Default, each of Administrative Agent, each Lender and each of their
Affiliates (which are either managed by such Lender or under common management
with such Lender) is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by Administrative Agent, any Lender and any
such Affiliates to or for the credit or the account of any Obligor against any
and all of the Obligations, whether or not such Person shall have made any
demand and although such obligations may be unmatured.  Administrative Agent and
each Lender agree promptly to notify Borrower after any such set-off and
application; provided that the failure to give such notice shall not affect the
validity of such set-off and application.  The rights of Administrative Agent,
each Lender and such Affiliates under this Section 4.04 are in addition to other
rights and remedies (including other rights of set-off) that such Persons may
have.

(b) Exercise of Rights Not Required .  Nothing contained herein shall require
Administrative Agent, any Lender or any such Affiliates referred to in Section
4.04(a) to exercise any such right or shall affect the right of such Person to
exercise, and retain the benefits of exercising, any such right with respect to
any other indebtedness or obligation of any Obligor.

4.05Pro Rata Treatment . 

(a)Unless Administrative Agent shall have been notified in writing by any Lender
prior to the proposed date of any Borrowing that such Lender will not make the
amount that would constitute its share of such Borrowing available to
Administrative Agent,  Administrative Agent may assume that such Lender has made
such amount available to Administrative Agent on such date in accordance with
Section 2 , and Administrative Agent may, in reliance upon such assumption, make
available to Borrower a corresponding amount.  If such amount is not in fact
made available to Administrative Agent by the required time on the applicable
Borrowing Date therefor, such Lender and Borrower severally agree to pay to
Administrative Agent forthwith, on demand, such corresponding amount with
interest thereon, for each day from and including the date on which such amount
is made available to Borrower but excluding the date of payment to
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
a rate equal to the greater of (A) the Federal Funds Effective Rate and (B) a
rate reasonably determined by Administrative Agent in accordance with banking
industry rules on interbank compensation.  If Borrower and such Lender shall pay
such interest to Administrative Agent for the same or an overlapping period,
Administrative Agent shall promptly remit to Borrower the amount of such
interest paid by Borrower for such period.  If such Lender pays its share of the
applicable borrowing to Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such borrowing.  Any payment by
Borrower shall be without prejudice to any claim Borrower may have against a
Lender that shall have failed to make such payment to Administrative Agent.

(b)Unless Administrative Agent shall have received notice from Borrower prior to
the date on which any payment is due to Administrative Agent for the account of
the Lenders hereunder that Borrower will not make such payment, Administrative

21

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Agent may assume that Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders
the amount due.  In such event, if Borrower has not in fact made such payment,
then each of the Lenders severally agrees to repay to Administrative Agent
forthwith on demand the amount so distributed to such Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to Administrative Agent, at the greater
of the Federal Funds Effective Rate and a rate determined by Administrative
Agent in accordance with banking industry rules on interbank compensation. 
Nothing herein shall be deemed to limit the rights of Administrative Agent or
any Lender against any Obligor.

(c)If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
principal of or interest on any Loan made by it or other obligations hereunder,
as applicable (other than pursuant to a provision hereof providing for non-pro
rata treatment), in excess of its Proportionate Share, of such payment on
account of the Loans, such Lender shall (i) notify Administrative Agent of the
receipt of such payment, and (ii) within five (5) Business Days of such receipt
purchase (for cash at face value) from the other Lenders, as applicable
(directly or through Administrative Agent), without recourse, such
participations in the Loans made by them or make such other adjustments as shall
be equitable, as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of the other Lenders in accordance with their
respective Proportionate Shares, as applicable; provided ,   however , that (A)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest and (B)
the provisions of this paragraph shall not be construed to apply to (x) any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender) or (y) any payment obtained by a Lender as consideration
for the assignment or sale of a participation in any of its Loans to any
assignee or participant, other than to Borrower or any of its Affiliates (as to
which the provisions of this paragraph shall apply).  Borrower agrees that any
Lender so purchasing a participation from another Lender pursuant to this
Section 4.05(c) may exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of Borrower in the amount of such participation.  No
documentation other than notices and the like referred to in this Section
4.05(c) shall be required to implement the terms of this Section 4.05(c)
.  Administrative Agent shall keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased pursuant
to this Section 4.05(c) and shall in each case notify the Lenders following any
such purchase.  Borrower consents on behalf of itself and each other Obligor to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against each Obligor rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of each Obligor in the amount of such participation.

(d)Notwithstanding anything to the contrary contained herein, the provisions of
this Section 4.05 shall be subject to the express provisions of this Agreement
that require or permit differing payments to be made to non-Defaulting Lenders
as opposed to Defaulting Lenders.

SECTION 5

YIELD PROTECTION, ETC.

5.01Additional Costs . 

(a) Change in Requirements of Law Generally .  If, on or after the date hereof,
the adoption of any Requirement of Law, or any change in any Requirement of Law,
or any change in the interpretation or administration thereof by any court or
other Governmental Authority charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or its lending office) with any
request or directive (whether or not having the force of law) of any such
Governmental Authority, shall impose, modify or deem applicable any reserve
(including any such requirement imposed by the Board of Governors of the Federal
Reserve System), special deposit, contribution, insurance assessment or similar
requirement, in each case that becomes effective after the date hereof, against
assets of, deposits with or for the account of, or credit extended by, a Lender
(or its lending office) or shall impose on a Lender (or its lending office) any
other condition affecting the Loans or the Commitment, and the result of any of
the foregoing is to increase the cost to such Lender of making or maintaining
the Loans, or to reduce the amount of any sum received or receivable by such
Lender under this Agreement or any other Loan Document, by an amount deemed by
such Lender to be material (other than (i) Indemnified Taxes, (ii) Taxes
described in clauses  (b) through (d) of the definition of “Excluded Taxes” and
(iii) Connection Income Taxes), then Borrower shall pay to such Lender within
[***] days of demand such additional amount or amounts as will compensate such
Lender for such increased cost or reduction.

22

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

(b)Change in Capital Requirements .  If a Lender shall have determined in its
reasonable discretion that, on or after the date hereof, the adoption of any
Requirement of Law regarding capital adequacy, or any change therein, or any
change in the interpretation or administration thereof by any Governmental
Authority charged with the interpretation or administration thereof, or any
request or directive regarding capital adequacy (whether or not having the force
of law) of any such Governmental Authority, in each case that becomes effective
after the date hereof, has or would have the effect of reducing the rate of
return on capital of a Lender (or its parent) as a consequence of a Lender’s
obligations hereunder or the Loans to a level below that which a Lender (or its
parent) could have achieved but for such adoption, change, request or directive
by an amount reasonably deemed by it to be material, then, upon written request
stating the reasons for such request, Borrower shall pay to such Lender within
[***] days of demand such additional amount or amounts as will compensate such
Lender (or its parent) for such reduction; provided that Borrower shall only be
required to pay such amounts if such Lender demands such amounts from all other
borrowers of such Lender determined by such Lender in its reasonable discretion
to be similarly situated as Borrower.

(c)Notification by Lender .  Each Lender  (directly or through Administrative
Agent)  will promptly notify Borrower in writing of any event of which it has
knowledge, occurring after the date hereof, which will entitle such Lender to
compensation pursuant to this Section 5.01 .  Before giving any such notice
pursuant to this Section 5.01(c) such Lender shall designate a different lending
office if such designation (x) will, in the reasonable judgment of such Lender,
avoid the need for, or reduce the amount of, such compensation and (y) will not,
in the reasonable judgment of such Lender, be materially disadvantageous to such
Lender.  A certificate of the Lender claiming compensation under this Section
5.01 , setting forth the additional amount or amounts to be paid to it
hereunder, shall be conclusive and binding on Borrower in the absence of
manifest error;   provided that Borrower shall only be required to pay such
amounts if such Lender demands such amounts from all other borrowers of such
Lender determined by such Lender in its reasonable discretion to be similarly
situated to Borrower.

(d)Notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to constitute a
change in Requirements of Law for all purposes of this Section 5.01 , regardless
of the date enacted, adopted or issued;   provided that Borrower shall only be
required to pay such amounts if such Lender demands such amounts from all other
borrowers of such Lender determined by such Lender in its reasonable discretion
to be similarly situated to Borrower.

5.02Illegality .  Notwithstanding any other provision of this Agreement, in the
event that on or after the date hereof the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof by any
competent Governmental Authority shall make it unlawful for a Lender or its
lending office to make or maintain the Loans (and, in the reasonable opinion of
such Lender, the designation of a different lending office would either not
avoid such unlawfulness or would be disadvantageous to such Lender), then such
Lender shall promptly notify Borrower thereof following which, to the extent
that such Lender notifies all similarly situated borrowers of such Lender, (a)
the Lender’s Commitment shall be suspended until such time as such Lender may
again make and maintain the Loans hereunder and (b) if such Requirement of Law
shall so mandate and be applicable to Borrower, the Loans shall be prepaid by
Borrower on or before such date as shall be mandated by such Requirement of Law
in an amount equal to the Redemption Price applicable on the date of such
prepayment in accordance with Section 3.03(a) .

5.03Taxes .

(a)Payments Free of Taxes .  Any and all payments by or on account of any
Obligation shall be made without deduction or withholding for any Taxes, except
as required by applicable law. If any applicable law requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Obligor shall
be increased as necessary so that after such deduction or withholding has been
made (including such deductions and withholdings applicable to additional sums
payable under this Section 5.03 ) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(b)Payment of Other Taxes by Borrower .  The Obligors shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of Administrative Agent, timely reimburse it for the payment of, Other
Taxes.

(c)Evidence of Payments .  As soon as practicable after any payment of Taxes by
any Obligor to a Governmental Authority pursuant to this Section 5.03 ,  such
Obligor shall deliver to Administrative Agent the original or a certified copy
of a

23

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to Administrative Agent.

(d)Indemnification .  The Obligors shall jointly and severally reimburse and
indemnify each Recipient, within [***] days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 5.03 ) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to Borrower by a Lender (with a copy to
Administrative Agent), or by Administrative Agent on its own behalf or on behalf
of a Lender, shall be conclusive absent manifest error.

(e)Status of Lenders .

(i)Any Lender that is entitled to an exemption from, or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to
Borrower and Administrative Agent, at the time or times reasonably requested by
Borrower or Administrative Agent such properly completed and executed
documentation reasonably requested by Borrower or Administrative Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Borrower or Administrative Agent as
will enable Borrower or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.03(e)(ii)(A) ,   (B) or (D) ) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)Without limiting the generality of the foregoing, in the event that Borrower
is a U.S. Person:

(A)any Lender that is a U.S. Person shall deliver to Borrower and Administrative
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of
Borrower or Administrative Agent), executed originals of IRS Form W-9 (or
successor form) certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), whichever of
the following is applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable (or successor form) establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or successor
form) establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty;

(2)executed originals of IRS Form W-8ECI (or successor form);

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the applicable Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “ U.S. Tax Compliance Certificate ”) and (y)
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or
successor form); or

(4)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (or successor form), accompanied by IRS Form W-8ECI
(or successor form), IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or
successor form), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit C-2 or Exhibit C-

24

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

3 , IRS Form W-9 (or successor form), and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit C-4 on
behalf of each such direct and indirect partner.

(C)any Foreign Lender shall, if requested by Borrower or Administrative Agent
and to the extent it is legally entitled to do so, deliver to Borrower and
Administrative Agent (in such number of copies as shall be reasonably requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), executed originals of
any other form prescribed by applicable law and requested by Borrower or
Administrative Agent as a basis for claiming exemption from or a reduction in
U.S. federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law and requested to permit
Borrower or Administrative Agent to determine the withholding or deduction
required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Administrative Agent at the time or times
reasonably requested by Borrower or Administrative Agent such documentation
requested by Borrower or Administrative Agent as is prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) or otherwise
reasonably requested by Borrower or Administrative Agent as may be necessary for
Borrower and Administrative Agent to comply with their withholding obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 5.03(e)(ii)(D) , “FATCA” shall include any
amendment made to FATCA after the date of this Agreement.

(iii)Each Lender agrees that if any form or certification it previously made
available becomes inaccurate in any respect, or if Borrower or Administrative
Agent notifies such Recipient that any form or certification such Lender
previously made available has expired or becomes obsolete in any respect, such
Lender shall update such form or certification or promptly notify Borrower and
Administrative Agent in writing of its legal inability to do so.

(f)Treatment of Certain Refunds .  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5 (including by the
payment of additional amounts pursuant to this Section 5 ), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 5 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this Section 5.03(f) , in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 5.03(f) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This Section 5.03(f) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(g)Mitigation Obligations .  If Borrower is required to pay any Indemnified
Taxes or additional amounts to any Lender or to any Governmental Authority for
the account of any Lender pursuant to Section 5.01 or this Section 5.03 , then
such Lender shall (at the request of Borrower) use commercially reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign and delegate its rights and obligations hereunder to
another of its offices, branches or Affiliates if, in the sole reasonable
judgment of such Lender, such designation or assignment and delegation would (i)
eliminate or reduce amounts payable pursuant to Section 5.01 or this Section
5.03 , as the case may be, in the future, (ii) not subject such Lender to any
unreimbursed cost or expense and (iii) not otherwise be disadvantageous to such
Lender. Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment and
delegation.

25

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

SECTION 6

CONDITIONS PRECEDENT

6.01Conditions to the First Borrowing .  The obligation of each Lender to make a
Loan as part of the first Borrowing shall not become effective until the
following conditions precedent shall have been satisfied or waived in writing by
the Lenders:

(a)Borrowing Date .  Such Borrowing shall be made on the date hereof.

(b)Amount of First Borrowing .  The amount of such Borrowing shall equal
$40,000,000.

(c)Terms of Material Agreements, Etc .  Lenders shall be reasonably satisfied
with the terms and conditions of all of the Obligors’ Material Agreements.

(d)No Law Restraining Transactions .  No applicable law or regulation shall
restrain, prevent or, in the reasonable judgment of the Lenders, impose
materially adverse conditions upon the Transactions.

(e)Payment of Fees .  Lenders shall be satisfied with the arrangements to deduct
the fees set forth in the Fee Letter (including, without limitation, the
financing fee required pursuant to the Fee Letter)  from the proceeds advanced.

(f)Lien Searches .  Lenders shall be satisfied with Lien searches regarding
Borrower and its Subsidiaries made prior to such Borrowing.

(g)Documentary Deliveries .  The Lenders shall have received the following
documents, each of which shall be in form and substance satisfactory to the
Lenders:

(i)Agreement .  This Agreement duly executed and delivered by Borrower and each
of the other parties hereto.

(ii)Security Documents .

(A)The Security Agreement, duly executed and delivered by each of the Obligors.

(B)[Reserved.]

(C)Each of the Short-Form IP Security Agreements, duly executed and delivered by
the applicable Obligor.

(D)Original share certificates or other documents or evidence of title with
regard to all Equity Interests owned by the Obligors (to the extent that such
Equity Interests are certificated), together with share transfer documents,
undated and executed in blank.

(E)Duly executed control agreements in favor of Administrative Agent for the
benefit of the Secured Parties for all Deposit Accounts, Securities Accounts and
Commodity Accounts owned by the Obligors in the United States, other than such
accounts with Comerica Bank.

(F)Evidence of filing of UCC-1 financing statements against each Obligor in its
jurisdiction of formation or incorporation, as the case may be.

(G)Evidence of filing of each of the Short-Form IP Security Agreements in the
United States Patent and Trademark Office or the United States Copyright office,
as applicable.

(H)Without limitation, all other documents and instruments reasonably required
to perfect the Secured Parties’ Lien on, and security interest in, the
Collateral required to be delivered on or prior to such Borrowing Date shall
have been duly executed and delivered and be in proper form for filing, and
shall create in favor of the Secured Parties, a perfected Lien on, and security
interest in, the Collateral, subject to no Liens other than Permitted Liens.

26

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

(iii)Fee Letter .  The Fee Letter duly executed and delivered by Borrower and
Administrative Agent.

(iv)Warrants .  For the Lenders, pro rata in accordance with their Proportionate
Shares, the Warrants, duly executed by Borrower (for such number of shares as
indicated on Schedule 1 ).

(v)Perfection Certificate .  The Perfection Certificate duly executed and
delivered by Borrower.

(vi)Approvals .  Copies of all material licenses, consents, authorizations and
approvals of, and notices to and filings and registrations with, any
Governmental Authority (including all foreign exchange approvals), and of all
third-party consents and approvals, necessary in connection with the making and
performance by the Obligors of the Loan Documents and the Transactions.

(vii)Corporate Documents .  Certified copies of the constitutive documents of
each Obligor (if publicly available in such Obligor’s jurisdiction of formation)
and of resolutions of the board of directors (or shareholders, if applicable) of
each Obligor authorizing the making and performance by it of the Loan Documents
to which it is a party.

(viii)Incumbency Certificate .  A certificate of each Obligor as to the
authority, incumbency and specimen signatures of the persons who have executed
the Loan Documents and any other documents in connection herewith on behalf of
the Obligors.

(ix)Officer’s Certificate .  A certificate, dated such Borrowing Date and signed
by the President, a Vice President or a financial officer of Borrower,
confirming compliance with the conditions set forth in Section 6.03 .

(x)Opinions of Counsel .  A favorable opinion, dated such Borrowing Date, of
counsel to each Obligor in form acceptable to the Lenders and their counsel.

(xi)Insurance .  Certificates of insurance evidencing the existence of all
insurance required to be maintained by Borrower pursuant to Section 8.05(b) and
the designation of Administrative Agent as the lender’s loss payees or
additional named insured, as the case may be, thereunder.

(xii)Payoff Letter .  A duly executed and delivered payoff letter with respect
to the Solar Capital Loan Agreement in form and substance satisfactory to
Administrative Agent.

6.02Conditions to Subsequent Borrowings .  The obligation of each Lender to make
a Loan as part of a subsequent Borrowing is subject to the following conditions
precedent, which shall have been satisfied or waived in writing by the Lenders:

(a)Borrowing Date .  Such Borrowing shall occur on or prior to July 27, 2018.

(b)Amount of Borrowing .  The amount of such Borrowing shall equal up to
 $10,000,000 and be in an increment of $5,000,000.

(c)Borrowing Milestone .  The Approval Milestone shall have occurred.

(d)Notice of Milestone Achievement and Audit .  Borrower shall have delivered to
Administrative Agent a notice certifying satisfaction of the condition set forth
in Section 6.02(c) no later than [***] calendar days thereafter, and the Lenders
shall have been reasonably satisfied with the results of its audit of Borrower’s
Revenue by examining Borrower’s books and records.

(e)Notice of Borrowing.  A Notice of Borrowing shall have been received no later
than [***] calendar days after satisfaction of the condition set forth in
Section 6.02(c) .

(f)Financing Fee.  Except in the case of any PIK Loan, Administrative Agent
shall have received, for the account of each Lender, the fees payable pursuant
to the Fee Letter.

27

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

6.03Conditions to Each Borrowing .  The obligation of each Lender to make a Loan
as part of any Borrowing (including the first Borrowing) is also subject to
satisfaction of the following further conditions precedent on the applicable
Borrowing Date, which shall have been satisfied or waived in writing by the
Lenders:

(a)Commitment Period .  Except in the case of any PIK Loan, such Borrowing Date
shall occur during the Commitment Period.

(b)No Default; Representations and Warranties .  Both immediately prior to the
making of such Loan and after giving effect thereto and to the intended use
thereof:

(i)no Default shall have occurred and be continuing; and

(ii)the representations and warranties made in Section 7 shall be true and
correct in all material respects (unless qualified by materiality or Material
Adverse Effect, in which case they shall be true and correct in all respects) on
and as of the Borrowing Date, and immediately after giving effect to the
application of the proceeds of the Borrowing, with the same force and effect as
if made on and as of such date (except that the representation regarding
representations and warranties that refer to a specific earlier date shall be
that they were true and correct in all material respects (unless qualified by
materiality or Material Adverse Effect, in which case they shall be true and
correct in all respects) on such earlier date).

(c)Notice of Borrowing .  Except in the case of any PIK Loan, Administrative
Agent shall have received a Notice of Borrowing as and when required pursuant to
Section 2.02 .

Each Borrowing shall constitute a certification by Borrower to the effect that
the conditions set forth in this Section 6.03 have been fulfilled as of the
applicable Borrowing Date.

SECTION 7

REPRESENTATIONS AND WARRANTIES

Each Obligor represents and warrants to Administrative Agent and the Lenders
that:

7.01Power and Authority .  Each of Borrower and its Subsidiaries (a) is a duly
organized and validly existing under the laws of its jurisdiction of
organization, (b) has all requisite corporate or other applicable power, and has
all material governmental licenses, authorizations, consents and approvals
necessary to own its assets and carry on its business as now being or as
proposed to be conducted except to the extent that failure to have the same
could not reasonably be expected to have a Material Adverse Effect, (c) is
qualified to do business and is in good standing in all jurisdictions in which
the nature of the business conducted by it makes such qualification necessary
and where failure so to qualify could reasonably be expected (either
individually or in the aggregate) to have a Material Adverse Effect, and (d) has
full power, authority and legal right to make and perform each of the Loan
Documents to which it is a party and, in the case of Borrower, to borrow the
Loans hereunder.

7.02Authorization; Enforceability .  The Transactions are within each Obligor’s
corporate or other applicable powers and have been duly authorized by all
necessary corporate or other applicable action and, if required, by all
necessary shareholder action.  This Agreement has been duly executed and
delivered by each Obligor and constitutes, and each of the other Loan Documents
to which it is a party when executed and delivered by such Obligor will
constitute, a legal, valid and binding obligation of such Obligor, enforceable
against each Obligor in accordance with its terms, except as such enforceability
may be limited by (a) bankruptcy, insolvency, reorganization, moratorium or
similar laws of general applicability affecting the enforcement of creditors’
rights and (b) the application of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

7.03Governmental and Other Approvals; No Conflicts .  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority or any third party, except for (i)
such as have been obtained or made and are in full force and effect and (ii)
filings and recordings in respect of the Liens created pursuant to the Security
Documents, (b) will not violate (i) the charter, bylaws or other organizational
documents of Borrower and its Subsidiaries or (ii) any applicable law or
regulation or any order of any Governmental Authority, other than any such
violations in the case of this clause (ii) that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
(c) will not violate or result in a default under any Material Agreement or
agreement creating or evidencing any Material Indebtedness, or give rise to a
right

28

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

thereunder to require any payment to be made by any such Person and (d) will not
result in the creation or imposition of any Lien (other than Permitted Liens) on
any asset of Borrower and its Subsidiaries.

7.04Financial Statements; Material Adverse Change.

(a)Financial Statements .  Borrower has heretofore furnished to the Lenders
certain financial statements as provided for in Section 8.01 .  Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of Borrower and its Subsidiaries as of such
dates and for such periods in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of the statements
previously-delivered statements of the type described in Section 8.01(b) . 
Neither Borrower nor any of its Subsidiaries has any material contingent
liabilities or unusual forward or long-term commitments not disclosed in the
aforementioned financial statements.

(b)No Material Adverse Change .  Since December 31, 2015, there has been no
Material Adverse Change.

7.05Properties . 

(a)Property Generally .  Each Obligor has good and marketable fee simple title
to, or valid leasehold interests in, all its real and personal Property material
to its business, subject only to Permitted Liens and except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.

(b)Intellectual Property . The Obligors represent and warrant to the Lenders as
follows, as of the date hereof, each Borrowing Notice Date and each Borrowing
Date:

(i)Schedule 7.05(b)(i) (as amended from time to time by Borrower in accordance
with Section 7.20 ) contains:

(A)a complete and accurate list of all applied for or registered Patents, owned
by or licensed to any Obligor, including the jurisdiction and patent number;

(B)a complete and accurate list of all applied for or registered Trademarks,
owned by or licensed to any Obligor, including the jurisdiction, trademark
application or registration number and the application or registration date; and

(C)a complete and accurate list of all applied for or registered Copyrights,
owned by or licensed to any Obligor;

(ii)Each Obligor either (a) owns all right title and interest in and to the
Obligor Intellectual Property material to Borrower’s business, free and clear of
any Liens or Claims of any kind whatsoever other than Permitted Liens or (b) has
the right to use any Obligor Intellectual Property material to Borrower’s
business licensed to such Obligor to the extent necessary for the operation of
such Obligor’s business as it is currently conducted or currently contemplated
to be conducted.  Without limiting the foregoing, and except as set forth in
Schedule 7.05(b)(ii) :

(A)other than with respect to the Material Agreements, or as permitted by
Section 9.09 , the Obligors have not transferred ownership of Material
Intellectual Property, in whole or in part, to any other Person who is not an
Obligor;

(B)other than (i) the Material Agreements, (ii) customary restrictions in
in-bound licenses of Intellectual Property and non-disclosure agreements, or
(iii) as would have been or is permitted by Section 9.09 , there are no
judgments, covenants not to sue, permits, grants, licenses, Liens (other than
Permitted Liens), Claims, or other agreements or arrangements relating to the
Obligors’ Material Intellectual Property, including any development, submission,
services, research, license or support agreements, which bind, obligate or
otherwise restrict the Obligors in any manner that could reasonably be expected
to have a Material Adverse Effect;

(C)to any Obligor’s Knowledge, none of the Obligor Intellectual Property
interferes with or constitutes a misappropriation of any valid rights arising
under any Intellectual Property of any other Person;

29

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

(D)there are no pending or, to any Obligor’s Knowledge, threatened Claims
against the Obligors asserted by any other Person relating to the Obligor
Intellectual Property, including any Claims of adverse ownership, invalidity,
infringement, misappropriation, violation or other opposition to or conflict
with such Intellectual Property; no Obligor has received any written notice from
any Person that any Obligor business, the use of the Obligor Intellectual
Property, or the manufacture, use or sale of any product or the performance of
any service by any Obligor infringes upon, violates or constitutes a
misappropriation of, or may infringe upon, violate or constitute a
misappropriation of, or otherwise interfere with, any other Intellectual
Property of any other Person;

(E)no Obligor has any Knowledge that the Obligor Intellectual Property is being
infringed, violated, misappropriated or otherwise used by any other Person
without the express authorization of the Obligors.  Without limiting the
foregoing, no Obligor has provided written notice to any other Person of any
actual or potential infringement, violation or misappropriation of any of the
Obligor Intellectual Property; no Obligor has initiated the enforcement of any
Claim with respect to any of the Obligor Intellectual Property material to
Borrower’s business;

(F)all relevant current and former employees and contractors of each Obligor
have executed written confidentiality and invention assignment Contracts with
such Obligor that irrevocably assign to such Obligor or its designee all of
their rights to any Inventions relating to any of Obligor’s business;

(G)to the Knowledge of the Obligors, the Obligor Intellectual Property is all
the Intellectual Property necessary for the operation of Obligors’ business as
it is currently conducted or as currently contemplated to be conducted, except
for such Intellectual Property the absence of a license or other rights
thereunder thereof could not reasonably be expected to have a Material Adverse
Effect;

(H)each Obligor has taken reasonable precautions to protect the secrecy,
confidentiality and value of its Obligor Intellectual Property consisting of
trade secrets and confidential information, except as could not reasonably be
expected to have a Material Adverse Effect;

(I)each Obligor has delivered to Administrative Agent (or posted on a data site
accessible to Administrative Agent) accurate and complete copies of all Material
Agreements relating to the Obligor Intellectual Property;

(J)there are no pending or, to the Knowledge of any of the Obligors, threatened
in writing Claims against the Obligors asserted by any other Person relating to
the Material Agreements, including any Claims of breach or default under such
Material Agreements;

(iii)With respect to the Material Intellectual Property consisting of Patents,
except as set forth in Schedule 7.05(b)(ii) , and without limiting the
representations and warranties in Section 7.05(b)(ii) :

(A)each of the issued claims in such Patents, to Obligors’ Knowledge, is valid
and enforceable;

(B)the inventors named in such Patents have executed written Contracts with an
Obligor or its predecessor-in-interest that properly and irrevocably assigns to
an Obligor or predecessor-in-interest all of their rights to any of the
Inventions claimed in such Patents to the extent permitted by applicable law;

(C)none of the Patents, or the Inventions claimed in them, have been dedicated
to the public except as a result of intentional decisions made by the applicable
Obligor;

(D)to any Obligor’s Knowledge, all prior art material to such Patents  was
adequately disclosed to or considered by the respective patent offices during
prosecution of such Patents to the extent required by applicable law or
regulation;

(E)subsequent to the issuance of such Patents, neither any Obligor nor any other
current or prior owner of such Patents, have filed any disclaimer or filed any
other voluntary reduction in the scope of the Inventions claimed in such
Patents;

(F)no allowable or allowed subject matter of such Patents, to any Obligor’s
Knowledge, have been the subject of any interference, re-examination or
opposition proceedings, nor are the Obligors aware of any basis for any such
interference, re-examination or opposition proceedings;

30

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

(G)no such Patents, to any Obligor’s Knowledge, have ever been finally
adjudicated to be invalid, unpatentable or unenforceable for any reason in any
administrative, arbitration, judicial or other proceeding, and, with the
exception of publicly available documents in the applicable Patent Office
recorded with respect to any Patents, no Obligor has received any notice
asserting that such Patents are invalid, unpatentable or unenforceable; if any
of such Patents is terminally disclaimed to another patent or patent
application, all patents and patent applications subject to such terminal
disclaimer are included in the Collateral;

(H)no Obligor has received an opinion, whether preliminary in nature or
qualified in any manner, which concludes that a challenge to the validity or
enforceability of any of such Patents is more likely than not to succeed;

(I)no Obligor has any Knowledge that any Obligor or any current or prior owner
of such Patents or their respective agents or representatives have engaged in
any conduct, or omitted to perform any necessary act, the result of which would
invalidate or render unpatentable or unenforceable any such Patents; and

(J)all maintenance fees, annuities, and the like due or payable on the Patents
have been timely paid or the failure to so pay was the result of an intentional
decision by the applicable Obligor or would not reasonably be expected to result
in a Material Adverse Change.

(iv)none of the foregoing representations and statements of fact contains any
untrue statement of material fact or omits to state any material fact necessary
to make any such statement or representation not misleading in any material
respect to a prospective Lender seeking full information as to the Obligor
Intellectual Property and the Obligors’ business.

(c)Material Intellectual Property .  Schedule 7.05(c) (as amended from time to
time by Borrower in accordance with Section 7.20 )  contains an accurate list of
the Obligor Intellectual Property that is material to any Obligor’s business
with an indication as to whether the applicable Obligor owns or has an exclusive
or non-exclusive license to such Obligor Intellectual Property. 

7.06No Actions or Proceedings . 

(a)Litigation .  Except as specified in Schedule 7.06 (as amended from time to
time in accordance with Section 7.20 solely for purposes of each Compliance
Certificate),  there is no litigation, investigation or proceeding pending or,
to any Obligor’s Knowledge, threatened with respect to Borrower and its
Subsidiaries by or before any Governmental Authority or arbitrator (i) except as
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect or (ii) that involves this Agreement or the
Transactions.

(b)Environmental Matters .  The operations and Property of Borrower and its
Subsidiaries comply with all applicable Environmental Laws, except to the extent
the failure to so comply (either individually or in the aggregate) could not
reasonably be expected to have a Material Adverse Effect.

(c)Labor Matters .  Borrower and its Subsidiaries have not engaged in unfair
labor practices and there are no material labor actions or disputes involving
the employees of Borrower or its Subsidiaries.

7.07Compliance with Laws and Agreements .  Each of the Obligors is in compliance
with all Laws applicable to it or its property and all indentures, agreements
and other instruments binding upon it or its property, except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.  On the date hereof and on each Borrowing
Date, no Default has occurred and is continuing.

7.08Taxes .  All federal, state, local and foreign income and franchise and
other material Tax returns, reports and statements (collectively, the “ Tax
Returns ”) required to be filed by any Tax Affiliate have been timely filed with
the appropriate Governmental Authorities, all such Tax Returns are true and
correct in all material respects, and all Taxes reflected therein or otherwise
due and payable have been timely paid (except for those contested in good faith
by appropriate proceedings diligently conducted and for which adequate reserves
are maintained on the books of the appropriate Tax Affiliate in accordance with
GAAP).  No Tax Return is under audit or examination by any Governmental
Authority and no notice of any material audit or examination or any assertion of
any claim for Taxes has been given or made in writing by any Governmental
Authority.  Proper and accurate amounts have been withheld by each Tax Affiliate
from their respective employees for all periods in material compliance with the
Tax, social security and unemployment withholding provisions of applicable Laws
and such withholdings have been timely paid to the respective

31

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Governmental Authorities.  No Tax Affiliate has participated in a “listed
transaction” within the meaning of Treasury Regulation Section 1.6011-4(b)(2).

7.09Full Disclosure .  Borrower has disclosed to Administrative Agent and the
Lenders all Material Agreements to which any Obligor is subject, and all other
matters to any Obligor’s Knowledge, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.  None of
the reports, financial statements, certificates or other information furnished
by or on behalf of any Obligor to Administrative Agent or any Lender in
connection with the negotiation of this Agreement and the other Loan Documents
or delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of material fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made and taken as a whole,
not misleading; provided that, with respect to projected financial information,
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

7.10Regulation . 

(a)Investment Company Act .  Neither Borrower nor any of its Subsidiaries is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

(b)Margin Stock .  Neither Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying Margin Stock, and no part of the proceeds of the Loans will be used to
buy or carry any Margin Stock in violation of Regulation T, U or X.

(c)OFAC; Sanctions, Etc. Neither Borrower nor any of its Subsidiaries or, to the
knowledge of any Obligor, any Related Person (i) is currently the subject of any
Sanctions or is a Sanctioned Person, (ii) is located (or has its assets
located), organized or residing in any Sanctioned Jurisdiction, (iii) is or has
been (within the previous five (5) years) engaged in any impermissible
transaction with any Person who is now or was then the subject of Sanctions or
who is located, organized or residing in any Sanctioned Jurisdiction, (iv)
directly or indirectly derives revenues from investments in, or transactions
with, Sanctioned Persons, (v) has taken any action, directly or indirectly, that
would result in a material violation by such Persons of any Anti-Corruption
Laws, or (vi) has violated any Anti-Money Laundering Laws in any material
respect. No Loan, nor the proceeds from any Loan, has been or will be used,
directly or indirectly, to lend, contributed or provide to, or has been or will
be otherwise made available to fund, any impermissible activity or business of
any Person located, organized or residing in any Sanctioned Jurisdiction or who
is the subject of any Sanctions, or in any other manner that will result in any
violation by the Lenders of Sanctions. Each of Borrower and its Subsidiaries has
implemented and maintains in effect policies and procedures designed to promote
compliance by Borrower and its Subsidiaries and their respective directors,
officers, employees and agents with the Anti-Corruption Laws.

7.11Solvency .  Borrower individually is, and the Obligors (including Borrower)
on a consolidated basis are, and, immediately after giving effect to the
Borrowing and the use of proceeds thereof will be, Solvent.

7.12Subsidiaries .  Set forth on Schedule 7.12 is a complete and correct list of
all Subsidiaries as of the date hereof.  Each such Subsidiary is duly organized
and validly existing under the jurisdiction of its organization shown in said
Schedule 7.12 , and the percentage ownership by Borrower of each such Subsidiary
is as shown in said Schedule 7.12 .

7.13Indebtedness and Liens .  Set forth on Schedule 7.13(a) is a complete and
correct list of all Indebtedness for borrowed money in an amount greater than
$50,000 of each Obligor outstanding as of the date hereof.  Schedule 7.13(b) is
a complete and correct list of all Liens (other than Liens permitted by Section
9.02(d) ) granted by Borrower and other Obligors with respect to their
respective Property and outstanding as of the date hereof.

7.14Material Agreements .  Set forth on Schedule 7.14 (as amended from time to
time by Borrower in accordance with Section 7.20 ) is a complete and correct
list of (i) each Material Agreement and (ii) each agreement creating or
evidencing any Material Indebtedness.  No Obligor is in material breach under
any such Material Agreement or in default under any agreement creating or
evidencing any Material Indebtedness.  Except as otherwise disclosed on Schedule
7.14 (as amended from time to time in accordance with Section 7.20 ), all
material vendor purchase agreements and provider contracts of the Obligors are
in full force and effect without material modification from the form in which
the same were disclosed to Administrative Agent  and the Lenders.

7.15Restrictive Agreements .  None of the Obligors is subject to any indenture,
agreement, instrument or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of Borrower or any Subsidiary to create,
incur or permit to exist any

32

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Lien upon any of its property or assets (other than (i) customary provisions in
contracts (including without limitation leases and licenses of Intellectual
Property) restricting the assignment thereof, (ii) restrictions or conditions
imposed by any agreement governing secured Permitted Indebtedness, to the extent
that such restrictions or conditions apply only to the property or assets
securing such Indebtedness,  (iii) buy-sell arrangements and other restrictions
on the Equity Interests of any joint venture and (iv) customary requirements
imposed under each Obligor’s Organizational Documents for appropriate board or
other governing body approvals), or (b) the ability of any Subsidiary to pay
dividends or other distributions with respect to any shares of its capital stock
or to make or repay loans or advances to Borrower or any other Subsidiary or to
Guarantee Indebtedness of Borrower or any other Subsidiary (each, a “
Restrictive Agreement ”), except those listed on Schedule 7.15 or otherwise
permitted under Section 9.11 .

7.16Real Property .

(a)Generally .  Neither Borrower nor any of its Subsidiaries owns or leases (as
tenant thereof) any real property, except as described on Schedule 7.16 (as
amended from time to time by Borrower in accordance with Section 7.20 ).

(b)Borrower Lease .  (i) As of the date hereof, Borrower has delivered a true,
accurate and complete copy of each Borrower Lease to Administrative Agent.

(ii)Each Borrower Lease is in full force and effect,  no material default has
occurred under such Borrower Lease and, to the Knowledge of Borrower, there is
no existing condition which, but for the passage of time or the giving of
notice, could reasonably be expected to result in a material default under the
terms of such Borrower Lease.

(iii)Borrower is the tenant under each Borrower Lease and has not transferred,
sold, assigned, conveyed, disposed of, mortgaged, pledged, hypothecated, or
encumbered any of its interest in, such Borrower Lease.

7.17Pension Matters .  Schedule 7.17 sets forth, as of the date hereof, a
complete and correct list of, and that separately identifies, (a) all Title IV
Plans and (b) all Multiemployer Plans.  Except as could not, in the aggregate,
reasonably be expected to result in a Material Adverse Effect, (i) each Benefit
Plan, and each trust thereunder, intended to qualify for tax exempt status under
Section 401 or 501 of the Code or other Requirements of Law so qualifies,  (ii)
each Benefit Plan is in compliance with applicable provisions of ERISA, the Code
and other Requirements of Law, (iii) there are no existing or pending (or to the
Knowledge of any Obligor or Subsidiary thereof, threatened) claims (other than
routine claims for benefits in the normal course), sanctions, actions, lawsuits
or other proceedings or investigation involving any Benefit Plan to which any
Obligor or Subsidiary thereof incurs or otherwise has or could have an
obligation or any liability or Claim and (iv) no ERISA Event is reasonably
expected to occur.  Borrower and each of its ERISA Affiliates has met all
applicable requirements under the ERISA Funding Rules with respect to each Title
IV Plan, and no waiver of the minimum funding standards under the ERISA Funding
Rules has been applied for or obtained.  As of the most recent valuation date
for any Title IV Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is at least 60%, and neither Borrower nor any of
its ERISA Affiliates knows of any facts or circumstances that could reasonably
be expected to cause the funding target attainment percentage to fall below 60%
as of the most recent valuation date.  As of the date hereof, with respect to
any Multiemployer Plan or Title IV Plan, no ERISA Event has occurred in
connection with which obligations and liabilities (contingent or otherwise)
remain outstanding.  No ERISA Affiliate would have any Withdrawal Liability as a
result of a complete withdrawal from any Multiemployer Plan on the date this
representation is made.

7.18Collateral; Security Interest .  Each Security Document is effective to
create in favor of the Secured Parties a legal, valid and enforceable security
interest in the Collateral subject thereto and each such security interest is
perfected to the extent required by (and has the priority required by) the
applicable Security Document.  The Security Documents collectively are effective
to create in favor of the Secured Parties a legal, valid and enforceable
security interest in the Collateral, which security interests are first-priority
(subject only to Permitted Priority Liens).

7.19Regulatory Approvals .  Borrower and its Subsidiaries hold, and will
continue to hold, either directly or through licensees and agents, all
Regulatory Approvals, licenses, permits and similar governmental authorizations
of a Governmental Authority necessary or required for Borrower and its
Subsidiaries to conduct their operations and business in the manner currently
conducted or in the ordinary course of business, except where the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.

7.20Update of Schedules .  Each of Schedules 7.05(b)(i) ,   7.05(c) , 7.06 ,
7.14 and 7.16 may be updated by Borrower from time to time in order to reflect
any material changes and to ensure the continued accuracy of such Schedule as of
any upcoming date on which representations and warranties are made incorporating
the information contained on such Schedule.  Such update may be

33

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

accomplished by Borrower providing to Administrative Agent, in writing
(including by electronic means), a revised version of such Schedule in
accordance with the provisions of Section 13.02 .  Each such updated Schedule
shall be effective immediately upon the receipt thereof by the Lenders. 

SECTION 8

AFFIRMATIVE COVENANTS

Each Obligor covenants and agrees with Administrative Agent and the Lenders
that, until the Commitments have expired or been terminated and all Obligations
(other than contingent indemnification or reimbursement obligations for which no
claim has been made)  have been paid in full in cash:

8.01Financial Statements and Other Information .  Borrower will furnish to
Administrative Agent:

(a)as soon as available and in any event within [***] days (or such longer
period as permitted by the SEC) after the end of the first three fiscal quarters
of each fiscal year (or [***] days (or such longer period as permitted by the
SEC), in the case of the fourth fiscal quarter), the consolidated balance sheets
of the Obligors as of the end of such quarter, and the related consolidated
statements of income, shareholders’ equity and cash flows of Borrower and its
Subsidiaries for such quarter and the portion of the fiscal year through the end
of such quarter, prepared in accordance with GAAP consistently applied, all in
reasonable detail and setting forth in comparative form the figures for the
corresponding period in the preceding fiscal year, together with a certificate
of a Responsible Officer of Borrower stating that such financial statements
fairly present, in all material respects, the financial condition of Borrower
and its Subsidiaries as at such date and the results of operations of Borrower
and its Subsidiaries for the period ended on such date and have been prepared in
accordance with GAAP consistently applied, subject to changes resulting from
normal, year-end audit adjustments and except for the absence of notes; provided
that, so long as Borrower is subject to the public reporting requirements of the
Exchange Act, Borrower’s filing of a Quarterly Report on Form 10-Q with the SEC
shall be deemed to satisfy the requirements of this Section 8.01(a) on the date
on which such report is first available via the SEC’s EDGAR system or a
successor system related thereto;

(b)as soon as available and in any event within [***] days after the end of each
fiscal year (or such longer period as permitted by the SEC), the consolidated
balance sheets of Borrower and its Subsidiaries as of the end of such fiscal
year, and the related consolidated statements of income, shareholders’ equity
and cash flows of Borrower and its Subsidiaries for such fiscal year, prepared
in accordance with GAAP consistently applied, all in reasonable detail and
setting forth in comparative form the figures for the previous fiscal year,
accompanied by a report and opinion thereon of Ernst & Young LLP or another firm
of independent certified public accountants of recognized national standing
acceptable to the Majority Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any qualification or exception as to the scope of such audit (other
than “going concern” or similar exceptions); provided that, so long as Borrower
is subject to the public reporting requirements of the Exchange Act, Borrower’s
filing of an Annual Report on Form 10-K with the SEC shall be deemed to satisfy
the requirements of this Section 8.01(b) on the date on which such report is
first available via the SEC’s EDGAR system or a successor system related
thereto;

(c)[reserved];

(d)together with the financial statements required pursuant to Sections 8.01(a)
and (b) , a compliance certificate of a Responsible Officer as of the end of the
applicable accounting period (which delivery may, unless a Lender requests
executed originals, be by electronic communication including fax or email and
shall be deemed to be an original authentic counterpart thereof for all
purposes) in the form of Exhibit D (a “ Compliance Certificate ”);

(e)promptly upon receipt thereof, copies of all letters of representation signed
by an Obligor to its auditors and copies of all auditor reports delivered for
each fiscal quarter;

(f)as soon as available and in any event within [***] days after the end of each
fiscal year,  a consolidated financial forecast for Borrower and its
Subsidiaries for the following five fiscal years, including forecasted
consolidated balance sheets, consolidated statements of income, shareholders’
equity and cash flows of Borrower and its Subsidiaries;

(g)[reserved];

34

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

(h)promptly, and in any event within [***] Business Days after receipt thereof
by an Obligor thereof, copies of each notice or other correspondence received
from any securities regulator or exchange to the authority of which an Obligor
may become subject from time to time concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of such Obligor;

(i)the information regarding insurance maintained by Borrower and its
Subsidiaries as required under Section 8.05 ; and

(j)promptly following  Administrative Agent’s request at any time, proof of
Borrower’s compliance with Section 10.01 .

8.02Notices of Material Events .  Borrower will furnish to Administrative Agent
written notice of the following promptly after a Responsible Officer first
learns of the existence (or within the times periods specified below) of:

(a)the occurrence of (i) any Event of Default or (ii) within [***] Business
Days, any event that, upon the giving of notice, the lapse of time or both,
would constitute an Event of Default;

(b)notice of the occurrence of any event with respect to an Obligor’s property
or assets resulting in a Loss aggregating in an amount of  $[***] (or the
Equivalent Amount in other currencies) or more that is not covered by insurance;

(c)(A) any proposed acquisition of stock, assets or property by any Obligor that
would reasonably be expected to result in material environmental liability under
Environmental Laws, and (B)(1) spillage, leakage, discharge, disposal, leaching,
migration or release of any Hazardous Material required to be reported to any
Governmental Authority under applicable Environmental Laws, and (2) all material
actions, suits, claims, notices of violation, hearings, investigations or
proceedings pending, or to any Obligor’s Knowledge, threatened against or
affecting Borrower or any of its Subsidiaries or with respect to the ownership,
use, maintenance and operation of their respective businesses, operations or
properties, relating to Environmental Laws or Hazardous Material;

(d)the assertion of any environmental matter by any Person against, or with
respect to the activities of, Borrower or any of its Subsidiaries and any
alleged violation of or non-compliance with any Environmental Laws or any
permits, licenses or authorizations which could reasonably be expected to
involve damages in excess of $[***] other than any environmental matter or
alleged violation that, if adversely determined, could not reasonably be
expected to (either individually or in the aggregate) have a Material Adverse
Effect;

(e)the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting Borrower or any of its
Affiliates that, if adversely determined, could reasonably be expected to result
in a Material Adverse Effect;

(f)(i) on or prior to any filing by any ERISA Affiliate of any notice of intent
to terminate any Title IV Plan, a copy of such notice and (ii) promptly, and in
any event within [***] days, after any Responsible Officer of any ERISA
Affiliate knows or has reason to know that a request for a minimum funding
waiver under Section 412 of the Code has been filed with respect to any Title IV
Plan or Multiemployer Plan, a notice (which may be made by telephone if promptly
confirmed in writing) describing such waiver request and any action that any
ERISA Affiliate proposes to take with respect thereto, together with a copy of
any notice filed with the PBGC or the IRS pertaining thereto;

(g)within [***] days of the date thereof, or, if earlier, on the date of
delivery of any financial statements pursuant to Section 8.01 , (i) the
termination of any Material Agreement; (ii) the receipt by Borrower or any of
its Subsidiaries of any material notice under any Material Agreement; (iii) the
entering into of any new Material Agreement by an Obligor; or (iv) any material
amendment to a Material Agreement;

(h)the reports and notices as required by the Security Documents;

(i)within [***] days of the date thereof, or, if earlier, on the date of
delivery of any financial statements pursuant to Section 8.01 , notice of any
material change in accounting policies or financial reporting practices by the
Obligors;

(j)promptly after the occurrence thereof, notice of any labor controversy
resulting in or reasonably likely to result in any strike, work stoppage,
boycott, shutdown or other material labor disruption against or involving an
Obligor;

35

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

(k)within [***] days of the date thereof, or, if earlier, on the date of
delivery of any financial statements pursuant to Section 8.01 , a licensing
agreement or arrangement entered into by Borrower or any Subsidiary in
connection with any infringement or alleged infringement of the Intellectual
Property of another Person that could reasonably be expected to result in a
Material Adverse Effect;

(l)any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect;

(m)concurrently with the delivery of financial statements under Section 8.01(b)
, the creation or other acquisition of any Material Intellectual Property by
Borrower or any Subsidiary after the date hereof and during such prior fiscal
year which is registered or becomes registered or the subject of an application
for registration with the U.S. Copyright Office or the U.S. Patent and Trademark
Office, as applicable, or with any other equivalent foreign Governmental
Authority;

(n)any change to any Obligor’s ownership of Deposit Accounts (other than
Excluded Accounts), Securities Accounts and Commodity Accounts, by delivering to
Administrative Agent an updated Annex 7 to the Security Agreement setting forth
a complete and correct list of all such accounts as of the date of such change;
 

(o)Within [***] days of request, such information with respect to any Excluded
Account as Administrative Agent may from time to time reasonably request
(including, but not limited to account statements for the Excluded Accounts);
and

(p)such other information respecting the operations, properties, business or
condition (financial or otherwise) of the Obligors (including with respect to
the Collateral) as Administrative Agent may from time to time reasonably
request. Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a financial officer or other executive officer of Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto, to the extent
applicable.

8.03Existence; Conduct of Business .  Such Obligor will, and will cause each of
its Subsidiaries to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges and franchises material to the conduct of its
business in the ordinary course of business;   provided that the foregoing shall
not prohibit any merger, amalgamation, consolidation, liquidation or dissolution
permitted under Section 9.03 . 

8.04Payment of Obligations .  Such Obligor will, and will cause each of its
Subsidiaries to, pay and discharge its obligations, including (i) all federal
and material other Taxes, fees, assessments and governmental charges or levies
imposed upon it or upon its properties or assets prior to the date on which
penalties attach thereto, and all lawful claims for labor, materials and
supplies which, if unpaid, might become a Lien upon any properties or assets of
Borrower or any Subsidiary, except to the extent such Taxes, fees, assessments
or governmental charges or levies, or such claims are being contested in good
faith by appropriate proceedings and are adequately reserved against in
accordance with GAAP; and (ii) all lawful claims which, if unpaid, would by law
become a Lien upon its property not constituting a Permitted Lien.

8.05Insurance .  Such Obligor will, and will cause each of its Subsidiaries to
maintain, with financially sound and reputable insurance companies, insurance in
such amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations. Upon the request of Administrative Agent or the Majority Lenders,
 such Obligor shall furnish Administrative Agent from time to time with full
information as to the insurance carried by it and, if so requested, copies of
all such insurance policies.  Such Obligor shall use commercially reasonable
efforts to ensure, or cause others to ensure, that all insurance policies
required under this Section 8.05 shall provide that they shall not be terminated
or cancelled nor shall any such policy be materially changed in a manner adverse
to such Obligor without at least [***] days’ (or [***] days’ for non-payment of
premium) prior written notice to such Obligor and Administrative Agent.  Receipt
of notice of termination or cancellation of any such insurance policies or
reduction of coverages or amounts thereunder shall entitle the Secured Parties
to renew any such policies, cause the coverages and amounts thereof to be
maintained at levels required pursuant to the first sentence of this Section
8.05 or otherwise to obtain similar insurance in place of such policies, in each
case at the expense of such Obligor (payable on demand). The amount of any such
expenses shall accrue interest at the Default Rate if not paid on demand, and
shall constitute “Obligations.”

8.06Books and Records; Inspection Rights .  Such Obligor will, and will cause
each of its Subsidiaries to, keep proper books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities.  Such Obligor will, and will cause each
of its Subsidiaries to, permit any representatives designated by Administrative
Agent, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and

36

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

to discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times (but not more often than [***] unless
an Event of Default has occurred and is continuing) as Administrative Agent may
request.  The Obligors shall pay all reasonable and documented out-of-pocket
costs of all such inspections.

8.07Compliance with Laws and Other Obligations .  Such Obligor will, and will
cause each of its Subsidiaries to, (i) comply in all material respects with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property (including Environmental Laws) and (ii) comply in all
material respects with all terms of Indebtedness and all other Material
Agreements, except, in each case, where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

8.08Maintenance of Properties, Etc . 

(a)Such Obligor shall, and shall cause each of its Subsidiaries to, maintain and
preserve all of its properties necessary or useful in the proper conduct of its
business in good working order and condition in accordance with the general
practice of other Persons of similar character and size, ordinary wear and tear
and damage from casualty or condemnation excepted.

(b)Without limiting the generality of Section 8.08(a) ,  each Obligor shall not
terminate, or allow or cause to be terminated or allow to expire, any Borrower
Lease if such termination could reasonably be expected to result in a material
interruption in the manufacture and testing of, or a material reduction in
manufacturing and testing capacity of the Obligors with respect to, the Product
or any other products of the Obligors, unless and until, prior to such
termination or expiration, such Obligor has executed a lease for a replacement
Borrower Facility or has made other accommodations (including consolidation with
other facilities) to avoid such interruption or reduction and has received all
United States Food and Drug Administration and other Governmental Approvals
necessary to operate such replacement Borrower Facility or to implement such
other accommodations, as applicable.

8.09Licenses .  Such Obligor shall, and shall cause each of its Subsidiaries to,
obtain and maintain all material licenses, authorizations, consents, filings,
exemptions, registrations and other Governmental Approvals necessary in
connection with the execution, delivery and performance of the Loan Documents,
the consummation of the Transactions or the operation and conduct of its
business and ownership of its properties, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect.

8.10Action under Environmental Laws .  Such Obligor shall, and shall cause each
of its Subsidiaries to, upon becoming aware of the presence of any material
Hazardous Materials or the existence of any material environmental liability
under applicable Environmental Laws with respect to their respective businesses,
operations or properties, take all actions, at their cost and expense, as shall
be reasonably necessary or advisable to investigate and clean up the condition
of their respective businesses, operations or properties, including all required
removal, containment and remedial actions, and restore their respective
businesses, operations or properties to a condition in compliance with
applicable Environmental Laws.

8.11Use of Proceeds .  The proceeds of the Loans will be used only as provided
in Section 2.04 .  No part of the proceeds of the Loans will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board of Governors of the Federal Reserve System, including
Regulations T, U and X.

8.12Certain Obligations Respecting Subsidiaries; Further Assurances. 

(a)Subsidiary Guarantors .  Such Obligor will take such action, and will cause
each of its Subsidiaries to take such action, from time to time as shall be
necessary to ensure that all Subsidiaries (other than any Excluded Foreign
Subsidiary not required to be a Subsidiary Guarantor under Section 8.12(b)(i) ,
are “Subsidiary Guarantors” hereunder.  Without limiting the generality of the
foregoing, in the event that Borrower or any of its Subsidiaries shall form or
acquire any new Subsidiary (other than any new Excluded Foreign Subsidiary not
required to be a Subsidiary Guarantor under Section 8.12(b)(i) ),  such Obligor
and its Subsidiaries concurrently will:

(i)cause such new Subsidiary to become a “Subsidiary Guarantor” hereunder, and a
“Grantor” under the Security Agreement, pursuant to a Guarantee Assumption
Agreement;

(ii)take such action or cause such Subsidiary to take such action (including
delivering such shares of stock together with undated transfer powers executed
in blank) as shall be necessary to create and perfect valid and enforceable
first priority (subject to Permitted Priority Liens) Liens on (A) substantially
all of the personal property of such new Subsidiary and (B) all real

37

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

property with a fair market value in excess of $[***] owned by such new
Subsidiary, in each case as collateral security for the obligations of such new
Subsidiary hereunder;

(iii)to the extent that the parent of such Subsidiary is not a party to the
Security Agreement or has not otherwise pledged Equity Interests in its
Subsidiaries in accordance with the terms of the Security Agreement and this
Agreement, cause the parent of such Subsidiary to execute and deliver a pledge
agreement in favor of the Secured Parties in respect of all outstanding issued
shares of such Subsidiary; and

(iv)deliver such proof of corporate action, incumbency of officers, opinions of
counsel as reasonably requested by Administrative Agent and other documents as
is consistent with those delivered by each Obligor pursuant to Section 6.01 or
as Administrative Agent or the Majority Lenders shall have requested.

(b)Excluded Foreign Subsidiaries . 

(i)In the event that, at any time, Excluded Foreign Subsidiaries have, in the
aggregate, (i) total revenues constituting 5% or more of the total revenues of
Borrower and its Subsidiaries on a consolidated basis, or (ii) total assets
constituting 5% or more of the total assets of Borrower and its Subsidiaries on
a consolidated basis, promptly (and, in any event, within [***] days after such
time) Obligors shall cause one or more of such Excluded Foreign Subsidiaries to
become Subsidiary Guarantors in the manner set forth in Section 8.12(a) , such
that, after such Subsidiaries become Subsidiary Guarantors, the non-guarantor
Excluded Foreign Subsidiaries in the aggregate shall cease to have revenues or
assets, as applicable, that meet the thresholds set forth in clauses (i) and
(ii) above; provided that no Excluded Foreign Subsidiary shall be required to
become a Subsidiary Guarantor if doing so would result in material adverse tax
consequences for Borrower and its Subsidiaries, taken as a whole.

(ii)With respect to each First-Tier Foreign Subsidiary that is not a Subsidiary
Guarantor, such Obligor shall grant a security interest and Lien in 65% of each
class of voting Equity Interest and 100% of all other Equity Interests in such
First-Tier Foreign Subsidiaries in favor of the Secured Parties as Collateral
for the Obligations. Without limiting the generality of the foregoing, in the
event that any Obligor shall form or acquire any new Subsidiary that is a
First-Tier Foreign Subsidiary, such Obligor will promptly and in any event
within [***] days of the formation or acquisition of such Subsidiary (or such
longer time as consented to by Administrative Agent in writing) grant a security
interest and Lien in 65% of each class of voting Equity Interests and 100% of
all other Equity Interests of such Subsidiary in favor of the Secured Parties as
Collateral for the Obligations ( provided that in the case of a First Tier
Foreign Subsidiary that is a Subsidiary Guarantor, such Obligor shall grant a
security interest and Lien in 100% of the Equity Interests of such Subsidiary in
favor of the Secured Parties as Collateral for the Obligations), including
entering into any necessary local law security documents and delivery of
certificated securities issued by such First-Tier Foreign Subsidiary as required
by this Agreement or the Security Agreement.

(c)Further Assurances .  Such Obligor will, and will cause each of its
Subsidiaries to, take such action from time to time as shall reasonably be
requested by Administrative Agent or the Majority Lenders to effectuate the
purposes and objectives of this Agreement.

Without limiting the generality of the foregoing, each Obligor will, and will
cause each Person that is required to be a Subsidiary Guarantor to, take such
action from time to time (including executing and delivering such assignments,
security agreements, control agreements and other instruments) as shall be
reasonably requested by Administrative Agent or the Majority Lenders to create,
in favor of the Secured Parties, perfected security interests and Liens in (A)
substantially all of the personal property of such Obligor and (B) all real
property with a fair market value in excess of $[***] owned by such Obligor, in
each case as collateral security for the Obligations; provided that any such
security interest or Lien shall be subject to the relevant requirements of the
Security Documents;   provided further that, notwithstanding any provision under
this Agreement or other Loan Document to the contrary, Borrower and its
Subsidiaries shall not be required to reimburse legal and filing costs, fees,
expenses and other amounts incurred by the Administrative Agent or the Lenders
in respect of actions required under this Section 8.12 or Section 8.15(b) under
more than three foreign jurisdictions (as selected by the Administrative Agent
in its sole discretion) and for more than $15,000 for each such foreign
jurisdiction (for an aggregate of $45,000).

8.13Termination of Non-Permitted Liens .  In the event that Borrower or any
other Obligor shall become aware or be notified by Administrative Agent or any
Lender of the existence of any outstanding Lien against any Property of Borrower
or such other Obligor, which Lien is not a Permitted Lien, such Obligor shall
use its commercially reasonable efforts to promptly terminate or cause the
termination of such Lien.

38

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

8.14Intellectual Property .  In the event that the Obligors acquire Obligor
Intellectual Property during the term of this Agreement, then the provisions of
this Agreement shall automatically apply thereto and any such Obligor
Intellectual Property shall automatically constitute part of the Collateral
under the Security Documents, without further action by any party, in each case
from and after the date of such acquisition (except that any representations or
warranties of any Obligor shall apply to any such Obligor Intellectual Property
only from and after the date, if any, subsequent to such acquisition that such
representations and warranties are brought down or made anew as provided
herein).

8.15Post-Closing Items .

(a)Within ninety (90) days after the Closing Date, or such other date as
Administrative Agent may in its sole discretion permit, Borrower shall use
commercially reasonable efforts to execute and deliver each Real Property
Security Document to Administrative Agent.

(b)Within ninety (90) days after the Closing Date, or such other date as
Administrative Agent may in its sole discretion permit, Borrower shall deliver
(i) such Intellectual Property security agreements duly executed by the
applicable Obligor as Administrative Agent may reasonably require with respect
to foreign Intellectual Property and (ii) evidence of such foreign filings as
Administrative Agent may reasonably require with respect to foreign Intellectual
Property.

(c)Within seven (7) Business Days after the Closing Date, or such other date as
Administrative Agent may in its sole discretion permit, Borrower shall deliver
duly executed control agreements in favor of Administrative Agent for the
benefit of the Secured Parties for all Deposit Accounts, Securities Accounts and
Commodity Accounts (other than Excluded Accounts) that were not delivered on the
Closing Date, including, but not limited to such control agreements with
Comerica Bank.

SECTION 9

NEGATIVE COVENANTS

Each Obligor covenants and agrees with Administrative Agent and the Lenders
that, until the Commitments have expired or been terminated and all Obligations
(other than contingent indemnification or reimbursement obligations for which no
claim has been made)  have been paid in full in cash:

9.01Indebtedness .  Such Obligor will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
whether directly or indirectly, except:

(a)the Obligations;

(b)Indebtedness existing on the date hereof and set forth in Part II of Schedule
7.13(a) and Permitted Refinancings thereof; provided that, in each case, with
respect to such Indebtedness, an intercreditor agreement or subordination
agreement on terms reasonably satisfactory to the Majority Lenders shall be
entered into;

(c)Permitted Priority Debt;

(d)accounts payable to trade creditors for goods and services and current
operating liabilities (not the result of the borrowing of money) incurred in the
ordinary course of Borrower’s or such Subsidiary’s business in accordance with
customary terms and paid within the specified time, unless contested in good
faith by appropriate proceedings and reserved for in accordance with GAAP;

(e)Indebtedness consisting of guarantees resulting from endorsement of
negotiable instruments for collection by any Obligor in the ordinary course of
business;

(f)(i) Indebtedness of any Obligor to any other Obligor, (ii) Indebtedness of
any non-Obligor to any other non-Obligor, and (iii) Indebtedness of any
non-Obligor to any Obligor to the extent permitted pursuant to Section 9.05(k) ;

(g)Guarantees by any Obligor of Indebtedness of any other Obligor;

39

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

(h)(i) Permitted Cure Debt and (ii) Permitted Subordinated Debt (to the extent
Borrower has received prior written consent of Administrative Agent as required
by the definition of “Permitted Subordinated Debt”);

(i)Indebtedness approved in advance in writing by the Majority Lenders;

(j)Indebtedness incurred pursuant to the Essex Master Lease (or a replacement
equipment facility of the Essex Master Lease); provided that the aggregate
outstanding principal amount of such Indebtedness does not exceed $[***] at any
time;

(k)Indebtedness under credit cards used in the ordinary course of business not
exceeding  $[***] in the aggregate at any time;

(l)Hedging Agreements entered into in the ordinary course of Borrower’s
financial planning solely to hedge currency risks (and not for speculative
purposes) in an aggregate notional amount for all such Hedging Agreements not in
excess of $[***] (or the Equivalent Amount in other currencies);

(m)Indebtedness secured by Liens or deposits permitted under Section 9.02(k) and
(o) ;

(n)normal course of business equipment financing; provided that (i) if secured,
the collateral therefor consists solely of the assets being financed, the
products and proceeds thereof and books and records related thereto and (ii) the
aggregate outstanding principal amount of such Indebtedness does not exceed
$[***] (or the Equivalent Amount in other currencies); and

(o)Other Indebtedness not exceeding $[***] in the aggregate at any time.

9.02Liens .  Such Obligor will not, and will not permit any of its Subsidiaries
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a)Liens securing the Obligations;

(b)any Lien on any property or asset of Borrower or any of its Subsidiaries
existing on the date hereof and set forth in Part II of Schedule 7.13(b) ;  
provided that (i) no such Lien shall extend to any other property or asset of
Borrower or any of its Subsidiaries and (ii) any such Lien shall secure only
those obligations which it secures on the date hereof and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof;

(c)Liens described in the definition of “Permitted Priority Debt”;

(d)Liens imposed by law which were incurred in the ordinary course of business,
including (but not limited to) carriers’, warehousemen’s and mechanics’ liens
and other similar liens arising in the ordinary course of business and which (x)
do not in the aggregate materially detract from the value of the Property
subject thereto or materially impair the use thereof in the operations of the
business of such Person or (y) are being contested in good faith by appropriate
proceedings and for which adequate reserves have been made if required in
accordance with GAAP;

(e)pledges or deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance or other similar social
security legislation;

(f)Liens securing Taxes, assessments and other governmental charges, the payment
of which is not yet due or is being contested in good faith by appropriate
proceedings promptly initiated and diligently conducted and for which such
reserve or other appropriate provisions, if any, as shall be required by GAAP
shall have been made;

(g)servitudes, easements, rights of way, restrictions and other similar
encumbrances on real Property imposed by applicable Laws and encumbrances
consisting of zoning or building restrictions, easements, licenses, restrictions
on the use of property or minor imperfections in title thereto which, in the
aggregate, are not material, and which do not in any case materially detract
from the value of the property subject thereto or interfere with the ordinary
conduct of the business of any of the Obligors;

40

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

(h)with respect to any real Property, (A) such defects or encroachments as might
be revealed by an up-to-date survey of such real Property; (B) the reservations,
limitations, provisos and conditions expressed in the original grant, deed or
patent of such property by the original owner of such real Property pursuant to
applicable Laws; (C) any leasehold interest in leases or subleases and licenses
granted in the ordinary course of business; and (D) rights of expropriation,
access or user or any similar right conferred or reserved by or in applicable
Laws, which, in the aggregate for (A), (B), (C) and (D), are not material, and
which do not in any case materially detract from the value of the property
subject thereto or interfere with the ordinary conduct of the business of any of
the Obligors;

(i)Bankers liens, rights of setoff and similar Liens incurred on deposits made
in the ordinary course of business;

(j)(i) Liens in the form of cash collateral securing Indebtedness permitted
under Section 9.01(k) and (l) and (ii) Liens securing Indebtedness permitted
under Section 9.01(j) and (n) ;   provided that, in the case of clause (ii),
such Liens are restricted solely to the collateral described in Section 9.01(j)
or (n) , as applicable;

(k)deposits to secure the performance of bids, trade contracts, statutory
obligations, surety bonds (other than bonds related to judgments or litigation),
performance bonds, and other obligations of a like nature incurred in the
ordinary course of business;

(l)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 11 or securing appeal or other surety bonds related to
such judgments;

(m)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of custom duties that are promptly paid on or before the date
they become due;

(n)Liens on insurance proceeds securing payment of financed insurance premiums
that are not overdue (provided that such Liens extend only to such insurance
proceeds and not to any other property or assets);

(o)Deposits or letters of credit to provide credit support for real estate
leases, in each case not to exceed $[***] in the aggregate outstanding at any
time; and

(p)licenses of the Product or Intellectual Property that is permitted under
Section 9.09 ;

provided that no Lien otherwise permitted under any of the foregoing Sections
9.02(b) through (p)   shall apply to any Material Intellectual Property. 

9.03Fundamental Changes and Acquisitions .  Such Obligor will not, and will not
permit any of its Subsidiaries to, (i) enter into any transaction of merger,
amalgamation or consolidation (ii) liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or (iii) make any Acquisition or
otherwise acquire any business or substantially all the property from, or
capital stock of, or be a party to any acquisition of, any Person,  except:

(a)Investments permitted under Section 9.05(e) ;

(b)the merger, amalgamation or consolidation of any Subsidiary Guarantor with or
into any other Obligor; provided that, in the case of a merger, amalgamation or
consolidation with or into Borrower, Borrower shall be the surviving entity;

(c)the sale, lease, transfer or other disposition by any Subsidiary Guarantor of
any or all of its property (upon voluntary liquidation or otherwise) to any
other Obligor; and

(d)the sale, transfer or other disposition of the capital stock of (x) any
Subsidiary Guarantor to any other Obligor, (y) any Subsidiary that is not an
Obligor to another Subsidiary that is not an Obligor and (z) any Subsidiary to
an Obligor; and

(e)Permitted Acquisitions for consideration in an amount not exceeding  $[***]
in the aggregate.

9.04Lines of Business .  Such Obligor will not, and will not permit any of its
Subsidiaries to, engage to any material extent in any business other than the
business engaged in on the date hereof by Borrower or any Subsidiary or a
business reasonably related thereto.

41

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

9.05Investments .  Such Obligor will not, and will not permit any of its
Subsidiaries to, make, directly or indirectly, or permit to remain outstanding
any Investments except:

(a)Investments outstanding on the date hereof and identified in Schedule 9.05 ;

(b)operating deposit accounts with banks;

(c)extensions of credit in the nature of accounts receivable, prepaid royalties,
notes receivable and other similar items arising from the sales of goods or
services in the ordinary course of business;

(d)Permitted Cash Equivalent Investments;

(e)Investments by any Obligor in any Subsidiary Guarantors;

(f)Hedging Agreements entered into in the ordinary course of Borrower’s
financial planning solely to hedge currency risks (and not for speculative
purposes) and in an aggregate notional amount for all such Hedging Agreements
not in excess of $[***] (or the Equivalent Amount in other currencies);

(g)Investments consisting of security deposits with utilities and other like
Persons made in the ordinary course of business;

(h)employee loans, travel advances and guarantees in accordance with Borrower’s
usual and customary practices with respect thereto (if permitted by applicable
law) which in the aggregate shall not exceed $[***] outstanding at any time (or
the Equivalent Amount in other currencies);

(i)Investments received in connection with any Insolvency Proceedings in respect
of any customers, suppliers or clients and in settlement of delinquent
obligations of, and other disputes with, customers, suppliers or clients;

(j)Investments permitted under Section 9.03 ;

(k)(i) Investments in joint ventures, corporate collaborations, partnerships or
similar arrangements, (ii) Investments in Foreign Subsidiaries and (iii) other
Investments, provided that (x) the cash Investment by Borrower in such
Investments for clauses (i), (ii) and (iii) in the aggregate cannot exceed
$[***] per calendar year commencing with the calendar year ending December 31,
2017 and increasing by $[***] for each calendar year thereafter, and (y) any
non-cash Investments are permitted under Section 9.09 (other than Sections
9.09(f), (h), (i), (j) and (k));

(l)Investments constituting Permitted Acquisitions (including Investments in
Subsidiaries formed for the purpose of merging such Subsidiary into the target
of a Permitted Acquisition or for merging the target of a Permitted Acquisition
into such Subsidiary so long as, upon the consummation of such Permitted
Acquisition, Borrower is in compliance with Sections 8.12 and 9.03 ); and

(m)if the MSC Investment Conditions have been met and no Default or Event of
Default has occurred and is continuing, Investments in T2 Sub for the purpose of
holding Investments as a Massachusetts security corporation under 830 CMR
63.38B.1 of the Massachusetts tax code and applicable regulations; provided that
if at any time the MSC Investment Conditions are not met then (i) Borrower shall
promptly cause T2 Sub to distribute to Borrower all assets held by it for
deposit into a collateral account subject to a control agreement in favor of
Administrative Agent for the benefit of the Secured Parties and (ii) Borrower
shall not permit T2 Sub to hold any assets.

9.06Restricted Payments .  Such Obligor will not, and will not permit any of its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except:

(a)Any Obligor may declare and pay dividends with respect to its capital stock
payable solely in additional shares of its common stock;

(b)any Subsidiary may pay dividends or distributions to any other Obligor;

42

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

(c)Borrower may purchase, redeem, retire, or otherwise acquire shares of its
capital stock or other Equity Interests with the proceeds received from a
substantially concurrent issue of new shares of its capital stock or other
Equity Interests; and

(d)for the purpose of repurchasing Borrower’ stock, where such repurchase is in
connection with the issuance of Borrower’s stock to management, former
employees, consultants or members of the board of directors of Borrower, in an
amount not exceeding $[***] in repurchases in any fiscal year.

9.07Payments of Indebtedness .  Such Obligor will not, and will not permit any
of its Subsidiaries to, make any payments in respect of any Indebtedness other
than (a) payments of the Obligations, (b) scheduled payments of Indebtedness and
other payments of Indebtedness that is contractually subordinated to the
Obligations, in each case, if subordinated, to the extent permitted under the
terms of any subordination to the Obligations,  (c) repayment of intercompany
Indebtedness permitted in reliance upon Section 9.01(f) , (d) payments under
Permitted Priority Debt,  (e) payments in respect of Indebtedness in the form of
capital leases and real estate letters of credit of a Subsidiary acquired in
connection with a Permitted Acquisition and (f) payments in respect of
Indebtedness in the form of trade credit.

9.08Change in Fiscal Year .  Such Obligor will not, and will not permit any of
its Subsidiaries to, change the last day of its fiscal year from that in effect
on the date hereof, except to change the fiscal year of a Subsidiary acquired in
connection with an Acquisition to conform its fiscal year to that of Borrower. 

9.09Sales of Assets, Etc .  Such Obligor will not, and will not permit any of
its Subsidiaries to, sell, lease, exclusively license (in terms of geography or
field of use), transfer, or otherwise dispose of any of its Property (including
accounts receivable and capital stock of Subsidiaries) to any Person in one
transaction or series of transactions (any thereof, an “ Asset Sale ”), except:

(a)transfers of cash in the ordinary course of its business;

(b)sales of inventory in the ordinary course of its business;

(c)development and other collaborative arrangements where such arrangements
provide for the licenses under or disclosure of Patents, Trademarks, Copyrights
or other Intellectual Property rights where such license requires periodic
payments based on per unit sales of a product over a period of time or other
consideration and provided that such licenses does not effect a legal transfer
of title to such Intellectual Property rights and such licenses must be true
licenses as opposed to licenses that are sales transactions in substance;

(d)transfers of Property by any Subsidiary Guarantor to any other Obligor;

(e)dispositions of any equipment that is surplus, obsolete or worn out or no
longer used or useful in the Business;

(f)any transaction permitted under Section 9.03 or 9.05 ;

(g)(i) licenses of Obligor Intellectual Property or other property owned by
Obligor which may only be exclusive with respect to geographical location
outside the US, provided that such licenses must be true licenses as opposed to
licenses that are sales transactions in substance; and (ii) non-exclusive
licenses of Obligor Intellectual Property;

(h)any other Disposition the Asset Sale Net Proceeds of which are applied as
required under Section 3.03(b)(i) ;  

(i)the sale or licenses, which may be exclusive, of the Obligor Intellectual
Property set forth on Schedule 9.09 relating to the development,
commercialization, marketing, distribution and manufacture of the T2HemoStat
Panel (and no other field of use); provided that (i) immediately prior to the
entry into of such transaction, Borrower has achieved a Market Capitalization of
at least $[***] on the date of such entry into such license, (ii) no Obligor
Intellectual Property that is sold or licensed on an exclusive basis is
necessary or useful for the continued commercialization, marketing,
distribution, or manufacture of the Product as it then exists or is then
contemplated to exist in the future,  and (iii) prior to, and after giving
effect to, the entry into of such transaction, John McDonough (or other Person
acceptable to Administrative Agent) remains the chief executive officer of
Borrower;

43

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

(j)Asset Sales not exceeding $[***] with the consent of Administrative Agent
(such consent not to be unreasonably withheld);

(k)other Asset Sales not exceeding $[***] in the aggregate in any fiscal year.

9.10Transactions with Affiliates .  Such Obligor will not, and will not permit
any of its Subsidiaries to, sell, lease, license or otherwise transfer any
assets to, or purchase, lease, license or otherwise acquire any assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except:

(a)transactions between or among Obligors;

(b)any transaction permitted under Section 9.01 ,   9.05 ,   9.06 or 9.09 ;

(c)customary compensation and indemnification of, and other employment
arrangements with, directors, officers and employees of Borrower or any
Subsidiary in the ordinary course of business,

(d)management, cost-sharing, cost-plus and similar intercompany agreements
pursuant to which Obligors provide services, products or inventory to any
Foreign Subsidiary in the ordinary course of business;   provided that (i) such
agreements do not require the Obligors to pay such Foreign Subsidiary for any
services, products or inventory, and (ii) the terms of any such agreements are
no less favorable to the Obligors than those that would be obtained in a
comparable arm’s-length transaction with a Person not an Affiliate of the
Obligors;

(e)Borrower may issue Equity Interests to Affiliates in exchange for cash;
provided that the terms thereof are no less favorable (including the amount of
cash received by Borrower) to Borrower than those that would be obtained in a
comparable arm’s-length transaction with a Person not an Affiliate of Borrower;

(f)Agreements for the supply or manufacture of tangible products by the investor
set forth on Schedule 9.10(f) or such investor’s Affiliates;   provided that the
terms thereof are no less favorable to the Obligors than those that would be
obtained in a comparable arm’s-length transaction with a Person not an Affiliate
of the Obligors; and

(g)the transactions set forth on Schedule 9.10(g) .

9.11Restrictive Agreements .  Such Obligor will not, and will not permit any of
its Subsidiaries to, directly or indirectly, enter into, incur or permit to
exist any Restrictive Agreement other than (a) restrictions and conditions
imposed by law or by this Agreement and (b) Restrictive Agreements listed on
Schedule 7.15 .

9.12Amendments to Material Agreements; Organizational Documents .  Such Obligor
will not, and will not permit any of its Subsidiaries to, enter into any
amendment to or modification of any Material Agreement in a manner that is
materially adverse to the Lenders or terminate any Material Agreement if such
termination is materially adverse to the Lenders.  Such Obligor will not, and
will not permit any of its Subsidiaries to, enter into any amendment to or
modification of its organizational documents in a manner that could (a) be
materially adverse to the rights or remedies of the Lenders under the Loan
Documents (other than the Warrants) or (b) prevent any Obligor from fulfilling,
or limit any Obligor’s ability to fulfill, all of its obligations under the Loan
Documents.

9.13Operating Leases .  Borrower will not, and will not permit any of its
Subsidiaries to, make any expenditures in respect of operating leases, except
for:

(i)real estate operating leases;

(ii)operating leases between Borrower and any of its wholly-owned Subsidiaries
or between any of Borrower’s wholly-owned Subsidiaries; and

(iii)operating leases that would not cause Borrower and its Subsidiaries, on a
consolidated basis, to make payments exceeding $[***] (or the Equivalent Amount
in other currencies) in any fiscal year.

44

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

9.14Sales and Leasebacks .  Except as disclosed on Schedule 9.14 ,  such Obligor
will not, and will not permit any of its Subsidiaries to, become liable,
directly or indirectly, with respect to any lease, whether an operating lease or
a Capital Lease Obligation, of any property (whether real, personal, or mixed),
whether now owned or hereafter acquired, (i) which Borrower or such Subsidiary
has sold or transferred or is to sell or transfer to any other Person and (ii)
which Borrower or such Subsidiary intends to use for substantially the same
purposes as property which has been or is to be sold or transferred.

9.15Hazardous Material .  Such Obligor will not, and will not permit any of its
Subsidiaries to, use, generate, manufacture, install, treat, release, store or
dispose of any Hazardous Material, except in compliance with all applicable
Environmental Laws or where the failure to comply could not reasonably be
expected to result in a Material Adverse Change.

9.16Accounting Changes .  Such Obligor will not, and will not permit any of its
Subsidiaries to, make any significant change in accounting treatment or
reporting practices, except as required or permitted by GAAP. 

9.17Compliance with ERISA .  No Obligor or any ERISA Affiliate shall cause or
suffer to exist any ERISA Event that would, in the aggregate, have a Material
Adverse Effect.  No Obligor or Subsidiary thereof shall cause or suffer to exist
any event that could reasonably be expected to result in the imposition of a
Lien with respect to any Benefit Plan or any Title IV Plan or Multiemployer
Plan.

 

SECTION 10

FINANCIAL COVENANTS

10.01Minimum Liquidity .  Borrower shall maintain at all times Liquidity in an
amount which shall exceed the greater of (i) $[***] and (ii) to the extent
Borrower has incurred Permitted Priority Debt, the minimum cash balance, if any,
required of Borrower by Borrower’s Permitted Priority Debt creditors.

10.02Minimum Revenue .  Borrower and its Subsidiaries shall have annual Revenue
from sales of the Product and the licensing of any underlying Obligor
Intellectual Property (for each respective calendar year, the “ Minimum Required
Revenue ”):

(a)during the twelve month period beginning on January 1, 2017, of at least
$[***];

(b)during the twenty-four month period beginning on January 1, 2017, of at least
$[***];

(c)during the twenty-four month period beginning on January 1, 2018, of at least
$[***];

(d)during the twenty-four month period beginning on January 1, 2019, of at least
$[***]; and

(e)during the twenty-four month period beginning on January 1, 2020, of at least
$[***].

10.03Cure Right .  Notwithstanding anything to the contrary contained in Section
11 , in the event that Borrower fails to comply with the covenants contained in
Section 10.02(a) through  (e) (such covenants for such applicable periods being
the “ Specified Financial Covenants ”), Borrower shall have the right within
[***] days of the end of the respective calendar year to apply cash on hand
(other than cash proceeds from the Loans or any Permitted Priority Debt) or
proceeds from the issuance of additional shares of Equity Interests (other than
Disqualified Equity), Permitted Cure Debt or any licensing, corporate
collaboration, development or similar transactions in an amount equal to (x) two
(2) multiplied by (y) the Minimum Required Revenue less Borrower’s annual
Revenue (the “ Cure Amount ”) to prepay the Loans (including any fees payable
pursuant to the Fee Letter but not including  any Prepayment Premium) in
accordance with Section 3.03(a) .  If, after giving effect to the foregoing
prepayment, Borrower shall then be in compliance with the requirements of the
Specified Financial Covenants, Borrower shall be deemed to have satisfied the
requirements of the Specified Financial Covenants as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach of the Specified Financial
Covenants that had occurred, the related Default and Event of Default, shall be
deemed cured without any further action of Borrower or Lenders for all purposes
under the Loan Documents.  For the avoidance of doubt, Borrower shall comply
with Section 10.01 at all times and this Section 10.03 shall apply only to the
Specified Financial Covenants.

45

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

SECTION 11

EVENTS OF DEFAULT

11.01Events of Default .  Each of the following events shall constitute an “
Event of Default ”:

(a)Borrower shall fail to pay any principal of any Loan when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)any Obligor shall fail to pay any Obligation (other than an amount referred
to in Section 11.01(a) ) when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of (i) in the case of
Obligations payable on demand and consisting of indemnified amounts or costs,
[***] Business Days, and (ii) in all other cases,  [***] Business Days;

(c)any representation or warranty made by or on behalf of Borrower or any of its
Subsidiaries in or in connection with this Agreement or any other Loan Document
or any amendment or modification hereof or thereof, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof, when taken as a whole, shall be materially
misleading and incorrect when made;

(d)any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in Section 8.02 ,   8.03 (with respect to Borrower’s
existence), 8.11 ,   8.12 ,   8.14 , 8.15 ,   9 or 10 ;

(e)any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in Section
11.01(a) ,   (b) or (d) ) or any other Loan Document, and, in the case of any
failure that is capable of cure, if such failure shall continue unremedied for a
period of 30 or more days after the earlier of (i) written notice thereof from
Administrative Agent is received by Borrower or (ii) a Responsible Officer of
Borrower has Knowledge of or reasonably should have known of such failure;

(f)Borrower or any of its Subsidiaries shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable after giving
effect to any applicable grace or cure period as originally provided by the
terms of such Indebtedness;

(g)(i) any material breach of, or “event of default” or similar event by any
Obligor under, any Material Agreement which would give the counterparty to such
Material Agreement the right to terminate such Material Agreement pursuant to
the terms thereof, provided in the case of any Material Agreement solely for the
supply or manufacture of tangible products, such Material Agreement has been
terminated as a result of such breach, event of default or similar event and the
Obligors shall not have entered into one or more new supply or manufacturing
agreements that replace the supply or the manufacturing provided under the
terminated agreement on terms no less favorable to the Obligors than the
terminated agreement prior to, or within [***] days of, the termination of such
agreement, (ii) any material breach of, or “event of default” or similar event
under, the documentation governing any Material Indebtedness shall occur, or
(iii) any event or condition occurs (A) that results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of such Material Indebtedness or any trustee or agent on its
or their behalf to cause such Material Indebtedness to become due, or to require
the prepayment, repurchase, redemption or defeasance thereof, prior to its
scheduled maturity; provided that this Section 11.01(g) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Material Indebtedness.

(h)Borrower or any Obligor with assets (at fair market value) constituting more
than [***] percent ([***]%) of the asset value of Borrower and its Subsidiaries
on a consolidated basis:

(i)becomes insolvent, or generally does not or becomes unable to pay its debts
or meet its liabilities as the same become due, or admits in writing its
inability to pay its debts generally, or declares any general moratorium on its
indebtedness, or proposes a compromise or arrangement or deed of company
arrangement between it and any class of its creditors;

(ii)commits an act of bankruptcy or makes an assignment of its property for the
general benefit of its creditors or makes a proposal (or files a notice of its
intention to do so);

(iii)institutes any proceeding seeking to adjudicate it an insolvent, or seeking
liquidation, dissolution, winding-up, reorganization, compromise, arrangement,
adjustment, protection, moratorium, relief, stay of proceedings of creditors
generally (or

46

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

any class of creditors), or composition of it or its debts or any other relief,
under any federal, provincial or foreign Law now or hereafter in effect relating
to bankruptcy, winding-up, insolvency, reorganization, receivership, plans of
arrangement or relief or protection of debtors or at common law or in equity, or
files an answer admitting the material allegations of a petition filed against
it in any such proceeding;

(iv)applies for the appointment of, or the taking of possession by, a receiver,
interim receiver, receiver/manager, sequestrator, conservator, custodian,
administrator, trustee, liquidator, voluntary administrator, receiver and
manager or other similar official for it or any substantial part of its
property; or

(v)takes any action, corporate or otherwise, to approve, effect, consent to or
authorize any of the actions described in this Section 11.01(h) or (i) , or
otherwise acts in furtherance thereof or fails to act in a timely and
appropriate manner in defense thereof;

(i)any petition is filed, application made or other proceeding instituted
against or in respect of Borrower or any Obligor with assets (at fair market
value) constituting more than [***] percent ([***]%) of the asset value of
Borrower and its Subsidiaries on a consolidated basis:

(i)seeking to adjudicate it an insolvent;

(ii)seeking a receiving order against it;

(iii)seeking liquidation, dissolution, winding-up, reorganization, compromise,
arrangement, adjustment, protection, moratorium, relief, stay of proceedings of
creditors generally (or any class of creditors), deed of company arrangement or
composition of it or its debts or any other relief under any federal, provincial
or foreign law now or hereafter in effect relating to bankruptcy, winding-up,
insolvency, reorganization, receivership, plans of arrangement or relief or
protection of debtors or at common law or in equity; or

(iv)seeking the entry of an order for relief or the appointment of, or the
taking of possession by, a receiver, interim receiver, receiver/manager,
sequestrator, conservator, custodian, administrator, trustee, liquidator,
voluntary administrator, receiver and manager or other similar official for it
or any substantial part of its property, and,

in each of the cases of clauses (i) through (iv), such petition, application or
proceeding continues undismissed, or unstayed and in effect, for a period of
[***] days after the institution thereof; provided that if an order, decree or
judgment is granted or entered (whether or not entered or subject to appeal)
against Borrower or such Subsidiary thereunder in the interim, such grace period
will cease to apply; provided further that if Borrower or such Subsidiary files
an answer admitting the material allegations of a petition filed against it in
any such proceeding, such grace period will cease to apply;

(j)any other event occurs which, under the laws of any applicable jurisdiction,
has an effect equivalent to any of the events referred to in either of Section
11.01(h) or (i) ;

(k)one or more judgments for the payment of money in an aggregate amount in
excess of $[***] (or the Equivalent Amount in other currencies) which is not
covered by insurance shall be rendered against any Obligor or any combination
thereof and the same shall remain undischarged for a period of [***] consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of any
Obligor to enforce any such judgment;

(l)(i) an ERISA Event shall have occurred that, in the reasonable opinion of the
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of Borrower and its
Subsidiaries in an aggregate amount exceeding (i) $[***] in any year or
(ii) $[***] for all periods until repayment of all Obligations;

(m)a Change of Control shall have occurred (except to the extent the Loans are
prepaid by Borrower pursuant to and in accordance with Section 3.03(a) or
(b)(ii) prior to or concurrently with (and in any case on the same Business Day
as) such Change of Control );

(n)a Material Adverse Change shall have occurred;

47

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

(o)(i) any Lien created by any of the Security Documents over Collateral that
individually or in the aggregate exceeds $[***] in market value shall at any
time not constitute a valid and perfected Lien on the applicable Collateral  (to
the extent perfection is required herein or therein) in favor of Administrative
Agent, free and clear of all other Liens (other than Permitted Liens), except as
a result of the action or inaction of any Lender, (ii) except for expiration in
accordance with its terms, any of the Security Documents or any Guarantee of any
of the Obligations (including that contained in Section 14 ) shall for whatever
reason cease to be in full force and effect, or (iii) any of the Security
Documents or any Guarantee of any of the Obligations (including that contained
in Section 14 ), or the enforceability thereof, shall be repudiated or contested
by any Obligor; and

(p)any injunction, whether temporary or permanent, shall be rendered against any
Obligor that prevents the Obligors from selling or manufacturing the Product or
its commercially available successors, or any of their other material and
commercially available products in the United States for more than [***]
consecutive calendar days;

11.02Remedies .  (a)  Upon the occurrence and during the continuation of any
Event of Default, then, and in every such event (other than an Event of Default
described in Section 11.01(h) ,   (i) or (j) ), and at any time thereafter
during the continuance of such event, the Majority Lenders may, by notice to
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other Obligations (including the fees
specified in the Fee Letter), shall become due and payable immediately (in the
case of the Loans, at the Redemption Price therefor), without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Obligor.

(b)Upon the occurrence of any Event of Default described in Section 11.01(h) ,  
(i) or (j) , the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other Obligations (including fees specified in the Fee Letter), shall
automatically become due and payable immediately (in the case of the Loans, at
the Redemption Price therefor), without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by each Obligor.

(c)Prepayment Premium and Redemption Price .  (i)  For the avoidance of doubt,
the Prepayment Premium (as a component of the Redemption Price) shall be due and
payable whenever so stated in this Agreement, or by any applicable operation of
law, regardless of the circumstances causing any related acceleration or payment
prior to the Stated Maturity Date, including without limitation any Event of
Default or other failure to comply with the terms of this Agreement, whether or
not notice thereof has been given, or any acceleration by, through or on account
of any bankruptcy filing. 

(ii)For the avoidance of doubt, the Prepayment Premium (as a component of the
Redemption Price) and the fees specified in the Fee Letter that are payable upon
the repayment of the Loans shall be due and payable at any time the Loans become
due and payable prior to the Stated Maturity Date for any reason, whether due to
acceleration pursuant to the terms of this Agreement (in which case it shall be
due immediately, upon the giving of notice to Borrower in accordance with
Section 11.02(a) , or automatically, in accordance with Section 11.02(b) ), by
operation of law or otherwise (including, without limitation, where bankruptcy
filings or the exercise of any bankruptcy right or power, whether in any plan of
reorganization or otherwise, ‎results or would result in a payment,  discharge,
 modification or other treatment of the Loans or Loan Documents that would
otherwise evade, avoid, or otherwise disappoint the expectations of Lenders in
receiving the full benefit of their bargained-for Prepayment Premium or
Redemption Price as provided herein).  The Obligors and Lenders acknowledge and
agree that any Prepayment Premium and the fees specified in the Fee Letter due
and payable in accordance with this Agreement shall not constitute unmatured
interest, whether under section 502(b)(3) of the Bankruptcy Code or otherwise,
but instead is reasonably calculated to ensure that the Lenders receive the
benefit of their bargain under the terms of this Agreement. 

(iii)Each Obligor acknowledges and agrees that the Lenders shall be entitled to
recover the full amount of the Redemption Price and the fees specified in the
Fee Letter in each and every circumstance such amount is due pursuant to or in
connection with this Agreement and the Fee Letter, including without limitation
in the case of any Obligor’s bankruptcy filing, so that the Lenders shall
receive the benefit of their bargain hereunder and otherwise receive full
recovery as agreed under every possible circumstance, and Borrower hereby waives
any defense to payment, whether such defense may be based in public policy,
ambiguity, or otherwise.  Each Obligor further acknowledges and agrees, and
waives any argument to the contrary, that payment of such amounts does not
constitute a penalty or an otherwise unenforceable or invalid obligation. Any
damages that the Lenders may suffer or incur resulting from or arising in
connection with any breach hereof or thereof by Borrower shall constitute
secured obligations owing to the Lenders.

48

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

SECTION 12

ADMINISTRATIVE AGENT

12.01Appointment and Duties .  (a)  Appointment of Administrative Agent .  Each
Lender hereby irrevocably appoints CRG Servicing (together with any successor
Administrative Agent pursuant to Section 12.09 ) as Administrative Agent
hereunder and authorizes Administrative Agent to (i) execute and deliver the
Loan Documents and accept delivery thereof on its behalf from any Obligor or any
of its Subsidiaries, (ii) take such action on its behalf and to exercise all
rights, powers and remedies and perform the duties as are expressly delegated to
Administrative Agent under such Loan Documents, (iii) act as agent of such
Lender for purposes of acquiring, holding, enforcing and perfecting all Liens
granted by the Obligors on the Collateral to secure any of the Obligations and
(iv) exercise such powers as are reasonably incidental thereto.

(b)Duties as Collateral and Disbursing Agent .  Without limiting the generality
of Section 12.01(a) , Administrative Agent shall have the sole and exclusive
right and authority (to the exclusion of the Lenders), and is hereby authorized,
to (i) act as the disbursing and collecting agent for the Lenders with respect
to all payments and collections arising in connection with the Loan Documents
(including in any proceeding described in Section 11.01(h) ,   (i) or (j) or any
other bankruptcy, insolvency or similar proceeding), and each Person making any
payment in connection with any Loan Document to any Secured Party is hereby
authorized to make such payment to Administrative Agent, (ii) file and prove
claims and file other documents necessary or desirable to allow the claims of
the Secured Parties with respect to any Obligation in any proceeding described
in Section 11.01(h) ,   (i) or (j) or any other bankruptcy, insolvency or
similar proceeding (but not to vote, consent or otherwise act on behalf of such
Secured Party), (iii) act as collateral agent for each Secured Party for
purposes of acquiring, holding, enforcing and perfecting all Liens created by
the Loan Documents and all other purposes stated therein, (iv) manage, supervise
and otherwise deal with the Collateral, (v) take such other action as is
necessary or desirable to maintain the perfection and priority of the Liens
created or purported to be created by the Loan Documents, (vi) except as may be
otherwise specified in any Loan Document, exercise all remedies given to
Administrative Agent and the other Secured Parties with respect to the
Collateral, whether under the Loan Documents, applicable Requirements of Law or
otherwise, (vii) enter into subordination agreements with respect to Permitted
Cure Debt, intercreditor agreements with respect to Permitted Priority Debt or
any other subordination agreement or intercreditor agreement with respect to
Indebtedness of an Obligor, (viii) enter into non-disturbance agreements and
similar agreements and (ix) execute any amendment, consent or waiver under the
Loan Documents on behalf of any Lender that has consented in writing to such
amendment, consent or waiver; provided, however, that Administrative Agent
hereby appoints, authorizes and directs each Lender to act as collateral
sub-agent for Administrative Agent and the Secured Parties for purposes of the
perfection of all Liens with respect to the Collateral, including any deposit
account maintained by an Obligor with, and cash and Permitted Cash Equivalent
Investments held by, such Lender, and may further authorize and direct any
Lender to take further actions as collateral sub-agents for purposes of
enforcing such Liens or otherwise to transfer the Collateral subject thereto to
Administrative Agent, and each Lender hereby agrees to take such further actions
to the extent, and only to the extent, so authorized and directed.

(c)Limited Duties .  Under the Loan Documents, Administrative Agent (i) is
acting solely on behalf of the Lenders (except to the limited extent provided in
Section 12.11 ), with duties that are entirely administrative in nature,
notwithstanding the use of the defined term “Administrative Agent”, the terms
“agent”, “administrative agent” and “collateral agent” and similar terms in any
Loan Document  to refer to Administrative Agent, which terms are used for title
purposes only, (ii) is not assuming any obligation under any Loan Document other
than as expressly set forth therein or any role as agent, fiduciary or trustee
of or for any Lender or any other Secured Party and (iii) shall have no implied
functions, responsibilities, duties, obligations or other liabilities under any
Loan Document, and each Lender hereby waives and agrees not to assert any claim
against Administrative Agent based on the roles, duties and legal relationships
expressly disclaimed in the foregoing clauses (i) through (iii) .

12.02Binding Effect .  Each Lender agrees that (i) any action taken by
Administrative Agent or the Majority Lenders (or, if expressly required hereby,
a greater proportion of the Lenders) in accordance with the provisions of the
Loan Documents, (ii) any action taken by Administrative Agent in reliance upon
the instructions of the Majority Lenders (or, where so required, such greater
proportion) and (iii) the exercise by Administrative Agent or the Majority
Lenders (or, where so required, such greater proportion) of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of the Secured Parties.

49

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

12.03Use of Discretion .  (a)  No Action without Instructions .  Administrative
Agent shall not be required to exercise any discretion or take, or to omit to
take, any action, including with respect to enforcement or collection, except
any action it is required to take or omit to take (i) under any Loan Document or
(ii) pursuant to instructions from the Majority Lenders (or, where expressly
required by the terms of this Agreement, a greater proportion of the Lenders).

(b)Right Not to Follow Certain Instructions .  Notwithstanding Section 12.03(a)
,  Administrative Agent shall not be required to take, or to omit to take, any
action (i) unless, upon demand, Administrative Agent receives an indemnification
satisfactory to it from the Lenders (or, to the extent applicable and acceptable
to Administrative Agent, any other Secured Party) against all liabilities that,
by reason of such action or omission, may be imposed on, incurred by or asserted
against Administrative Agent or any Related Person thereof or (ii) that is, in
the opinion of Administrative Agent or its counsel, contrary to any Loan
Document or applicable Requirement of Law.

12.04Delegation of Rights and Duties .  Administrative Agent may, upon any term
or condition it specifies, delegate or exercise any of its rights, powers and
remedies under, and delegate or perform any of its duties or any other action
with respect to, any Loan Document by or through or to any trustee, co-agent,
sub-agent, employee, attorney-in-fact and any other Person (including any other
Secured Party).  Any such Person shall benefit from this Section 12 to the
extent provided by Administrative Agent.  Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agent except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that Administrative Agent acted with gross negligence or
willful misconduct in the selection of such sub-agent.

12.05Reliance and Liability .  (a)  Administrative Agent may, without incurring
any liability hereunder, (i) consult with any of its Related Persons and,
whether or not selected by it, any other advisors, accountants and other experts
(including advisors to, and accountants and experts engaged by, any Obligor) and
(ii) rely and act upon any document and information and any telephone message or
conversation, in each case believed by it to be genuine and transmitted, signed
or otherwise authenticated by the appropriate parties hereto.

(b)None of Administrative Agent and its Related Persons shall be liable for any
action taken or omitted to be taken by any of them under or in connection with
any Loan Document, and each Lender and each Obligor hereby waives and shall not
assert any right, claim or cause of action based thereon, except to the extent
of liabilities resulting primarily from the gross negligence or willful
misconduct of Administrative Agent or, as the case may be, such Related Person
(each as determined in a final, non-appealable judgment by a court of competent
jurisdiction) in connection with the duties expressly set forth herein.  Without
limiting the foregoing, Administrative Agent:

(i)shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Majority Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of Administrative Agent, when
acting on behalf of Administrative Agent);

(ii)shall not be responsible to any Secured Party for the due execution,
legality, validity, enforceability, effectiveness, genuineness, sufficiency or
value of, or the attachment, perfection or priority of any Lien created or
purported to be created under or in connection with, any Loan Document;

(iii)makes no warranty or representation, and shall not be responsible, to any
Secured Party for any statement, document, information, representation or
warranty made or furnished by or on behalf of any Related Person, in or in
connection with any Loan Document or any transaction contemplated therein,
whether or not transmitted by Administrative Agent, including as to
completeness, accuracy, scope or adequacy thereof, or for the scope, nature or
results of any due diligence performed by Administrative Agent in connection
with the Loan Documents; and

(iv)shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Obligor or as to the existence or continuation or possible occurrence or
continuation of any Default or Event of Default and shall not be deemed to have
notice or knowledge of such occurrence or continuation unless it has received a
notice from Borrower or any Lender describing such Default or Event of Default
clearly labeled “notice of default” (in which case Administrative Agent shall
promptly give notice of such receipt to all Lenders);

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender and each Obligor hereby waives and agrees not to assert any right, claim
or cause of action it might have against Administrative Agent based thereon.

50

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

12.06Administrative Agent Individually .  Administrative Agent and its
Affiliates may make loans and other extensions of credit to, acquire Equity
Interests of, engage in any kind of business with, any Obligor or Affiliate
thereof as though it were not acting Administrative Agent and may receive
separate fees and other payments therefor.  To the extent Administrative Agent
or any of its Affiliates makes any Loan or otherwise becomes a Lender hereunder,
it shall have and may exercise the same rights and powers hereunder and shall be
subject to the same obligations and liabilities as any other Lender and the
terms “Lender”, “Majority Lender”, and any similar terms shall, except where
otherwise expressly provided in any Loan Document, include, without limitation,
Administrative Agent or such Affiliate, as the case may be, in its individual
capacity as Lender or as one of the Majority Lenders, respectively.

12.07Lender Credit Decision .  Each Lender acknowledges that it shall,
independently and without reliance upon Administrative Agent, any Lender or any
of their Related Persons or upon any document solely or in part because such
document was transmitted by Administrative Agent or any of its Related Persons,
conduct its own independent investigation of the financial condition and affairs
of each Obligor and make and continue to make its own credit decisions in
connection with entering into, and taking or not taking any action under, any
Loan Document or with respect to any transaction contemplated in any Loan
Document, in each case based on such documents and information as it shall deem
appropriate.

12.08Expenses; Indemnities .  (a)  Each Lender agrees to reimburse
Administrative Agent and each of its Related Persons (to the extent not
reimbursed by any Obligor) promptly upon demand for such Lender’s Proportionate
Share of any costs and expenses (including fees, charges and disbursements of
financial, legal and other advisors and Other Taxes paid in the name of, or on
behalf of, any Obligor) that may be incurred by Administrative Agent or any of
its Related Persons in connection with the preparation, syndication, execution,
delivery, administration, modification, consent, waiver or enforcement (whether
through negotiations, through any work-out, bankruptcy, restructuring or other
legal or other proceeding or otherwise) of, or legal advice in respect of its
rights or responsibilities under, any Loan Document.

(b)Each Lender further agrees to indemnify Administrative Agent and each of its
Related Persons (to the extent not reimbursed by any Obligor), from and against
such Lender’s aggregate Proportionate Share of the liabilities (including Taxes,
interests and penalties imposed for not properly withholding or backup
withholding on payments made to on or for the account of any Lender) that may be
imposed on, incurred by or asserted against Administrative Agent or any of its
Related Persons in any matter relating to or arising out of, in connection with
or as a result of any Loan Document, any Related Document or any other act,
event or transaction related, contemplated in or attendant to any such document,
or, in each case, any action taken or omitted to be taken by Administrative
Agent or any of its Related Persons under or with respect to any of the
foregoing; provided, however, that no Lender shall be liable to Administrative
Agent or any of its Related Persons to the extent such liability is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Administrative Agent’s or such Related Person’s gross
negligence or willful misconduct. 

12.09Resignation of Administrative Agent .  (a)  Administrative Agent may resign
at any time by delivering notice of such resignation to the Lenders and
Borrower, effective on the date set forth in such notice or, if not such date is
set forth therein, upon the date such notice shall be effective.  If
Administrative Agent delivers any such notice, the Majority Lenders shall have
the right to appoint a successor Administrative Agent.  If, within 30 days after
the retiring Administrative Agent having given notice of resignation, no
successor Administrative Agent has been appointed by the Majority Lenders that
has accepted such appointment, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent from among the
Lenders.  Each appointment under this Section 12.09(a) shall be subject to the
prior consent of Borrower, which may not be unreasonably withheld but shall not
be required during the continuance of an Event of Default.

(b)Effective immediately upon its resignation, (i) the retiring Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents, (ii) the Lenders shall assume and perform all of the duties of
Administrative Agent until a successor Administrative Agent shall have accepted
a valid appointment hereunder, (iii) the retiring Administrative Agent and its
Related Persons shall no longer have the benefit of any provision of any Loan
Document other than with respect to any actions taken or omitted to be taken
while such retiring Administrative Agent was, or because such Administrative
Agent had been, validly acting as Administrative Agent under the Loan Documents
and (iv) subject to its rights under Section 12.03 , the retiring Administrative
Agent shall take such action as may be reasonably necessary to assign to the
successor Administrative Agent its rights as Administrative Agent under the Loan
Documents.  Effective immediately upon its acceptance of a valid appointment as
Administrative Agent, a successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent under the Loan Documents.

51

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

12.10Release of Collateral or Guarantors .  Each Lender hereby consents to the
release and hereby directs Administrative Agent to release (or, in the case of
Section 12.10(b)(ii) , release or subordinate) the following:

(a)any Subsidiary of Borrower from its guaranty of any Obligation of any Obligor
if all of the Equity Interests in such Subsidiary owned by any Obligor or any of
its Subsidiaries are disposed of in an Asset Sale permitted under the Loan
Documents (including pursuant to a waiver or consent), to the extent that, after
giving effect to such Asset Sale, such Subsidiary would not be required to
guaranty any Obligations pursuant to Section 8.12 ; and

(b)any Lien held by Administrative Agent for the benefit of the Secured Parties
against (i) any Collateral that is disposed of by an Obligor in an Asset Sale
permitted by the Loan Documents (including pursuant to a valid waiver or
consent), to the extent all Liens required to be granted in any Collateral
pursuant to Section 8.12 after giving effect to such Asset Sale have been
granted, (ii) any property subject to a Lien described in Section 9.02(d) and
(iii) all of the Collateral and all Obligors, upon (A) termination of the
Commitments, (B) payment and satisfaction in full of all Loans and all other
Obligations that Administrative Agent has been notified in writing are then due
and payable, (C) deposit of cash collateral with respect to all contingent
Obligations, in amounts and on terms and conditions and with parties
satisfactory to the Majority Lenders and each Indemnitee that is owed such
Obligations and (D) to the extent requested by Administrative Agent, receipt by
the Secured Parties of liability releases from the Obligors each in form and
substance acceptable to Administrative Agent.

Each Lender hereby directs Administrative Agent, and Administrative Agent hereby
agrees, upon receipt of reasonable advance notice from Borrower, to execute and
deliver or file such documents and to perform other actions reasonably necessary
to release the guaranties and Liens when and as directed in this Section 12.10 .

12.11Additional Secured Parties .  The benefit of the provisions of the Loan
Documents directly relating to the Collateral or any Lien granted thereunder
shall extend to and be available to any Secured Party that is not a Lender as
long as, by accepting such benefits, such Secured Party agrees, as among
Administrative Agent and all other Secured Parties, that such Secured Party is
bound by (and, if requested by Administrative Agent, shall confirm such
agreement in a writing in form and substance acceptable to Administrative Agent)
this Section 12 and the decisions and actions of Administrative Agent and the
Majority Lenders (or, where expressly required by the terms of this Agreement, a
greater proportion of the Lenders) to the same extent a Lender is bound;
provided ,   however , that, notwithstanding the foregoing, (a) such Secured
Party shall be bound by Section 12.08 only to the extent of liabilities, costs
and expenses with respect to or otherwise relating to the Collateral held for
the benefit of such Secured Party, in which case the obligations of such Secured
Party thereunder shall not be limited by any concept of Proportionate Share or
similar concept, (b) each of Administrative Agent and each Lender shall be
entitled to act at its sole discretion, without regard to the interest of such
Secured Party, regardless of whether any Obligation to such Secured Party
thereafter remains outstanding, is deprived of the benefit of the Collateral,
becomes unsecured or is otherwise affected or put in jeopardy thereby, and
without any duty or liability to such Secured Party or any such Obligation and
(c) such Secured Party shall not have any right to be notified of, consent to,
direct, require or be heard with respect to, any action taken or omitted in
respect of the Collateral or under any Loan Document.

SECTION 13

MISCELLANEOUS

13.01No Waiver .  No failure on the part of Administrative Agent or any Lender
to exercise and no delay in exercising, and no course of dealing with respect
to, any right, power or privilege under any Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or
privilege under any Loan Document preclude any other or further exercise thereof
or the exercise of any other right, power or privilege.  The remedies provided
herein are cumulative and not exclusive of any remedies provided by law.

13.02Notices .  All notices, requests, instructions, directions and other
communications provided for herein (including any modifications of, or waivers,
requests or consents under, this Agreement) shall be given or made in writing
(including by telecopy or electronic email) delivered, if to Borrower, another
Obligor, Administrative Agent or any Lender, to its address specified on the
signature pages hereto or its Guarantee Assumption Agreement, as the case may
be, or at such other address as shall be designated by such party in a notice to
the other parties.  Except as otherwise provided in this Agreement, all such
communications shall be deemed to have been duly given upon receipt of a legible
copy thereof, in each case given or addressed as aforesaid.  All such
communications provided for herein by telecopy or electronic email shall be
confirmed in writing promptly after the delivery of such communication (it being
understood that non-receipt of written confirmation of such communication shall
not invalidate such communication). 

52

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

13.03Expenses, Indemnification, Etc . 

(a)Expenses .  Borrower agrees to pay or reimburse (i) Administrative Agent and
the Lenders for all of their reasonable out of pocket costs and expenses
(including the reasonable fees and expenses of Cooley LLP, special counsel to
Administrative Agent and the Lenders, and any sales, goods and services or other
similar Taxes applicable thereto, and printing, reproduction, document delivery,
communication and travel costs) in connection with (x) the negotiation,
preparation, execution and delivery of this Agreement and the other Loan
Documents and the making of the Loans (exclusive of post-closing costs), (y)
post-closing costs and (z) the negotiation or preparation of any modification,
supplement or waiver of any of the terms of this Agreement or any of the other
Loan Documents (whether or not consummated) and (ii) Administrative Agent and
the Lenders for all of their out of pocket costs and expenses (including the
fees and expenses of legal counsel) in connection with any enforcement or
collection proceedings resulting from the occurrence of an Event of Default;
provided, however, that Borrower shall not be required to pay or reimburse any
amounts pursuant to Section 13.03(a)(i)(x) in excess of the Expense Cap.  

(b)Indemnification .  Borrower hereby indemnifies Administrative Agent, each
Lender, their respective Affiliates, and their respective directors, officers,
employees, attorneys, agents, advisors and controlling parties (each, an “
Indemnified Party ”) from and against, and agrees to hold them harmless against,
any and all Claims and Losses of any kind (including reasonable fees and
disbursements of counsel), joint or several, that may be incurred by or asserted
or awarded against any Indemnified Party, in each case arising out of or in
connection with or relating to this Agreement or any of the other Loan Documents
or the transactions contemplated hereby or thereby or any use made or proposed
to be made with the proceeds of the Loans, and any claim, investigation,
litigation or proceeding or the preparation of any defense with respect thereto
arising out of or in connection with or relating to any of the foregoing,
whether or not any Indemnified Party is a party to an actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based in contract, tort or any other theory, and whether or not such
investigation, litigation or proceeding is brought by Borrower, any of its
shareholders or creditors, and whether or not the conditions precedent set forth
in Section 6 are satisfied or the other transactions contemplated by this
Agreement are consummated, except to the extent such Claim or Loss is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct. 
No Obligor shall assert any claim against any Indemnified Party, on any theory
of liability, for consequential, indirect, special or punitive damages arising
out of or otherwise relating to this Agreement or any of the other Loan
Documents or any of the transactions contemplated hereby or thereby or the
actual or proposed use of the proceeds of the Loans.  Borrower, its Subsidiaries
and Affiliates and their respective directors, officers, employees, attorneys,
agents, advisors and controlling parties are each sometimes referred to in this
Agreement as a “ Borrower Party .”  No Lender shall assert any claim against any
Borrower Party, on any theory of liability, for consequential, indirect, special
or punitive damages arising out of or otherwise relating to this Agreement or
any of the other Loan Documents or any of the transactions contemplated hereby
or thereby or the actual or proposed use of the proceeds of the Loans.   This
Section 13.03 shall not apply with respect to Taxes other than Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

13.04Amendments, Etc .  Except as otherwise expressly provided in this
Agreement, any provision of this Agreement may be modified or supplemented only
by an instrument in writing signed by Borrower and the Majority Lenders (or
Administrative Agent on behalf of such Majority Lenders);   provided however,
that:

(a)the consent of all of the Lenders shall be required to:

(i)amend, modify, discharge, terminate or waive any of the terms of this
Agreement if such amendment, modification, discharge, termination or waiver
would increase the amount of the Loans, reduce the fees payable hereunder,
reduce interest rates or other amounts payable with respect to the Loans, extend
any date fixed for payment of principal, interest or other amounts payable
relating to the Loans or extend the repayment dates of the Loans;

(ii)amend the provisions of Section 6 ;

(iii)amend, modify, discharge, terminate or waive any Security Document if the
effect is to release a material part of the Collateral subject thereto other
than pursuant to the terms hereof or thereof; or

(iv)amend this Section 13.04 ; and

(b)no amendment, waiver or consent shall affect the rights or duties under any
Loan Document of, or any payment to, Administrative Agent (or otherwise modify
any provision of Section 12 or the application thereof) unless in writing and
signed by Administrative Agent in addition to any signature otherwise required.

53

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary herein, a Defaulting Lender shall not
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

13.05Successors and Assigns . 

(a)General .  The provisions of this Agreement and the other Loan Documents
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder or under
any of the other Loan Documents without the prior written consent of the
Majority Lenders.  Any of the Lenders may assign or otherwise transfer any of
their rights or obligations hereunder or under any of the other Loan Documents
to an assignee (i) in accordance with the provisions of Section 13.05(b) , (ii)
by way of participation in accordance with the provisions of Section 13.05(e) or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 13.05(g) .  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 13.05(e) and, to the extent expressly
contemplated hereby, the Indemnified Parties) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b)Assignments by Lenders .  Any of the Lenders may at any time assign to one or
more Eligible Transferees (or, if an Event of Default has occurred and is
continuing, to any Person) all or a portion of their rights and obligations
under this Agreement (including all or a portion of the Commitment and the Loans
at the time owing to it); provided , however , that no such assignment shall be
made to Borrower, an Affiliate of Borrower, or any employees or directors of
Borrower or, unless an Event of Default has occurred and is continuing, any
other Person that is not an Eligible Transferee (which restriction shall not
apply to (A) an assignment by a Lender in connection with (x) assignments by
such Lender due to a forced divestiture at the request of any regulatory agency;
or (y) upon the occurrence of a default, event of default or similar occurrence
with respect to such Lender’s own financing or securitization transactions, or
(B) a pledge of assets by a Lender in connection with such Lender’s own
financing or securitization transactions).  Subject to the recording thereof by
Administrative Agent pursuant to Section 13.05(d) , from and after the effective
date specified in each Assignment and Assumption, the assignee thereunder shall
be a party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of the Lenders under
this Agreement and the other Loan Documents, and correspondingly the assigning
Lender shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of a Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto)
and the other Loan Documents but shall continue to be entitled to the benefits
of Section 5 and Section 13.03 .  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 13.05(b) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 13.05(e) .

(c)Amendments to Loan Documents .  Each of Administrative Agent, the Lenders and
the Obligors agrees to enter into such amendments to the Loan Documents, and
such additional Security Documents and other instruments and agreements, in each
case in form and substance reasonably acceptable to Administrative Agent, the
Lenders and the Obligors, as shall reasonably be necessary to implement and give
effect to any assignment made under this Section 13.05 . 

(d)Register .  Administrative Agent, acting solely for this purpose as an agent
of Borrower, shall maintain at one of its offices a register for the recordation
of the name and address of any assignee of the Lenders and the Commitment and
outstanding principal amount (and stated interest) of the Loans owing thereto
(the “ Register ”).  The entries in the Register shall be conclusive, absent
manifest error, and Borrower shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as the “Lender” hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by Borrower, at any reasonable time
and from time to time upon reasonable prior notice.  This Section 13.05 shall be
construed so that the Obligations are at all times maintained in “registered
form” within the meaning of Section 871(h)(2) and 881(c)(2) of the Code.

(e)Participations .  Any of the Lenders may at any time, without the consent of,
or notice to, Borrower, sell participations to any Person (other than a natural
person or Borrower or any of Borrower’s Affiliates or Subsidiaries or any party
that is not an Eligible Assignee) (each, a “ Participant ”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of the Commitment and/or the Loans owing to it); provided that (i)
such Lender’s obligations

54

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) Borrower shall continue to deal solely and directly with
the Lenders in connection therewith. 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that would (i) increase or extend the
term of such Lender’s Commitment, (ii) extend the date fixed for the payment of
principal of or interest on the Loans or any portion of any fee hereunder
payable to the Participant, (iii) reduce the amount of any such payment of
principal, or (iv) reduce the rate at which interest is payable thereon to a
level below the rate at which the Participant is entitled to receive such
interest.  Subject to Section 13.05(f) , Borrower agrees that each Participant
shall be entitled to the benefits of Section 5 (subject to the requirements and
limitations therein, including the requirements under Section 5.03(e) (it being
understood that the documentation required by Section 5.03(e) shall be delivered
to the participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 13.05(b) .  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 4.04(a) as though it were the Lender.

(f)Limitations on Rights of Participants .  A Participant shall not be entitled
to receive any greater payment under Section 5.01 or 5.03 than a Lender would
have been entitled to receive with respect to the participation sold to such
Participant.  Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “ Participant Register ”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letter of credit or its other obligations under any Loan Document) to any Person
except to the extent that such disclosure is necessary to establish that such
commitment, loan, letters of credit or its other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, Administrative Agent (in its capacity as Administrative Agent) shall have
no responsibility for maintaining a Participant Register.

(g)Certain Pledges .  The Lenders may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement and any other
Loan Document to secure obligations of the Lenders, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release the Lenders from any of their
obligations hereunder or substitute any such pledgee or assignee for the Lenders
as a party hereto.

13.06Survival .  The obligations of the Obligors under Sections 5.01 ,   5.02 ,
  5.03 ,   13.03 ,   13.05 ,   13.09 ,   13.10 ,   13.11 ,   13.12 ,   13.13 ,  
13.14 ,   13.20 and Section 14 (solely to the extent guaranteeing any of the
obligations under the foregoing Sections) shall survive the repayment of the
Obligations and the termination of the Commitment and, in the case of the
Lenders’ assignment of any interest in the Commitment or the Loans hereunder,
shall survive, in the case of any event or circumstance that occurred prior to
the effective date of such assignment, the making of such assignment,
notwithstanding that the Lenders may cease to be  “Lenders” hereunder. In
addition, each representation and warranty made, or deemed to be made by a
Notice of Borrowing, herein or pursuant hereto shall survive the making of such
representation and warranty.

13.07Captions .  The table of contents and captions and section headings
appearing herein are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Agreement.

13.08Counterparts .  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

13.09Governing Law .  This Agreement and the rights and obligations of the
parties hereunder shall be governed by, and construed in accordance with, the
law of the State of New York, without regard to principles of conflicts of laws
that would result in the application of the laws of any other jurisdiction;
provided that Section 5-1401 of the New York General Obligations Law shall
apply.

55

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

13.10Jurisdiction, Service of Process and Venue. 

(a)Submission to Jurisdiction .  Each Obligor agrees that any suit, action or
proceeding with respect to this Agreement or any other Loan Document to which it
is a party or any judgment entered by any court in respect thereof may be
brought initially in the federal or state courts in Houston, Texas or in the
courts of its own corporate domicile and irrevocably submits to the
non-exclusive jurisdiction of each such court for the purpose of any such suit,
action, proceeding or judgment.  This Section 13.10(a) is for the benefit of
Administrative Agent and the Lenders only and, as a result, neither
Administrative Agent nor any Lender shall be prevented from taking proceedings
in any other courts with jurisdiction.  To the extent allowed by applicable
Laws, Administrative Agent and the Lenders may take concurrent proceedings in
any number of jurisdictions.

(b)Alternative Process .  Nothing herein shall in any way be deemed to limit the
ability of Administrative Agent or the Lenders to serve any such process or
summonses in any other manner permitted by applicable law.

(c)Waiver of Venue, Etc .  Each Obligor irrevocably waives to the fullest extent
permitted by law any objection that it may now or hereafter have to the laying
of the venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document and hereby further irrevocably waives
to the fullest extent permitted by law any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum. 
A final judgment (in respect of which time for all appeals has elapsed) in any
such suit, action or proceeding shall be conclusive and may be enforced in any
court to the jurisdiction of which such Obligor is or may be subject, by suit
upon judgment.

13.11Waiver of Jury Trial .  EACH OBLIGOR AND EACH LENDER HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY.

13.12Waiver of Immunity .  To the extent that any Obligor may be or become
entitled to claim for itself or its Property or revenues any immunity on the
ground of sovereignty or the like from suit, court jurisdiction, attachment
prior to judgment, attachment in aid of execution of a judgment or execution of
a judgment, and to the extent that in any such jurisdiction there may be
attributed such an immunity (whether or not claimed), such Obligor hereby
irrevocably agrees not to claim and hereby irrevocably waives such immunity with
respect to its obligations under this Agreement and the other Loan Documents.

13.13Entire Agreement .  This Agreement and the other Loan Documents constitute
the entire agreement among the parties with respect to the subject matter hereof
and thereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  EACH OBLIGOR
ACKNOWLEDGES, REPRESENTS AND WARRANTS THAT IN DECIDING TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS OR IN TAKING OR NOT TAKING ANY ACTION
HEREUNDER OR THEREUNDER, IT HAS NOT RELIED, AND WILL NOT RELY, ON ANY STATEMENT,
REPRESENTATION, WARRANTY, COVENANT, AGREEMENT OR UNDERSTANDING, WHETHER WRITTEN
OR ORAL, OF OR WITH ADMINISTRATIVE AGENT OR THE LENDERS OTHER THAN THOSE
EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

13.14Severability .  If any provision hereof is found by a court to be invalid
or unenforceable, to the fullest extent permitted by applicable law the parties
agree that such invalidity or unenforceability shall not impair the validity or
enforceability of any other provision hereof.

13.15No Fiduciary Relationship .  Each Obligor acknowledges that Administrative
Agent and the Lenders have no fiduciary relationship with, or fiduciary duty to,
Borrower arising out of or in connection with this Agreement or the other Loan
Documents, and the relationship between the Lenders and Borrower is solely that
of creditor and debtor.  This Agreement and the other Loan Documents do not
create a joint venture among the parties.

13.16Confidentiality .  Administrative Agent and the Lenders agree to maintain
the confidentiality of the Confidential Information (as defined in the
Non-Disclosure Agreement (defined below)) in accordance with the terms of that
certain confidentiality agreement dated September 7, 2016, between Borrower and
CR Group (the “ Non-Disclosure Agreement ”).  Any new Lender that becomes party
to this Agreement hereby agrees to be bound by the terms of the Non-Disclosure
Agreement.  The parties to this Agreement shall prepare a mutually agreeable
press release announcing the completion of this transaction on the first
Borrowing Date.

56

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

13.17USA PATRIOT Act .  Administrative Agent and the Lenders hereby notify the
Obligors that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “ Act ”) or any
Anti-Money Laundering Laws, they are required to obtain, verify and record
information that identifies such Obligor, which information includes the name
and address of such Obligor and other information that will allow such Lender to
identify such Obligor in accordance with the Act or other Anti-Money Laundering
Laws.

13.18Maximum Rate of Interest .  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (in each case, the “ Maximum Rate ”).  If the
Lenders shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans, and not to the
payment of interest, or, if the excessive interest exceeds such unpaid
principal, the amount exceeding the unpaid balance shall be refunded to the
applicable Obligor.  In determining whether the interest contracted for,
charged, or received by the Lenders exceeds the Maximum Rate, the Lenders may,
to the extent permitted by applicable Law, (a) characterize any payment that is
not principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, (c) amortize, prorate, allocate,
and spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Indebtedness and other obligations of any Obligor
hereunder, or (d) allocate interest between portions of such Indebtedness and
other obligations under the Loan Documents to the end that no such portion shall
bear interest at a rate greater than that permitted by applicable Law.

13.19Certain Waivers .

(a)Real Property Security Waivers .

(i)Each Obligor acknowledges that all or any portion of the Obligations may now
or hereafter be secured by a Lien or Liens upon real property evidenced by
certain documents including, without limitation, deeds of trust and assignments
of rents.  The Secured Parties may, pursuant to the terms of said real property
security documents and applicable law, foreclose under all or any portion of one
or more of said Liens by means of judicial or nonjudicial sale or sales.  Each
Obligor agrees that the Secured Parties may exercise whatever rights and
remedies they may have with respect to said real property security, all without
affecting the liability of any Obligor under the Loan Documents, except to the
extent the Secured Parties realize payment by such action or proceeding.  No
election to proceed in one form of action or against any party, or on any
obligation shall constitute a waiver of any Secured Party’s rights to proceed in
any other form of action or against any Obligor or any other Person, or diminish
the liability of any Obligor, or affect the right of the Secured Parties to
proceed against any Obligor for any deficiency, except to the extent the Secured
Parties realize payment by such action, notwithstanding the effect of such
action upon any Obligor’s rights of subrogation, reimbursement or indemnity, if
any, against Obligor or any other Person.

(ii)To the extent permitted under applicable law, each Obligor hereby waives any
rights and defenses that are or may become available to such Obligor by reason
of Sections 2787 to 2855, inclusive, of the California Civil Code.

(iii)To the extent permitted under applicable law, each Obligor hereby waives
all rights and defenses that such Obligor may have because the Obligations are
or may be secured by real property.  This means, among other things:

(A)the Secured Parties may collect from any Obligor without first foreclosing on
any real or personal property collateral pledged by any other Obligor;

(B)If the Secured Parties foreclose on any real property collateral pledged by
any Obligor:

(1)The amount of the Loans may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price; and

(2)the Secured Parties may collect from each Obligor even if the Secured
Parties, by foreclosing on the real property collateral, have destroyed any
right that such Obligor may have to collect from any other Obligor. 

(3)To the extent permitted under applicable law, this is an unconditional and
irrevocable waiver of any rights and defenses each Obligor may have because the
Obligations are or may be secured by real property.  These rights and defenses
include, but are not limited to, any rights or defenses based upon Section 580a,
580b, 580d or 726 of the California Code of Civil Procedure. 

57

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

(iv)To the extent permitted under applicable law, each Obligor waives all rights
and defenses arising out of an election of remedies by the Secured Parties, even
though that election of remedies, such as a nonjudicial foreclosure with respect
to security for a guaranteed obligation, has destroyed such Obligor’s rights of
subrogation and reimbursement against the principal by the operation of
Section 580d of the California Code of Civil Procedure or otherwise.

(b)Waiver of Marshaling .  WITHOUT LIMITING THE FOREGOING IN ANY WAY, EACH
OBLIGOR HEREBY IRREVOCABLY WAIVES AND RELEASES, TO THE EXTENT PERMITTED BY LAW,
ANY AND ALL RIGHTS IT MAY HAVE AT ANY TIME (WHETHER ARISING DIRECTLY OR
INDIRECTLY, BY OPERATION OF LAW, CONTRACT OR OTHERWISE) TO REQUIRE THE
MARSHALING OF ANY ASSETS OF ANY OBLIGOR, WHICH RIGHT OF MARSHALING MIGHT
OTHERWISE ARISE FROM ANY PAYMENTS MADE OR OBLIGATIONS PERFORMED.

13.20Tax Treatment .  Absent a change in the applicable law requiring otherwise,
the parties hereto agree (a) that no Loan shall be treated as a “contingent
payment debt instrument” under Treasury Regulations Section 1.1275-4, (b) except
for a Lender described in Sections 871(h)(3) or 881(c)(3) of the Code, all
interest on the Loans is “portfolio interest” within the meaning of Sections
871(h), 881(c) and 1441(c)(9) of the Code, and (c) to adhere to this Section
13.20 for federal income and any other applicable tax purposes and not to take
any action or file any Tax Return, report or declaration inconsistent herewith.

13.21Original Issue Discount .  For purposes of Sections 1272, 1273 and 1275 of
the Code, each Loan is being issued with original issue discount; please contact
Shawn Lynch,  Chief Financial Officer, 101 Hartwell Avenue, Lexington,
Massachusetts 02421, telephone: (781) 457-1200 to obtain information regarding
the issue price, the amount of original issue discount and the yield to
maturity.

SECTION 14

GUARANTEE

14.01The Guarantee .  The Subsidiary Guarantors hereby jointly and severally
guarantee to the Secured Parties and their respective successors and assigns the
prompt payment in full when due (whether at stated maturity, by acceleration or
otherwise) of the principal of and interest on the Loans and all fees and other
amounts from time to time owing to the Secured Parties by Borrower under this
Agreement or under any other Loan Document and by any other Obligor under any of
the Loan Documents, in each case strictly in accordance with the terms thereof
(such obligations being herein collectively called the “ Guaranteed Obligations
”).  The Subsidiary Guarantors hereby further jointly and severally agree that
if Borrower shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Guaranteed Obligations, the Subsidiary
Guarantors will promptly pay the same, without any demand or notice whatsoever,
and that in the case of any extension of time of payment or renewal of any of
the Guaranteed Obligations, the same will be promptly paid in full when due
(whether at extended maturity, by acceleration or otherwise) in accordance with
the terms of such extension or renewal.

14.02Obligations Unconditional .  The obligations of the Subsidiary Guarantors
under Section 14.01 are absolute and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the obligations of Borrower under this Agreement or any other agreement or
instrument referred to herein, or any substitution, release or exchange of any
other guarantee of or security for any of the Guaranteed Obligations, and, to
the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 14.02 that the obligations of the Subsidiary Guarantors hereunder shall
be absolute and unconditional, joint and several, under any and all
circumstances.  Without limiting the generality of the foregoing, it is agreed
that the occurrence of any one or more of the following shall not alter or
impair the liability of the Subsidiary Guarantors hereunder, which shall remain
absolute and unconditional as described above:

(a)at any time or from time to time, without notice to the Subsidiary
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

(b)any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein shall be done or omitted;

58

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

(c)the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under this Agreement or any other agreement or
instrument referred to herein  shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with; or

(d)any lien or security interest granted to, or in favor of, the Secured Parties
as security for any of the Guaranteed Obligations shall fail to be perfected.

The Subsidiary Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever, and any requirement that any
Secured Party exhaust any right, power or remedy or proceed against Borrower
under this Agreement or any other agreement or instrument referred to herein, or
against any other Person under any other guarantee of, or security for, any of
the Guaranteed Obligations.

14.03Reinstatement .  The obligations of the Subsidiary Guarantors under this
Section 14 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, and the Subsidiary Guarantors jointly and
severally agree that they will indemnify the Secured Parties on reasonable
demand for all reasonable costs and expenses (including fees of counsel)
incurred by the Lenders in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any bankruptcy, insolvency or similar law.

14.04Subrogation .  The Subsidiary Guarantors hereby jointly and severally agree
that until the payment and satisfaction in full of all Guaranteed Obligations
and the expiration and termination of the Commitments  under this Agreement,
they shall not exercise any right or remedy arising by reason of any performance
by them of their guarantee in Section 14.01 , whether by subrogation or
otherwise, against Borrower or any other guarantor of any of the Guaranteed
Obligations or any security for any of the Guaranteed Obligations.

14.05Remedies .  The Subsidiary Guarantors jointly and severally agree that, as
between the Subsidiary Guarantors and the Secured Parties, the obligations of
Borrower under this Agreement and under the other Loan Documents may be declared
to be forthwith due and payable as provided in Section 11 (and shall be deemed
to have become automatically due and payable in the circumstances provided in
Section 11 ) for purposes of Section 14.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or such obligations from
becoming automatically due and payable) as against Borrower and that, in the
event of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by Borrower) shall forthwith become due and payable by the Subsidiary Guarantors
for purposes of Section 14.01 .

14.06Instrument for the Payment of Money .  Each Subsidiary Guarantor hereby
acknowledges that the guarantee in this Section 14 constitutes an instrument for
the payment of money, and consents and agrees that the Secured Parties, at their
sole option, in the event of a dispute by such Subsidiary Guarantor in the
payment of any moneys due hereunder, shall have the right to proceed by motion
for summary judgment in lieu of complaint pursuant to N.Y. Civ. Prac. L&R §
3213.

14.07Continuing Guarantee .  The guarantee in this Section 14 is a continuing
guarantee, and shall apply to all Guaranteed Obligations whenever arising.

14.08Rights of Contribution .  The Subsidiary Guarantors hereby agree, as
between themselves, that if any Subsidiary Guarantor shall become an Excess
Funding Guarantor (as defined below) by reason of the payment by such Subsidiary
Guarantor of any Guaranteed Obligations, each other Subsidiary Guarantor shall,
on reasonable demand of such Excess Funding Guarantor (but subject to the next
sentence), pay to such Excess Funding Guarantor an amount equal to such
Subsidiary Guarantor’s Pro rata Share (as defined below and determined, for this
purpose, without reference to the properties, debts and liabilities of such
Excess Funding Guarantor) of the Excess Payment (as defined below) in respect of
such Guaranteed Obligations.  The payment obligation of a Subsidiary Guarantor
to any Excess Funding Guarantor under this Section 14.08 shall be subordinate
and subject in right of payment to the prior payment in full of the obligations
of such Subsidiary Guarantor under the other provisions of this Section 14 and
such Excess Funding Guarantor shall not exercise any right or remedy with
respect to such excess until payment and satisfaction in full of all of such
obligations.

59

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

For purposes of this Section 14.08 , (i) “ Excess Funding Guarantor ” means, in
respect of any Guaranteed Obligations, a Subsidiary Guarantor that has paid an
amount in excess of its Pro rata Share of such Guaranteed Obligations, (ii) “
Excess Payment ” means, in respect of any Guaranteed Obligations, the amount
paid by an Excess Funding Guarantor in excess of its Pro rata Share of such
Guaranteed Obligations and (iii) “ Pro Rata Share ” means, for any Subsidiary
Guarantor, the ratio (expressed as a percentage) of (x) the amount by which the
aggregate present fair saleable value of all properties of such Subsidiary
Guarantor (excluding any shares of stock of any other Subsidiary Guarantor)
exceeds the amount of all the debts and liabilities of such Subsidiary Guarantor
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of such Subsidiary Guarantor hereunder and any
obligations of any other Subsidiary Guarantor that have been Guaranteed by such
Subsidiary Guarantor) to (y) the amount by which the aggregate fair saleable
value of all properties of all of the Subsidiary Guarantors exceeds the amount
of all the debts and liabilities (including contingent, subordinated, unmatured
and unliquidated liabilities, but excluding the obligations of Borrower and the
Subsidiary Guarantors hereunder and under the other Loan Documents) of all of
the Subsidiary Guarantors, determined (A) with respect to any Subsidiary
Guarantor that is a party hereto on the first Borrowing Date, as of such
Borrowing Date, and (B) with respect to any other Subsidiary Guarantor, as of
the date such Subsidiary Guarantor becomes a Subsidiary Guarantor hereunder.

14.09General Limitation on Guarantee Obligations .  In any action or proceeding
involving any provincial, territorial or state corporate law, or any state or
federal bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of any Subsidiary Guarantor under
Section 14.01 would otherwise, taking into account the provisions of Section
14.08 , be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 14.01 , then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Subsidiary Guarantor, any Secured Party or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

[Signature Pages Follow]

 

 

60

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

 

 

 

BORROWER:

 

 

 

 

T2 BIOSYSTEMS, INC.

 

 

 

 

By:

/s/ John McDonough

 

 

Name: John McDonough

 

 

Title: Chief Executive Officer

 

 

 

 

Address for Notices:

 

101 Hartwell Avenue

 

Lexington, MA 02421

 

Attn:    Michael Gibbs

 

Tel.:     (781) 761-4630

 

Fax:     (781) 538-4020

 

Email:  mgibbs@t2biosystems.com

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

CRG SERVICING LLC

 

 

 

 

By:

/s/ Nathan Hukill

 

 

Name:  Nathan Hukill

 

 

Title:  Authorized Signatory

 

 

 

 

Address for Notices:

 

1000 Main Street, Suite 2500

 

Houston, TX 77002

 

Attn:    General Counsel

 

Tel.:     713.209.7350

 

Fax:     713.209.7351

 

Email:  adorenbaum@crglp.com

 

 

 

 

S-1

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

LENDERS:

CRG PARTNERS III L.P.

By CRG PARTNERS III GP L.P., its General Partner

By CRG PARTNERS III GP LLC, its General Partner

 

 

 

 

By:

Nathan Hukill

 

 

Name:  Nathan Hukill

 

 

Title:  Authorized Signatory

 

 

 

 

Address for Notices:

 

1000 Main Street, Suite 2500

 

Houston, TX 77002

 

Attn:    General Counsel

 

Tel.:     713.209.7350

 

Fax:     713.209.7351

 

Email:  adorenbaum@crglp.com

 

 

 

CRG PARTNERS III – PARALLEL FUND “A” L.P.

By CRG PARTNERS III – PARALLEL FUND “A” GP L.P., its General Partner

By CRG PARTNERS III – PARALLEL FUND “A” GP LLC, its General Partner

 

 

 

 

By:

/s/ Nathan Hukill

 

 

Name: Nathan Hukill

 

 

Title:  Authorized Signatory

 

 

 

 

Address for Notices:

 

1000 Main Street, Suite 2500

 

Houston, TX 77002

 

Attn:    General Counsel

 

Tel.:     713.209.7350

 

Fax:     713.209.7351

 

Email:  adorenbaum@crglp.com

 

S-2

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

 

 

 

CRG PARTNERS III (CAYMAN) L.P.

By CRG PARTNERS III (CAYMAN) GP L.P., its General Partner

By CRG PARTNERS III (CAYMAN) GP LLC, its General Partner

 

 

 

 

By:

/s/ Nathan Hukill

 

 

Name: Nathan Hukill

 

 

Title:  Authorized Signatory

 

 

  

 

 

Witness:

/s/ Nicole Nesson

 

 

 

 

Name:

Nicole Nesson

 

 

 

 

Address for Notices:

 

1000 Main Street, Suite 2500

 

Houston, TX 77002

 

Attn:    General Counsel

 

Tel.:     713.209.7350

 

Fax:     713.209.7351

 

Email:  adorenbaum@crglp.com

 

CRG PARTNERS III PARALLEL FUND “B” (CAYMAN) L.P.

By CRG PARTNERS III (CAYMAN) GP L.P., its General Partner

By CRG PARTNERS III (CAYMAN) GP LLC, its General Partner

 

By:

Nathan Hukill

 

 

Name: Nathan Hukill

 

 

Title:  Authorized Signatory

 

 

 

 

 

Witness:

/s/ Nicole Nesson

 

 

 

 

Name:

Nicole Nesson

 

 

 

 

Address for Notices:

 

1000 Main Street, Suite 2500

 

Houston, TX 77002

 

Attn:    General Counsel

 

Tel.:     713.209.7350

 

Fax:     713.209.7351

 

Email:  adorenbaum@crglp.com

 

 

 

 

S-3

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Schedule 1

to Term Loan Agreement

COMMITMENTS

 

 

 

 

Lender

Commitment

Proportionate Share

CRG Partners III – Parallel Fund “A” L.P.

$ 4,250,000.00

8.50%

CRG Partners III L.P.

$ 8,650,000.00

17.30%

CRG Partners III (Cayman) L.P.

$ 18,200,000.00

36.40%

CRG Partners III Parallel Fund “B” (Cayman) L.P.

$ 18,900,000.00

37.80%

TOTAL

$ 50,000,000.00

100%

 

 

WARRANT SHARES

 

 

Lender

Number of Shares
of Common Stock subject to the
Warrants

CRG Partners III – Parallel Fund “A” L.P.

44,961

CRG Partners III L.P.

91,510

CRG Partners III (Cayman) L.P.

192,541

CRG Partners III Parallel Fund “B” (Cayman) L.P.

199,946

TOTAL

528,958

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Exhibit A

to Term Loan Agreement

 

FORM OF GUARANTEE ASSUMPTION AGREEMENT

GUARANTEE ASSUMPTION AGREEMENT dated as of [DATE] (this “ Agreement ”) by [NAME
OF ADDITIONAL SUBSIDIARY GUARANTOR], a ________ [corporation][limited liability
company] (the “ Additional Subsidiary Guarantor ”), in favor of CRG SERVICING
LLC, as administrative agent and collateral agent (“ Administrative Agent ”) for
the benefit of the Secured Parties under that certain Term Loan Agreement, dated
as of December 30, 2016 (as amended, restated, supplemented or otherwise
modified, renewed, refinanced or replaced, the “ Loan Agreement ”), among T2
Biosystems, Inc., a Delaware corporation (“ Borrower ”), Administrative Agent,
the lenders from time to time party thereto and the Subsidiary Guarantors from
time to time party thereto.  The terms defined in the Loan Agreement are herein
used as therein defined.

Pursuant to Section 8.12(a) of the Loan Agreement, the Additional Subsidiary
Guarantor hereby agrees to become a “Subsidiary Guarantor” for all purposes of
the Loan Agreement, and a “Grantor” for all purposes of the Security
Agreement.  Without limiting the foregoing, the Additional Subsidiary Guarantor
hereby, jointly and severally with the other Subsidiary Guarantors, guarantees
to the Lenders and their successors and assigns the prompt payment in full when
due (whether at stated maturity, by acceleration or otherwise) of all Guaranteed
Obligations (as defined in Section 14.01 of the Loan Agreement) in the same
manner and to the same extent as is provided in Section 14 of the Loan
Agreement. In addition, as of the date hereof, the Additional Subsidiary
Guarantor hereby makes the representations and warranties set forth in Sections
7.01 ,   7.02 ,   7.03 ,   7.05(a) ,   7.06 ,   7.07 ,   7.08 and 7.18 of the
Loan Agreement, and in Section 2 of the Security Agreement, with respect to
itself and its obligations under this Agreement and the other Loan Documents, as
if each reference in such Sections to the Loan Documents included reference to
this Agreement, such representations and warranties to be made as of the date
hereof.

The Additional Subsidiary Guarantor hereby instructs its counsel to deliver the
opinions referred to in Section 8.12(a) of the Loan Agreement to Administrative
Agent.

IN WITNESS WHEREOF, the Additional Subsidiary Guarantor has caused this
Agreement to be duly executed and delivered as of the day and year first above
written.

 

 

[ADDITIONAL SUBSIDIARY GUARANTOR]

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

Exhibit A-1

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

 

Exhibit B

to Term Loan Agreement

 

FORM OF NOTICE OF BORROWING

Date :    [__________]

To:        CRG Servicing LLC and the Lenders referred to below

1000 Main Street, Suite 2500
Houston, TX 77002
Attn:     General Counsel

Re:  Borrowing under Term Loan Agreement

Ladies and Gentlemen:

The undersigned, T2 Biosystems, Inc., a Delaware corporation (“ Borrower ”),
refers to the Term Loan Agreement, dated as of December 30, 2016 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “ Loan Agreement ”), among Borrower, CRG Servicing LLC, as administrative
agent and collateral agent (in such capacities, “ Administrative Agent ”), and
the lenders from time to time party thereto and the subsidiary guarantors from
time to time party thereto.  The terms defined in the Loan Agreement are herein
used as therein defined.

Borrower hereby gives you notice irrevocably, pursuant to Section 2.02 of the
Loan Agreement, of the borrowing of the Loan specified herein:

1.The proposed Borrowing Date is [__________].

2.The amount of the proposed Borrowing is $[__________].

3.The payment instructions with respect to the funds to be made available to
Borrower are as follows:

Bank name:     [__________]

Bank Address:     [__________]

Routing Number:     [__________]

Account Number:     [__________]

Swift Code:     [__________]

Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the proposed borrowing of the Loan,
before and after giving effect thereto and to the application of the proceeds
therefrom:

a)the representations and warranties made by Borrower in Section 7 of the Loan
Agreement are true and correct in all material respects (unless qualified by
materiality or Material Adverse Effect, in which case they are true and correct
in all respects) on and as of the Borrowing Date and immediately after giving
effect to the application of the proceeds of the Borrowing with the same force
and effect as if made on and as of such date except that the representation
regarding representations and warranties that refer to a specific earlier date
shall be that they were true and correct in all material respects (unless
qualified by materiality or Material Adverse Effect, in which case they were
true and correct in all respects) on such earlier date;

b)on and as of the Borrowing Date, there shall have occurred no Material Adverse
Change since [__________]; and

c) no Default has occurred and is continuing or would result from such proposed
Borrowing or the application of the proceeds thereof.

 

Exhibit B-1

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has caused this Notice of Borrowing to be duly
executed and delivered as of the day and year first above written.

 

 

BORROWER:

 

 

T2 BIOSYSTEMS, INC.

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

Exhibit B-2

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

 

Exhibit C-1

to Term Loan Agreement

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Term Loan Agreement, dated as of December 30, 2016 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “ Loan Agreement ”), among Borrower, CRG Servicing LLC, as
administrative agent and collateral agent (in such capacities, “ Administrative
Agent ”), and the lenders and the subsidiary guarantors from time to time party
thereto.  [______________________] (the “ Foreign Lender ”) is providing this
certificate pursuant to Section 5.03(e)(ii)(B) of the Loan Agreement.  The
Foreign Lender hereby represents and warrants that:

1.The Foreign Lender is the sole record owner of the Loans in respect of which
it is providing this certificate;

2.The Foreign Lender is not a “bank” for purposes of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended (the “ Code ”).  In this regard, the
Foreign Lender further represents and warrants that:

(a)The Foreign Lender is not subject to regulatory or other legal requirements
as a bank in any jurisdiction; and

(b)The Foreign Lender has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements;

3.The Foreign Lender is not a 10-percent shareholder of Borrower within the
meaning of Section 881(c)(3)(B) of the Code; and

4.The Foreign Lender is not a controlled foreign corporation receiving interest
from a related person within the meaning of Section 881(c)(3)(C) of the Code.

5.The undersigned has furnished Administrative Agent and Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable.

By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform Borrower and Administrative Agent, and (2) if Borrower or
Administrative Agent notifies the Foreign Lender that any form or certification
the Foreign Lender previously made available has expired or become obsolete in
any respect, such Foreign Lender shall furnish Borrower and Administrative Agent
with a properly completed and currently effective certificate.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

 

[Signature follows]

Exhibit C-1-1

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date indicated below.

 

 

 

 

[NAME OF NON-U.S. LENDER]

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

Exhibit C-1-2

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

 

 

Exhibit C-2

to Term Loan Agreement

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Term Loan Agreement, dated as of December 30, 2016 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “ Loan Agreement ”), among Borrower, CRG Servicing LLC, as
administrative agent and collateral agent (in such capacities, “ Administrative
Agent ”), and the lenders and the subsidiary guarantors from time to time party
thereto.  [______________________] (the “ Foreign Participant ”) is providing
this certificate pursuant to Section 5.03(e)(ii)(B) of the Loan Agreement.  The
Foreign Participant hereby represents and warrants that:

1.The Foreign Participant is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate;

2.The Foreign Participant is not a “bank” for purposes of Section 881(c)(3)(A)
of the Internal Revenue Code of 1986, as amended (the “ Code ”).  In this
regard, the Foreign Participant further represents and warrants that:

(a)The Foreign Participant is not subject to regulatory or other legal
requirements as a bank in any jurisdiction; and

(b)The Foreign Participant has not been treated as a bank for purposes of any
tax, securities law or other filing or submission made to any Governmental
Authority, any application made to a rating agency or qualification for any
exemption from tax, securities law or other legal requirements;

3.The Foreign Participant is not a 10-percent shareholder of Borrower within the
meaning of Section 881(c)(3)(B) of the Code; and

4.The Foreign Participant is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.

5.The undersigned has furnished its participating Lender with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable.

By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform its participating Lender, and (2) if its participating Lender notifies
the Foreign Participant that any form or certification the Foreign Participant
previously made available has expired or become obsolete in any respect, the
Foreign Participant shall furnish its participating Lender with a properly
completed and currently effective certificate.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

 

[Signature follows]

Exhibit C-2-1

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date indicated below.

 

 

[NAME OF NON-U.S. PARTICIPANT]

 

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

Exhibit C-2-2

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

 

Exhibit C-3

to Term Loan Agreement

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Term Loan Agreement, dated as of December 30, 2016 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “ Loan Agreement ”), among Borrower, CRG Servicing LLC, as
administrative agent and collateral agent (in such capacities, “ Administrative
Agent ”), and the lenders and the subsidiary guarantors from time to time party
thereto.  [______________________] (the “ Foreign Participant ”) is providing
this certificate pursuant to Section 5.03(e)(ii)(B) of the Loan Agreement.  The
Foreign Participant hereby represents and warrants that:

1.The Foreign Participant is the sole record owner of the participation in
respect of which it is providing this certificate;

2.The Foreign Participant’s direct or indirect partners/members are the sole
beneficial owners of the participation in respect of which it is providing this
certificate;

3.Neither the Foreign Participant nor its direct or indirect partners/members is
a “bank” for purposes of Section 881(c)(3)(A) of the Internal Revenue Code of
1986, as amended (the “ Code ”).  In this regard, the Foreign Participant
further represents and warrants that:

(a)neither the Foreign Participant nor its direct or indirect partners/members
is subject to regulatory or other legal requirements as a bank in any
jurisdiction; and

(b)neither the Foreign Participant nor its direct or indirect partners/members
has been treated as a bank for purposes of any tax, securities law or other
filing or submission made to any Governmental Authority, any application made to
a rating agency or qualification for any exemption from tax, securities law or
other legal requirements;

4.Neither the Foreign Participant nor its direct or indirect partners/members is
a 10-percent shareholder of Borrower within the meaning of Section 881(c)(3)(B)
of the Code; and

5.Neither the Foreign Participant nor its direct or indirect partners/members is
a controlled foreign corporation receiving interest from a related person within
the meaning of Section 881(c)(3)(C) of the Code.

6.The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms for each of its partners/members that
is claiming the portfolio interest exemption : (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption.

By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform its participating Lender, and (2) if its participating Lender notifies
the Foreign Participant that any form or certification the Foreign Participant
previously made available has expired or become obsolete in any respect, the
Foreign Participant shall furnish its participating Lender with a properly
completed and currently effective certificate.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

 

[Signature follows]

Exhibit C-3-1

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date indicated below.

 

 

[NAME OF NON-U.S. PARTICIPANT]

 

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

Exhibit C-3-2

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

 

Exhibit C-4

to Term Loan Agreement

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to the Term Loan Agreement, dated as of December 30, 2016 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “ Loan Agreement ”), among Borrower, CRG Servicing LLC, as
administrative agent and collateral agent (in such capacities, “ Administrative
Agent ”), and the lenders and the subsidiary guarantors from time to time party
thereto.  [______________________] (the “ Foreign Lender ”) is providing this
certificate pursuant to Section 5.03(e)(ii)(B) of the Loan Agreement.  The
Foreign Lender hereby represents and warrants that:

1.The Foreign Lender is the sole record owner of the Loans in respect of which
it is providing this certificate;

2.The Foreign Lender’s direct or indirect partners/members are the sole
beneficial owners of the Loans in respect of which it is providing this
certificate;

3.Neither the Foreign Lender nor its direct or indirect partners/members is a
“bank” for purposes of Section 881(c)(3)(A) of the Internal Revenue Code of
1986, as amended (the “ Code ”).  In this regard, the Foreign Lender further
represents and warrants that:

(a)neither the Foreign Lender nor its direct or indirect partners/members is
subject to regulatory or other legal requirements as a bank in any jurisdiction;
and

(b)neither the Foreign Lender nor its direct or indirect partners/members has
been treated as a bank for purposes of any tax, securities law or other filing
or submission made to any Governmental Authority, any application made to a
rating agency or qualification for any exemption from tax, securities law or
other legal requirements;

4.Neither the Foreign Lender nor its direct or indirect partners/members is a
10-percent shareholder of Borrower within the meaning of Section 881(c)(3)(B) of
the Code; and

5.Neither the Foreign Lender nor its direct or indirect partners/members is a
controlled foreign corporation receiving interest from a related person within
the meaning of Section 881(c)(3)(C) of the Code.

6.The undersigned has made available to Borrower (directly or through
Administrative Agent) an IRS Form W-8IMY accompanied by one of the following
forms for each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS
Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E, as applicable, from
each such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.

By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform Borrower and Administrative Agent, and (2) if Borrower or
Administrative Agent notifies the Foreign Lender that any form or certification
the Foreign Lender previously made available has expired or become obsolete in
any respect, such Foreign Lender shall furnish Borrower and Administrative Agent
with a properly completed and currently effective certificate.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

[Signature follows]

Exhibit C-4-1

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date indicated below.

 

[NAME OF NON-U.S. LENDER]

 

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

Exhibit C-4-2

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Exhibit D

to Term Loan Agreement

FORM OF COMPLIANCE CERTIFICATE

[DATE]

This certificate is delivered pursuant to Section 8.01(d) of, and in connection
with the consummation of the transactions contemplated in, the Term Loan
Agreement, dated as of December 30, 2016 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “ Loan Agreement ”),
among T2 Biosystems, Inc., a Delaware corporation (“ Borrower ”),  CRG Servicing
LLC, as administrative agent and collateral agent (in such capacities, “
Administrative Agent ”), and the lenders and the subsidiary guarantors from time
to time party thereto.  Capitalized terms used herein and not otherwise defined
herein are used herein as defined in the Loan Agreement.

The undersigned, a duly authorized Responsible Officer of Borrower having the
name and title set forth below under his signature, hereby certifies, as an
officer of Borrower and on behalf of Borrower (and not in his or her individual
capacity), for the benefit of the Secured Parties and pursuant to Section
8.01(d) of the Loan Agreement that such Responsible Officer of Borrower is
familiar with the Loan Agreement and that, in accordance with each of the
following sections of the Loan Agreement, each of the following is true on the
date hereof, both before and after giving effect to any Loan to be made on or
before the date hereof:

In accordance with Section 8.01 [ (a)/(b) ] of the Loan Agreement, attached
hereto as Annex A are the financial statements for the [fiscal quarter/fiscal
year] ended [__________] required to be delivered pursuant to Section 8.01 [
(a)/(b) ] of the Loan Agreement.  Such financial statements fairly present in
all material respects the consolidated financial position, results of operations
and cash flow of Borrower and its Subsidiaries as at the dates indicated therein
and for the periods indicated therein in accordance with GAAP [(subject to the
absence of footnote disclosure and normal year-end audit adjustments)] 1
[without qualification as to the scope of the audit or as to going concern and
without any other similar qualification.  The examination by such auditors in
connection with such financial statements has been made in accordance with the
standards of the United States’ Public Company accounting Oversight Board (or
any successor entity).] 2

Attached hereto as Annex B are the calculations used to determine compliance
with each financial covenant contained in Section 10 of the Loan Agreement.

No Default or Event of Default is continuing as of the date hereof[, except as
provided for on Annex C attached hereto, with respect to each of which Borrower
proposes to take the actions set forth on Annex C ].

The representations and warranties made by Borrower in Section 7 of the Loan
Agreement are true and correct in all material respects (unless qualified by
materiality or Material Adverse Effect, in which case they are true and correct
in all respects) on and as of the date hereof, with the same force and effect as
if made on and as of the date hereof (except that the representation regarding
representations and warranties that refer to a specific earlier date shall be
that they were true and correct in all material respects (unless qualified by
materiality or Material Adverse Effect, in which case they were true and correct
in all respects) on such earlier date)[, except as provided for on Annex D
attached hereto, with respect to each of which Borrower proposes to take the
actions set forth on Annex D ].

1 Insert language in brackets only for quarterly certifications.

2 Insert language in brackets only for annual certifications.

Exhibit D-1

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this certificate on the date
first written above.

 

 

 

T2 BIOSYSTEMS, INC.

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

Exhibit D-2

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Annex A to Compliance Certificate

 

FINANCIAL STATEMENTS

 

 

[see attached]

 

Exhibit D-3

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

 

Annex B to Compliance Certificate

 

 

CALCULATIONS OF FINANCIAL COVENANT COMPLIANCE

 

 

 

 

I.     

Section 10.01:  Minimum Liquidity

 

A.

Amount of unencumbered [(other than Liens securing the Obligations and Liens
permitted pursuant to Section 9.02(c) and Section 9.02(j) ); provided that with
respect to case subject to a Lien in connection with Permitted Priority Debt,
there is no default under the documentation governing the Permitted Priority
Debt]) cash and Permitted Cash Equivalent Investments (which for greater
certainty shall not include any undrawn credit lines), in each case, to the
extent held in an account over which the Lenders have a perfected security
interest:

$__________

B.

The greater of:

$__________

 

(1)     $[***] and

 

 

(2)     to the extent Borrower has incurred Permitted Priority Debt, the minimum
cash balance required of Borrower by Borrower’s Permitted Priority Debt
creditors

 

 

Is Line IA equal to or greater than Line IB?:

Yes: In compliance; No: Not in compliance

II.     

Section 10.02(a)-(e):  Minimum Revenue—Subsequent Periods

 

A.

Revenues during the [***] period beginning on January 1, 2017

$__________

 

[Is line II.A equal to or greater than $[***]?

Yes: In compliance; No: Not in compliance] 3

B.

Revenues during the [***] period beginning on January 1, 2017

$__________

 

[Is line II.B equal to or greater than $[***]?

Yes: In compliance; No: Not in compliance] 4

 

 

 

 

 

 

C.

Revenues during the [***] period beginning on January 1, 2018

$__________

 

[Is line II.C equal to or greater than $[***]?

Yes: In compliance; No: Not in compliance] 5

D.

Revenues during the [***]period beginning on January 1, 2019

$__________

 

[Is line II.D equal to or greater than $[***]?

Yes: In compliance; No: Not in compliance] 6

E.

Revenues during the [***] period beginning on January 1, 2020

$__________

 

[Is line II.E equal to or greater than $[***]?

Yes: In compliance; No: Not in compliance] 7

 

3 Include bracketed entry only on the Compliance Certificate to be delivered
within 90 days of the end of 2017 pursuant to Section 8.01(b) of the Loan
Agreement.

4 Include bracketed entry only on the Compliance Certificate to be delivered
within 90 days of the end of 2018 pursuant to Section 8.01(b) of the Loan
Agreement. 

5 Include bracketed entry only on the Compliance Certificate to be delivered
within 90 days of the end of 2019 pursuant to Section 8.01(b) of the Loan
Agreement.

6 Include bracketed entry only on the Compliance Certificate to be delivered
within 90 days of the end of 2020 pursuant to Section 8.01(b) of the Loan
Agreement.

7 Include bracketed entry only on the Compliance Certificate to be delivered
within 90 days of the end of 2021 pursuant to Section 8.01(b) of the Loan
Agreement.

 

 

Exhibit D-4

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Exhibit E

to Term Loan Agreement

FORM OF LANDLORD CONSENT

THIS LANDLORD CONSENT (the “ Agreement ”) is made and entered into as of [DATE],
by and among CRG Servicing LLC, as administrative agent and collateral agent for
the “Secured Parties” under the Loan Agreement referred to below (in such
capacities, “ Administrative Agent ”),  T2 Biosystems, Inc., a Delaware
corporation (“ Debtor ”), and [INSERT NAME OF LANDLORD], a [state of
formation/organization] [type of entity] (“ Landlord ”).

WHEREAS, Debtor has entered into a  Term Loan Agreement, dated as of December
30, 2016 (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “ Loan Agreement ”; capitalized terms used but
not defined herein have the meanings assigned to them in the Loan Agreement),
among Borrower, Administrative Agent, the lenders from time to time party
thereto and the subsidiary guarantors from time to time party thereto, pursuant
to which the Secured Parties have been granted a security interest in all of
Debtor’s personal property, including, but not limited to, inventory, equipment
and trade fixtures (hereinafter “ Personal Property ”); and

WHEREAS, Landlord is the owner of the real property located at [__________] (the
“ Premises ”); and

WHEREAS, Landlord and Debtor have entered into that certain [LEASE AGREEMENT]
dated [__________][, as amended by [___________] dated [__________]]
([collectively,] the “ Lease ”); and

WHEREAS, certain of the Personal Property has or may become affixed to or be
located on, wholly or in part, the Premises.

NOW, THEREFORE, in consideration of any loans or other financial accommodation
extended by the Secured Parties to Debtor at any time, and other good and
valuable consideration, the parties agree as follows:

1.Landlord subordinates to Administrative Agent (for the benefit of the Secured
Parties) all security interests or other interests or rights Landlord may now or
hereafter have in, or to any of the Personal Property, whether for rent or
otherwise, while Debtor is indebted to the Secured Parties.

2.The Personal Property may be installed in or located on the Premises and is
not and shall not be deemed a fixture or part of the real estate and shall at
all times be considered personal property.

3.Administrative Agent or its representatives may enter upon the Premises during
normal business hours, and upon not less than 24 hours’ advance notice, to
inspect the Personal Property.

4.Upon and during the continuance of an Event of Default under the Loan
Agreement, Administrative Agent or its representatives, at Administrative
Agent’s option, upon written notice delivered to Landlord not less than [***] in
advance, may enter the Premises during normal business hours for the purpose of
repossessing, removing or otherwise dealing with said Personal Property;
provided that neither Administrative Agent nor Secured Parties shall be
permitted to operate the business of Debtor on the Premises or sell, auction or
otherwise dispose of any Personal Property at the Premises or advertise any of
the foregoing; and such license shall continue, from the date Administrative
Agent enters the Premises for as long as Administrative Agent reasonably deems
necessary but not to exceed a period of ninety  (90) days.  During the period
Administrative Agent occupies the Premises, it shall pay to Landlord the rent
provided under the Lease relating to the Premises, prorated on a per diem basis
to be determined on a thirty (30) day month, without incurring any other
obligations of Debtor.

5.Administrative Agent shall pay to Landlord any costs for damage to the
Premises or the building in which the Premises is located in removing or
otherwise dealing with said Personal Property pursuant to paragraph 4 above, and
shall indemnify and hold harmless Landlord from and against (i) all claims,
disputes and expenses, including reasonable attorneys’ fees, suffered or
incurred by Landlord arising from Administrative Agent’s exercise of any of its
rights hereunder, and (ii) any injury to third persons, caused by actions of
Administrative Agent pursuant to this consent.

Exhibit E-1

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

6.Landlord agrees to give notice to Administrative Agent in writing by certified
mail or facsimile of Landlord’s intent to exercise its remedies in response to
any default by Debtor of any of the provisions of the Lease, to:

CRG Servicing LLC

1000 Main Street, Suite 2500

Houston, TX 77002

Attention: General Counsel

Fax: 713.209.7351

 

7.Landlord shall have no obligation to preserve or protect the Personal Property
or take any action in connection therewith, and Administrative Agent waives all
claims they may now or hereafter have against Landlord in connection with the
Personal Property.

8.This consent shall terminate and be of no further force or effect upon the
earlier of (i) the date on which all indebtedness secured by the Personal
Property indefeasibly is paid in full in cash and (ii) the date on which the
Lease is terminated or expires.

9.Nothing contained herein shall be construed to amend the Lease, and the Lease
remains unchanged and in full force and effect.

This consent shall be construed and interpreted in accordance with and governed
by the

 

laws of the State of [__________].

This consent may not be changed or terminated orally and is binding upon and
shall inure to the benefit of Landlord, Administrative Agent, Secured Parties
and Debtor and the heirs, personal representatives, successors and assigns of
Landlord, Administrative Agent, Secured Parties and Debtor.

[Signature Page follows]

Exhibit E-2

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

 

 

 

LANDLORD:

 

[_________]

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

CRG SERVICING LLC

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

Address for Notices:

 

1000 Main Street, Suite 2500

Houston, TX 77002

Attn:

General Counsel

Tel.:

713.209.7350

Fax:

713.209.7351

Email:

adorenbaum@crglp.com

 

 

 

 

Acknowledged and Agreed:
T2 BIOSYSTEMS, INC.

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

Exhibit E-3

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

 

Exhibit F

to Term Loan Agreement

FORM OF SUBORDINATION AGREEMENT

 

This Subordination Agreement is made as of [________] (this “ Agreement ”) among
CRG Servicing LLC, a Delaware limited liability company (“ Senior Agent ”), and
[__________], a [__________] [corporation] (“ Subordinated Creditor ”).

RECITALS:

A.T2 Biosystems, Inc., a Delaware corporation (“ Borrower ”), will, as of the
date hereof, issue in favor of Subordinated Creditor the Subordinated Note (as
defined below)[, and grant a security interest in the Subordinated Collateral
(as defined below) in favor of Subordinated Creditor].

B.Senior Creditors, Borrower and certain of its subsidiaries have entered into
the Senior Loan Agreement (as defined below), and Senior Agent, Borrower and
certain of its subsidiaries have entered into the Senior Security Agreement (as
defined below) under which Borrower and such subsidiaries have granted a
security interest in the Collateral (as defined below) in favor of the Senior
Creditors as security for the payment of Borrower’s obligations under the Senior
Loan Agreement.

C.To induce the Lenders under and as defined in the Senior Loan Agreement
referred to below to make and maintain the credit extensions to Borrower under
the Senior Loan Agreement, Subordinated Creditor is willing to subordinate the
Subordinated Debt (as defined below) to the Senior Debt (as defined below)[, and
all liens securing the Subordinated Debt to the Senior Creditors’ liens on and
security interests in the Collateral] on the terms and conditions herein set
forth.

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:

1.Definitions .  As used herein, the following terms have the following
meanings:

“ Bankruptcy Code ” means title 11 of the United States Code, 11 U.S.C. §§ 101
et seq .

“ Collateral ” has the meaning set forth in the Senior Security Agreement.

“ Enforcement Action ” means, with respect to any indebtedness, obligation
(contingent or otherwise) or Collateral at any time held by any lender or
noteholder, (i) commencing, by judicial or non-judicial means, the enforcement
of, or otherwise attempting to enforce, such indebtedness, obligation or
Collateral of any of the default remedies under any of the applicable agreements
or documents of such lender or noteholder, the UCC or other applicable law
(other than the mere issuance of a notice of default or notice of the right by
such lender or noteholder to seek specific performance with respect to any
covenants in favor of such lender or noteholder), (ii) repossessing, selling,
leasing or otherwise disposing of all or any part of such Collateral, including
without limitation causing any attachment of, levy upon, execution against,
foreclosure upon or the taking of other action against or institution of other
proceedings with respect to any Collateral, or exercising account debtor or
obligor notification or collection rights with respect to all or any portion
thereof, or attempting or agreeing to do so, (iii) appropriating, setting off or
applying to such lender or noteholder’s claim any part or all of such Collateral
or other property in the possession of, or coming into the possession of, such
lender or noteholder or its agent, trustee or bailee, (iv) asserting any claim
or interest in any insurance with respect to such indebtedness, obligation or
Collateral, (v) instituting or commencing, or joining with any Person in
commencing, any action or proceeding with respect to any of the foregoing rights
or remedies (including any action of foreclosure, enforcement, collection or
execution and any Insolvency Event involving any Obligor), (vi) exercising any
rights under any lockbox agreement, account control agreement, landlord waiver
or bailee’s letter or similar agreement or arrangement to which the Subordinated
Creditor is a party, (vii) [causing or compelling the pledge or delivery of
Subordinated Collateral], or (viii) otherwise enforcing, or attempting to
enforce, any other rights or remedies under or with respect to any such
indebtedness, obligation or Collateral.

“ Insolvency Event ” means that any Obligor or any of its subsidiaries shall
have (i) applied for, consented to or acquiesced in the appointment of a
trustee, receiver or other custodian for it or any of its property, or (ii) made
a general assignment for the benefit of creditors or similar arrangement in
respect of such Obligor’s or subsidiary’s creditors generally or any substantial
portion

Exhibit F-1

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

thereof, or (iii) permitted, consented to, or suffered to exist the appointment
of a trustee, receiver or other custodian for it or for a substantial part of
its property, or (iv) commenced any case, action or proceeding before any court
or other governmental agency or authority relating to bankruptcy,
reorganization, insolvency, debt arrangement or relief or other case, action or
proceeding under any bankruptcy or insolvency law, or any dissolution, winding
up or liquidation case, action or proceeding, including without limitation any
case under the Bankruptcy Code, in respect of it, or (v) (A) permitted,
consented to, or suffered to exist the commencement of any case, action or
proceeding before any court or other governmental agency or authority relating
to bankruptcy, reorganization, insolvency, debt arrangement or relief or other
case, action or proceeding under any bankruptcy or insolvency law, or any
dissolution, winding up or liquidation case, action or proceeding, including
without limitation any case under the Bankruptcy Code, in respect of it, or (B)
any such case, action or proceeding shall have resulted in the entry of an order
for relief or shall have remained for sixty (60) days undismissed.

“ Obligor ” has the meaning set forth in the Senior Loan Agreement.

“ Person ” has the meaning set forth in the Senior Loan Agreement.

“ Senior Creditors ” means Senior Agent and the Lenders under and as defined in
the Senior Loan Agreement.

“ Senior Debt ” means the Obligations (as defined in the Senior Loan Agreement).

“ Senior Discharge Date ” means the first date on which all of the Senior Debt
(other than contingent indemnification obligations and any Warrant Obligations
(as defined in the Senior Loan Agreement)) has been paid indefeasibly in full in
cash and all commitments of Senior Lenders under the Senior Loan Documents have
been terminated.

“ Senior Loan Agreement ” means that certain Term Loan Agreement, dated as of
December 30, 2016, by and among Borrower, the subsidiary guarantors from time to
time party thereto, and the Senior Creditors from time to time party thereto, as
amended, restated, supplemented or otherwise modified from time to time.

“ Senior Loan Documents ” means, collectively, the Loan Documents (as defined in
the Senior Loan Agreement), in each case as amended, restated, supplemented or
otherwise modified from time to time.

“ Senior Security Agreement ” means that certain Security Agreement, dated as of
December 30, 2016, among Borrower, the other Obligors party thereto, and Senior
Agent, as amended, restated, supplemented or otherwise modified from time to
time.

[“ Subordinated Collateral ” means any property or assets that may at any time
be or become subject to a lien or security interest in favor of the Subordinated
Creditor pursuant to the Subordinated Collateral Documents or otherwise, and all
products and proceeds of any of the foregoing.]

[“ Subordinated Collateral Documents ” means, collectively, each security
agreement, deed of trust, mortgage, pledge agreement and any other agreement
pursuant to which any Obligor or any other Person provides a lien on or security
interest in its assets in favor of the Subordinated Creditor, and all financing
statements, fixture filings, patent, trademark and copyright filings,
assignments, acknowledgments and other filings, documents and agreements made or
delivered pursuant thereto.]

“ Subordinated Debt ” means and includes all obligations, liabilities and
indebtedness of Borrower owed to Subordinated Creditor, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, including without limitation, principal, premium (if any),
interest, fees, charges, expenses, costs, professional fees and expenses, and
reimbursement obligations.

“ Subordinated Debt Documents ” means, collectively, the Subordinated Note and
each other loan document or agreement entered into by Borrower in connection
with the Subordinated Note[, including without limitation each Subordinated
Collateral Document], as amended, restated, supplemented or otherwise modified
from time to time.

“ Subordinated Note ” means that certain $[__________] subordinated promissory
note, dated [__________], issued by Borrower to Subordinated Creditor, as
amended, restated, supplemented or otherwise modified from time to time.

Exhibit F-2

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

“ UCC ” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York.

2.Liens .  (a)     Subordinated Creditor represents and warrants that 8 [the
Subordinated Debt is unsecured.  Subordinated Creditor agrees that it will not
request or accept any security interest in any Collateral to secure the
Subordinated Debt; provided that, should Subordinated Creditor obtain a lien or
security interest on any asset or Collateral to secure all or any portion of the
Subordinated Debt for any reason (which action shall be in violation of this
Agreement), notwithstanding the respective dates of attachment and perfection of
the security interests in the Collateral in favor of the Senior Creditors or
Subordinated Creditor, or any contrary provision of the UCC, or any applicable
law or decision to the contrary, or the provisions of the Senior Loan Documents
or the Subordinated Debt Documents, and irrespective of whether Subordinated
Creditor or the Senior Creditors hold possession of any or all part of the
Collateral, all now existing or hereafter arising security interests in the
Collateral in favor of Subordinated Creditor in respect of the Subordinated Debt
Documents shall at all times be subordinate to the security interest in such
Collateral in favor of the Senior Creditors in respect of the Senior Loan
Documents.] [all liens and security interests, if any, now or hereafter existing
that secure the Subordinated Debt, are hereby subordinated and junior in all
respects to the liens and security interests now or hereafter existing securing
the Senior Debt, regardless of the time, manner or order of attachment or
perfection of any such liens and security interests, the time or order of filing
of financing statements, the acquisition of purchase money or other liens or
security interests, the time of giving or failure to give notice of the
acquisition or expected acquisition of purchase money or other liens or security
interests, or any other circumstances whatsoever.]

(b)Subordinated Creditor acknowledges that the Senior Creditors have been
granted liens upon the Collateral [(including the Subordinated Collateral)], and
Subordinated Creditor hereby consents thereto and to the incurrence of the
Senior Debt. 

(c)Until the Senior Discharge Date, in the event of any private or public sale
or other disposition of all or any portion of the Collateral, Subordinated
Creditor agrees that such Collateral shall be sold or otherwise disposed of free
and clear of any liens in favor of Subordinated Creditor.  Subordinated Creditor
agrees that any such sale or disposition of Collateral shall not require any
consent from Subordinated Creditor, and Subordinated Creditor hereby waives any
right it may have to object to such sale or disposition.

(d)[Subordinated Creditor agrees that it will not request or accept any guaranty
of the Subordinated Debt.] 

(e)[Each of the Senior Creditors and Subordinated Creditor agrees to hold all
collateral in which a lien may be perfected by possession or control (“
Possessory Collateral ”) in its possession, custody, or control (or in the
possession, custody, or control of agents or bailees for any such party) as
agent for the other solely for the purpose of perfecting the security interest
granted to each in such Possessory Collateral subject to the terms and
conditions of this Agreement.  Neither any Senior Creditor nor Subordinated
Creditor shall have any obligation

whatsoever to the other to assure that any Possessory Collateral is genuine or
owned by any Obligor or any other Person or to preserve its rights or benefits
or those of any Person.  The duties or responsibilities of the Senior Creditors
and Subordinated Creditor under this Section 2(e) are and shall be limited
solely to holding or maintaining control of the Possessory Collateral as agent
for the others for purposes of perfecting the lien or security interest held by
such others.  The Senior Creditors are not and shall not be deemed to be a
fiduciary of any kind for Subordinated Creditor or any other Person.]

3.Payment Subordination .  (a)  Notwithstanding the terms of the Subordinated
Debt Documents, until the Senior Discharge Date, (i) all payments and
distributions of any kind or character, whether in cash, property or securities,
in respect of the Subordinated Debt are subordinated in right and time of
payment to all payments in respect of the Senior Debt, and (ii) Subordinated
Creditor will not demand, sue for or receive from Borrower (and Borrower will
not pay) any part of the Subordinated Debt, whether by payment, prepayment,
distribution, setoff, or otherwise, or accelerate the Subordinated Debt. 

(b)Subordinated Creditor must deliver to the Senior Agent in the form received
(except for endorsement or assignment by Subordinated Creditor) any payment,
distribution, security or proceeds it receives on the Subordinated Debt other
than according to this Agreement.

8   Select one, as appropriate.

Exhibit F-3

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

4.Subordination of Remedies .  Until the Senior Discharge Date, and whether or
not any Insolvency Event has occurred, Subordinated Creditor will not accelerate
the maturity of all or any portion of the Subordinated Debt, enforce, attempt to
enforce, or exercise any right or remedy with respect to any Collateral
[(including the Subordinated Collateral)] or the Subordinated Debt, or take any
other Enforcement Action with respect to the Subordinated Debt [or the
Subordinated Collateral].

5.Payments Over .  All payments and distributions of any kind, whether in cash,
property or securities, in respect of the Subordinated Debt to which
Subordinated Creditor would be entitled if the Subordinated Debt were not
subordinated pursuant to this Agreement, shall be paid to the Senior Creditors
in respect of the Senior Debt, regardless of whether such Senior Debt, or any
portion thereof, is reduced, expunged, disallowed, subordinated or
recharacterized.  Notwithstanding the foregoing, if any payment or distribution
of any kind, whether in cash, property or securities, shall be received by
Subordinated Creditor on account of the Subordinated Debt [or the Subordinated
Collateral] before Senior Discharge Date (whether or not expressly characterized
as such), then such payment or distribution shall be segregated by Subordinated
Creditor and held in trust for, and shall be promptly paid over to, the Senior
Creditors in the same form as received, with any necessary endorsements or as a
court of competent jurisdiction may otherwise direct, in respect of the Senior
Debt, regardless of whether such Senior Debt, or any portion thereof, is
reduced, expunged, disallowed, subordinated or recharacterized.  Subordinated
Creditor irrevocably appoints the Senior Agent as Subordinated Creditor’s
attorney-in-fact, and grants to the Senior Creditors a power of attorney with
full power of substitution (which power of attorney is coupled with an
interest), in the name of Subordinated Creditor or in the name of the Senior
Agent, for the use and benefit of the Senior Creditors, without notice to
Subordinated Creditor, to make any such endorsements.  This Section 5 shall be
enforceable even if the Senior Creditors’ liens on the Collateral are alleged,
determined, or held to constitute fraudulent transfers (whether constructive or
actual), preferential transfers, or otherwise avoided or voidable, set aside,
recharacterized or equitably subordinated.

6.Insolvency Proceedings .  (a)  This Agreement is intended to constitute and
shall be deemed to constitute a “subordination agreement” within the meaning of
Section 510(a) of the Bankruptcy Code and is intended to be and shall be
interpreted to be enforceable to the maximum extent permitted pursuant to
applicable nonbankruptcy law.  All references to Borrower or any other Obligor
shall include Borrower or such Obligor as debtor and debtor-in-possession and
any receiver or trustee for Borrower or any other Obligor (as the case may be)
in connection with any case under the Bankruptcy Code or in connection with any
other Insolvency Event.

(b)Without limiting the generality of the other provisions of this Agreement,
until the Senior Discharge Date, without the express written consent of the
Senior Agent, Subordinated Creditor shall not institute or commence (nor shall
it join with or support any third party instituting, commencing, opposing,
objecting or contesting, as the case may be, or otherwise suffer to exist), any
Insolvency Event involving Borrower or any other Obligor.

(c)The Senior Creditors shall have the right to enforce rights, exercise
remedies (including set-off and the right to credit bid its debt) and make
determinations regarding the release, disposition, or restrictions with respect
to the Collateral without any consultation with or consent of Subordinated
Creditor. 

(d)Subordinated Creditor will not, and hereby waives any right to bring, join
in, or otherwise support or take any action to (i) contest the validity,
legality, enforceability, perfection, priority or avoidability of any of the
Senior Debt, any of the Senior Loan Documents or any security interests and/or
liens of the Senior Creditors on or in any property or assets of Borrower or any
other Obligor, including without limitation, the Collateral; (ii) interfere with
or in any manner oppose or support any other Person in opposing any foreclosure
on or other disposition of any Collateral by the Senior Creditors in accordance
with applicable law, or otherwise to contest, protest, object to or interfere
with the manner in which the Senior Creditors may seek to enforce the Liens on
any Collateral; (iii) provide a debtor-in-possession facility (including on a
priming basis) to Borrower or any other Obligor, under Section 362, 363 or 364
of the Bankruptcy Code or any other applicable law, without the consent, in
their sole discretion, of the Senior Creditors; or (iv) exercise any rights
against the Senior Creditors or the Collateral under Section 506(c) of the
Bankruptcy Code.  [Subordinated Creditor hereby waives any and all rights it may
have as a junior lien creditor or otherwise to contest, protest, object to or
interfere with the manner in which any Senior Creditor seeks to enforce its
liens on or security interests in any Collateral.]

(e)Subordinated Creditor will not, and hereby waives any right to, oppose,
contest, object to, join in, or otherwise support any opposition to or objection
with respect to, (i) any request or motion of the Senior Creditors seeking,
pursuant to Section 362(d) of the Bankruptcy Code or otherwise, the
modification, lifting or vacating of the automatic stay of Section 362(a) of the
Bankruptcy Code or from any other stay in connection with any Insolvency Event
or seeking adequate protection of the Senior Creditors’ interests in the
Collateral or with respect to the Senior Debt (whether under Sections 362, 363,
and/or 364 of the Bankruptcy Code or other applicable law), and, until Senior
Discharge Date, Subordinated Creditor agrees that it shall not seek relief from
such automatic stay without the prior written consent of the Senior Agent;
(ii) any debtor-in-possession financing (including on a

Exhibit F-4

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

priming basis) or use of cash collateral (as defined in Section 363(a) of the
Bankruptcy Code or other applicable law) arrangement by Borrower, whether from
the Senior Creditors or any other third party under Section 362, 363 or 364 of
the Bankruptcy Code or any other applicable law, if the Senior Creditors, in
their sole discretion, consent to such debtor-in-possession financing or cash
collateral arrangement, and Subordinated Creditor shall not request adequate
protection (whether under Sections 362, 363, and/or 364 of the Bankruptcy Code
or other applicable law) or any other relief in connection therewith; (iii) any
sale or other disposition of the Collateral or substantially all of the assets
of Borrower or any other Obligor (include any such sale free and clear of liens
or other claims) under Section 363 of the Bankruptcy Code or other applicable
law if the Senior Creditors, in their sole discretion, consent to such sale or
disposition; (vii) the Senior Creditors’ exercise or enforcement of its right to
make an election under Section 1111(b) of the Bankruptcy Code, and Subordinated
Creditor hereby waives any claim it may hereafter have against the Senior
Creditors arising out of such election; (viii) the Senior Creditors’ exercise or
enforcement of its right to credit bid any or all of its debt claims against
Borrower or any other Obligor, including, without limitation, the Senior Debt;
or (ix) any plan of reorganization or liquidation if the Senior Creditors, in
their sole discretion, consent to, vote in favor of, or otherwise do not oppose
such plan of reorganization or liquidation, and, in furtherance thereof,
Subordinated Creditor hereby grants to the Senior Creditors the right to vote
Subordinated Creditor’s claim or claims (as such term is defined in the
Bankruptcy Code) arising on account of or in connection with the Subordinated
Debt, as Subordinated Creditor’s agent, with respect to any plan of
reorganization or liquidation to which Subordinated Creditor may be entitled to
vote in any bankruptcy or liquidation proceeding or in connection with any other
Insolvency Event of Borrower or any other Obligor.

7.Distributions of Proceeds of Collateral .  All realizations upon any
Collateral pursuant to or in connection with an Enforcement Action, an
Insolvency Event or otherwise shall be paid or delivered to the Senior Agent in
respect of the Senior Debt until the Senior Discharge Date before any payment
may be made to Subordinated Creditor. 

8.Release of Liens .  In the event of any private or public sale or other
disposition, by or with the consent of the Senior Agent, of all or any portion
of the Collateral, Subordinated Creditor agrees that such sale or disposition
shall be free and clear of any liens Subordinated Creditor may have on such
Collateral[, and, if the sale or other disposition includes any pledged equity
interests in any Obligor, if the Subordinated Collateral includes any such any
pledged equity interests, the Subordinated Creditor further agrees to release
the entities whose pledged equity interests are sold from all Subordinated
Debt].  Subordinated Creditor agrees that, in connection with any such sale or
other disposition, (i) the Senior Creditors are authorized to file any and all
UCC and other applicable lien releases and/or terminations in respect of any
liens held by Subordinated Creditor in connection with such a sale or other
disposition, and (ii) it shall execute any and all lien releases or other
documents reasonably requested by the Senior Agent in connection therewith.  In
furtherance of the foregoing, Subordinated Creditor hereby appoints the Senior
Agent as its attorney-in-fact, with full authority in the place and stead of
Subordinated Creditor and full power of substitution and in the name of
Subordinated Creditor or otherwise, to execute and deliver any document or
instrument which Subordinated Creditor is required to deliver pursuant to this
Section 8 , such appointment being coupled with an interest and
irrevocable.  Subordinated Creditor agrees that the Senior Creditors may release
or refrain from enforcing their security interest in any Collateral, or permit
the use or consumption of such Collateral by Borrower free of any Subordinated
Creditor security interest, without incurring any liability to Subordinated
Creditor.

9.Attorney-In-Fact .  Until the Senior Discharge Date, Subordinated Creditor
irrevocably appoints the Senior Agent as its attorney-in-fact, with power of
attorney with power of substitution, in Subordinated Creditor’s name or in any
Senior Creditor’s name, for the Senior Creditors’ use and benefit without notice
to Subordinated Creditor, to do the following during an Insolvency Event:

(a)file any claims in respect of the Subordinated Debt on behalf of Subordinated
Creditor if Subordinated Creditor does not do so at least 30 days before the
time to file claims expires; and

(b)vote Subordinated Creditor’s claim or claims (as such term is defined in the
Bankruptcy Code) arising on account of or in connection with the Subordinated
Debt, as Subordinated Creditor’s agent, with respect to any plan of
reorganization or liquidation to which Subordinated Creditor may be entitled to
vote in any bankruptcy or liquidation proceeding or in connection with any other
Insolvency Event of Borrower or any other Obligor.

Such power of attorney is irrevocable and coupled with an interest.

10.Legend; Amendment of Debt .  (a)     Subordinated Creditor will immediately
put a legend on or otherwise indicate on the Subordinated Note that the
Subordinated Note is subject to this Agreement. 

(b)Until the Senior Discharge Date, Subordinated Creditor shall not, without
prior written consent of the Senior Agent, agree to any amendment, modification
or waiver of any provision of the Subordinated Debt Documents, if the effect of
such

Exhibit F-5

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

amendment, modification or waiver is to:  (i) terminate or impair the
subordination of the Subordinated Debt in favor of the Senior Creditors; (ii)
increase the interest rate on the Subordinated Debt or change (to earlier dates)
the dates upon which principal, interest and other sums are due under the
Subordinated Note; (iii) alter the redemption, prepayment or subordination
provisions of the Subordinated Debt; (iv) impose on Borrower or any other
Obligor any new or additional prepayment charges, premiums, reimbursement
obligations, reimbursable costs or expenses, fees or other payment obligations;
(v) alter the representations, warranties, covenants, events of default,
remedies and other provisions in a manner which would make such provisions
materially more onerous, restrictive or burdensome to Borrower or any other
Obligor; (vi) 9 [grant a lien or security interest in favor of any holder of the
Subordinated Debt on any asset or Collateral to secure all or any portion of the
Subordinated Debt][terminate or impair the subordination of any security
interest or lien securing the Subordinated Debt in favor of the Senior
Creditors]; or (vii) otherwise increase the obligations, liabilities and
indebtedness in respect of the Subordinated Debt or confer additional rights
upon Subordinated Creditor, which individually or in the aggregate would be
materially adverse to Borrower, any other Obligor or the Senior Creditors.  Any
such amendment, modification or waiver made in violation of this Section 10(b)
shall be void.

(c)At any time without notice to Subordinated Creditor, the Senior Creditors may
take such action with respect to the Senior Debt as the Senior Creditors, in
their sole discretion, may deem appropriate, including, without limitation,
terminating advances, increasing the principal, extending the time of payment,
increasing interest rates, renewing, compromising or otherwise amending any
documents affecting the Senior Debt and any Collateral securing the Senior Debt,
and enforcing or failing to enforce any rights against Borrower or any other
person.  No action or inaction will impair or otherwise affect any Senior
Creditor’s rights under this Agreement. 

11.Certain Waivers .  (a)  Subordinated Creditor hereby (i) waives any and all
notice of the incurrence of the Senior Debt or any part thereof; (ii) waives any
and all rights it may have to require the Senior Creditors to marshal assets, to
exercise rights or remedies in a particular manner, to forbear from exercising
such rights and remedies in any particular manner or order, or to claim the
benefit of any appraisal, valuation or other similar right that may otherwise be
available under applicable law, regardless of whether any action or failure to
act by or on behalf of the Senior Creditors is adverse to the interest of
Subordinated Creditor; (iii) agrees that the Senior Creditors shall have no
liability to Subordinated Creditor, and Subordinated Creditor hereby waives any
claim against the Senior Creditors arising out of any and all actions not in
breach of this Agreement which the Senior Creditors may take or permit or omit
to take with respect to the Senior Loan Documents (including any failure to
perfect or obtain perfected security interests in the Collateral), the
collection of the Senior Debt or the foreclosure upon, or sale, liquidation or
other disposition of, any Collateral; and (iv) agrees that the Senior Creditors
have no duty, express or implied, fiduciary or otherwise, to them in respect of
the maintenance or preservation of the Collateral, the Senior Debt or
otherwise.  Without limiting the foregoing, Subordinated Creditor agrees that
the Senior Creditors shall have no duty or obligation to maximize the return to
any class of creditors holding indebtedness of any type (whether Senior Debt or
Subordinated Debt), notwithstanding that the order and timing of any
realization, sale, disposition or liquidation of the Collateral may affect the
amount of proceeds actually received by such class of creditors from such
realization, sale, disposition or liquidation.

(b)Subordinated Creditor confirms that this Agreement shall govern as between
the Senior Creditors and the Subordinated Creditor  irrespective of:  (i) any
lack of validity or enforceability of any Senior Loan Document or any
Subordinated Debt Document; (ii) the occurrence of any Insolvency Event in
respect of any Obligor; (iii) whether the Senior Debt, or the liens or security
interests securing the Senior Debt, shall be held to be unperfected, deficient,
invalid, void, voidable, voided, unenforceable, subordinated, reduced,
discharged or are set aside by a court of competent jurisdiction, including
pursuant or in connection with any Insolvency Event; (iv) any change in the
time, manner or place of payment of, or in any other terms of, all or any of the
Senior Debt or the Subordinated Debt, or any amendment or waiver or other
modification, including any increase in the amount thereof, whether by course of
conduct or otherwise, of the terms of any Senior Loan Document or any
Subordinated Debt Document or any guarantee thereof; or (v) any other
circumstances which otherwise might constitute a defense available to, or a
discharge of, any Obligor in respect of the Senior Debt or the Subordinated
Debt.

12.Representations and Warranties .  Subordinated Creditor represents and
warrants to the Senior Creditors that:

(a)all action on the part of Subordinated Creditor, its officers, directors,
partners, members and shareholders, as applicable, necessary for the
authorization of this Agreement and the performance of all obligations of
Subordinated Creditor hereunder has been taken;

9 Select one, as appropriate.

Exhibit F-6

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

(b)this Agreement constitutes the legal, valid and binding obligation of
Subordinated Creditor, enforceable against Subordinated Creditor in accordance
with its terms;

(c)the execution, delivery and performance of and compliance with this Agreement
by Subordinated Creditor will not (i) result in any material violation or
default of any term of any of Subordinated Creditor’s charter, formation or
other organizational documents (such as Articles or Certificate of
Incorporation, bylaws, partnership agreement, operating agreement, etc.) or (ii)
violate any material applicable law, rule or regulation; and

(d)Subordinated Creditor has not previously assigned any interest in the
Subordinated Debt[ or any Subordinated Collateral], and no Person other than the
Subordinated Creditor owns an interest in the Subordinated Debt[ or Subordinated
Collateral].

13.Term; Reinstatement .  This Agreement shall remain in full force and effect
until the Senior Discharge Date, notwithstanding the occurrence of an Insolvency
Event.  If, after the Senior Discharge Date, the Senior Creditors must disgorge
any payments made on the Senior Debt for any reason (including, without
limitation, in connection with the bankruptcy of Borrower or in connection with
any other Insolvency Event), this Agreement and the relative rights and
priorities provided in it, will be reinstated as to all disgorged payments as
though such payments had not been made, and Subordinated Creditor will
immediately pay the Senior Agent all payments received in respect of the
Subordinated Debt to the extent such  payments or retention thereof would have
been prohibited under this Agreement. 

14.Successors and Assigns .  This Agreement binds Subordinated Creditor, its
successors or assigns, and benefits the Senior Creditors’ successors or
assigns.  This Agreement is for Subordinated Creditor’s and the Senior
Creditors’ benefit and not for the benefit of Borrower or any other
party.  Subordinated Creditor shall not sell, assign, pledge, dispose of or
otherwise transfer all or any portion of the Subordinated Debt or any related
document or any interest in any Collateral therefor unless prior to the
consummation of any such action, the transferee thereof shall execute and
deliver to the Senior Agent an agreement of such transferee to be bound hereby,
or an agreement substantially identical to this Agreement providing for the
continued subjection of the Subordinated Debt, the interests of the transferee
in the Collateral and the remedies of the transferee with respect thereto as
provided herein with respect to Subordinated Creditor and for the continued
effectiveness of all of the other rights of the Senior Creditors arising under
this Agreement, in each case in form satisfactory to the Senior Creditors.  Any
such sale, assignment, pledge, disposition or transfer not made in compliance
with the terms of this Section 14 shall be void.

 

15.Further Assurances .  Subordinated Creditor hereby agrees to execute such
documents and/or take such further action as the Senior Agent may at any time or
times reasonably request in order to carry out the provisions and intent of this
Agreement, including, without limitation, ratifications and confirmations of
this Agreement from time to time hereafter, as and when requested by the Senior
Agent.

16.Counterparts .  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.  Executed counterparts may be delivered by facsimile.

17.Governing Law; Waiver of Jury Trial .  (a)  This Agreement and the rights and
obligations of the parties hereunder shall be governed by, and construed in
accordance with, the law of the State of New York, without regard to principles
of conflicts of laws that would result in the application of the laws of any
other jurisdiction; provided that Section 5-1401 of the New York General
Obligations Law shall apply. 

(b)EACH PARTY HERETO WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN.

18.Entire Agreement; Waivers and Amendments .  This Agreement represents the
entire agreement with respect to the subject matter hereof, and supersedes all
prior negotiations, agreements and commitments.  The Senior Creditors and
Subordinated Creditor are not relying on any representations by the other
creditor party or Borrower in entering into this Agreement, and each of the
Senior Creditors and Subordinated Creditor has kept and will continue to keep
itself fully apprised of the financial and other condition of Borrower.  No
amendment, modification, supplement, termination, consent or waiver of or to any
provision of this Agreement, nor any consent to any departure therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Senior Agent and Subordinated Creditor.  Any waiver of any provision of this
Agreement, or any consent to any departure from the terms of any provision of
this Agreement, shall be effective only in the specific instance and for the
specific purpose for which given.

Exhibit F-7

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

19.No Waiver .  No failure or delay on the part of any Senior Creditor or
Subordinated Creditor in the exercise of any power, right, remedy or privilege
under this Agreement shall impair such power, right, remedy or privilege or
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude any other or further exercise of any
other power, right or privilege.  The rights and remedies under this Agreement
are cumulative and not exclusive of any rights, remedies, powers and privileges
that may otherwise be available to any Senior Creditor.

20.Legal Fees .  In the event of any legal action to enforce the rights of a
party under this Agreement, the party prevailing in such action shall be
entitled, in addition to such other relief as may be granted, all reasonable,
invoiced and out-of-pocket costs and expenses, including reasonable attorneys’
fees, incurred in such action.

21.Severability .  Any provision of this Agreement which is illegal, invalid,
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent such illegality, invalidity, prohibition or
unenforceability without invalidating or impairing the remaining provisions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

22.Notices .  All notices, demands, instructions and other communications
required or permitted to be given to or made upon any party hereto shall be in
writing and shall be delivered or sent by first-class mail, postage prepaid, or
by overnight courier or messenger service or by facsimile or electronic mail,
message confirmed, and shall be deemed to be effective for purposes of this
Agreement on the day that delivery is made or refused.  Unless otherwise
specified in a notice mailed or delivered in accordance with the foregoing
sentence, notices, demands, instructions and other communications in writing
shall be given to or made upon the respective parties hereto at their respective
addresses and facsimile numbers indicated on the signature pages hereto.

23.No Third-Party Beneficiaries; Other Benefits .  The terms and provisions of
this Agreement are intended solely for the benefit of each party hereto and
their respective successors and permitted assigns, and the parties do not intend
to confer third party beneficiary rights upon any other person. Subordinated
Creditor understands that there may be various agreements between the Senior
Creditors and Borrower or the other Obligors evidencing and governing the Senior
Debt, and Subordinated Creditor acknowledges and agrees that such agreements are
not intended to confer any benefits on Subordinated Creditor and that the Senior
Creditors shall have no obligation to Subordinated Creditor or any other Person
to exercise any rights, enforce any remedies, or take any actions which may be
available to it under such agreements.

[Signature pages follow]

Exhibit F-8

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

 

 

SUBORDINATED CREDITOR:

 

[_____________]

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

Address for Notices:

 

 

 

 

 

SENIOR AGENT (on behalf of the SENIOR
CREDITORS):

 

 

 

 

CRG SERVICING LLC

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for Notices:

 

 

 

1000 Main Street, Suite 2500

Houston, TX 77002

Attn:        General Counsel

Tel.:         713.209.7350

Fax:         713.209.7351

Email:      adorenbaum@crglp.com

 

 

 

 

T2 BIOSYSTEMS, INC.

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

Address for Notices:     

[__________]

[__________]

[__________]

Attn:    [__________]

Tel.:     [__________]

Fax:     [__________]

Email:  [__________]

 

 

Exhibit F-9

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

 

Exhibit G

to Term Loan Agreement

 

FORM OF INTERCREDITOR AGREEMENT

 

 

This Intercreditor Agreement, dated as of [__________] (this “ Agreement ”), is
made between CRG Servicing LLC, a Delaware limited liability company, as
Administrative Agent, and [INSERT NAME OF A/R LENDER], a [__________] (“ [A/R
Lender] ”).

RECITALS

A.T2 Biosystems, Inc., a Delaware corporation (“ Borrower ”), has entered into
the A/R Facility Agreement (as defined below) with [A/R Lender], which, along
with any other obligations owing to [A/R Lender] by Borrower, is secured by
certain property of Borrower [and the other Obligors (as defined below)].

B.Borrower [has][and the other Obligors have] entered into that certain Term
Loan Agreement, dated as of December 30, 2016 (as amended, restated,
supplemented or otherwise modified from time to time, the “ CRG Credit Agreement
”), with certain lenders and CRG Servicing LLC, a Delaware limited liability
company, as administrative agent and collateral agent for such lenders (in such
capacities and together with its successors and assigns, “ CRG Agent ”), which
is secured by certain property of Borrower [and the other Obligors].

C.To induce each of [A/R Lender] and the lenders under the CRG Credit Agreement
to make and maintain the credit extensions under the A/R Facility Agreement and
the CRG Credit Agreement, respectively, each of [A/R Lender] and CRG Agent, on
behalf of the “Secured Parties” (as defined in the CRG Credit Agreement, the “
CRG Creditors ”; CRG Creditors, collectively with [A/R Lender], “ Creditors ”
and each individually, a “ Creditor ”), is willing to enter into this Agreement
to, among other things, subordinate certain of its liens on the terms and
conditions herein set forth.

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:

1.Definitions .  As used herein, the following terms have the following
meanings:

“ A/R Facility Agreement ” means that certain [Credit Agreement], dated as of
[_____________],  between [A/R Lender] and Borrower, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

“ A/R Facility Documents ” means the A/R Facility Agreement and all [Loan
Documents], each as defined in the A/R Facility Agreement.

“ A/R Facility Senior Collateral ” means (i) [Borrower’s] accounts arising from
the sale or lease of inventory or the provision of services,  excluding
IP/Equipment Accounts (collectively, “ Inventory/Service Accounts ”), (ii)
[Borrower’s] inventory, (iii) to the extent evidencing, governing, or securing
[Borrower’s] Inventory/Service Accounts or inventory, [Borrower’s] payment
intangibles, chattel paper, instruments and documents, (iv) to the extent held
in a segregated deposit account, cash proceeds of [Borrower’s] Inventory/Service
Accounts and inventory, and (v) proceeds of insurance policies covering
[Borrower’s] Inventory/Service Accounts and inventory received with respect to
such accounts and inventory; provided that , for purposes of clarification,
notwithstanding the foregoing, in no event shall “A/R Facility Senior
Collateral” include any right, title or interest of any Obligor in (A) any
Intellectual Property or any licenses thereof, (B) any accounts or proceeds
arising from the sale, transfer, licensing or other disposition of any
Intellectual Property or licenses, or from the sale, transfer, lease or other
disposition of equipment (collectively, “ IP/Equipment Accounts ”), (C)
equipment, (D) to the extent evidencing, governing, securing or otherwise
related to equipment, any general intangibles, chattel paper, instruments or
documents or (E) proceeds of equipment or proceeds of insurance policies with
respect to equipment.

“ Bankruptcy Code ” means the federal bankruptcy law of the United States as
from time to time in effect, currently as Title 11 of the United States
Code.  Section references to current sections of the Bankruptcy Code shall refer
to comparable sections of any revised version thereof if section numbering is
changed.

Exhibit G-1

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

“ Claim ” means, (i) in the case of [A/R Lender], any and all present and future
“claims” (used in its broadest sense, as contemplated by and defined in Section
101(5) of the Bankruptcy Code, but without regard to whether such claim would be
disallowed under the Bankruptcy Code) of [A/R Lender] now or hereafter arising
or existing under or relating to the A/R Facility Documents (with the portion of
[A/R Lender]’s Claim at any time consisting of the aggregate principal amount of
indebtedness under the A/R Facility Documents not to exceed the lesser of
$[__________] and 80% of the face amount at such time of [Borrower’s] eligible
Inventory/Service Accounts (as defined in the A/R Facility Agreement as of the
date hereof), whether joint, several, or joint and several, whether fixed or
indeterminate, due or not yet due, contingent or non-contingent, matured or
unmatured, liquidated or unliquidated, or disputed or undisputed, whether under
a guaranty or a letter of credit, and whether arising under contract, in tort,
by law, or otherwise, any interest or fees thereon (including interest or fees
that accrue after the filing of a petition by or against any Obligor under the
Bankruptcy Code, irrespective of whether allowable under the Bankruptcy Code),
any costs of Enforcement Actions, including reasonable attorneys’ fees and
costs, and any prepayment or termination fees, and (ii) in the case of CRG
Creditors, any and all present and future “claims” (used in its broadest sense,
as contemplated by and defined in Section 101(5) of the Bankruptcy Code, but
without regard to whether such claim would be disallowed under the Bankruptcy
Code) of CRG Creditors now or hereafter arising or existing under or relating to
the CRG Documents, whether joint, several, or joint and several, whether fixed
or indeterminate, due or not yet due, contingent or non-contingent, matured or
unmatured, liquidated or unliquidated, or disputed or undisputed, whether under
a guaranty or a letter of credit, and whether arising under contract, in tort,
by law, or otherwise, any interest or fees thereon (including interest or fees
that accrue after the filing of a petition by or against any Obligor under the
Bankruptcy Code, irrespective of whether allowable under the Bankruptcy Code),
any costs of Enforcement Actions, including reasonable attorneys’ fees and
costs, and any prepayment or termination fees.

“ Collateral ” means all real or personal property of any Obligor in which any
Creditor now or hereafter has a security interest.

“ Common Collateral ” means all Collateral in which both [A/R Lender] and CRG
Agent have a security interest.

“ CRG Documents ” means all documentation related to the CRG Credit Agreement
and all Loan Documents (as defined in the CRG Credit Agreement), including
security or pledge agreements and all other related agreements.

“ CRG Senior Collateral ” means all Collateral in which CRG Agent has a security
interest, other than the A/R Facility Senior Collateral, including, for the
avoidance of doubt and without limitation, any additional Collateral in which
CRG Agent may have a security interest following the commencement of or in
connection with any Insolvency Proceeding, including without limitation
Collateral subject to any CRG Agent security interests, superpriority claims, or
other rights arising under Sections 507(b) and 552 of the Bankruptcy Code.

“ Credit Documents ” means, collectively, the CRG Documents and the A/R Facility
Documents.

“ Enforcement Action ” means, with respect to any Creditor and with respect to
any Claim of such Creditor or any item of Collateral in which such Creditor has
or claims a security interest, lien, or right of offset, (i) any action, whether
judicial or nonjudicial, to repossess, collect, offset, recoup, give
notification to third parties with respect to, sell, dispose of, foreclose upon,
give notice of sale, disposition, or foreclosure with respect to, or obtain
equitable or injunctive relief with respect to, such Claim or Collateral, (ii)
any action in connection with any Insolvency Proceeding to protect, defend,
enforce or assert rights with respect to such Claim or Collateral, including
without limitation filing and defending any proof of claim, opposing or joining
in the opposition of any sale of assets or confirmation of a plan of
reorganization, or opposing or joining in the opposition of any proposed
debtor-in-possession loan or use of cash collateral, and (iii) the filing of, or
the joining in the filing of, an involuntary bankruptcy or insolvency proceeding
against any Obligor. 

“ Intellectual Property ” means, collectively, all copyrights, copyright
registrations and applications for copyright registrations, including all
renewals and extensions thereof, all rights to recover for past, present or
future infringements thereof and all other rights whatsoever accruing thereunder
or pertaining thereto (collectively, “ Copyrights ”), all patents and patent
applications, including the inventions and improvements described and claimed
therein together with the reissues, divisions, continuations, renewals,
extensions and continuations in part thereof, all damages and payments for past
or future infringements thereof and rights to sue therefor, and all rights
corresponding thereto throughout the world and all income, royalties, damages
and payments now or hereafter due and/or payable under or with respect thereto
(collectively, “ Patents ”), and all trade names, trademarks and service marks,
logos, trademark and service mark registrations, and applications for trademark
and service mark registrations, including all renewals of trademark and service
mark registrations, all rights to recover for all past, present and future
infringements thereof and all rights to sue therefor, and all rights
corresponding thereto throughout the world (collectively, “ Trademarks ”),
together, in each case,

Exhibit G-2

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

with the product lines and goodwill of the business connected with the use of,
and symbolized by, each such trade name, trademark and service mark, together
with (a) all inventions, processes, production methods, proprietary information,
know-how and trade secrets; (b) all licenses or user or other agreements granted
to any Obligor with respect to any of the foregoing, in each case whether now or
hereafter owned or used; (c) all information, customer lists, identification of
suppliers, data, plans, blueprints, specifications, designs, drawings, recorded
knowledge, surveys, engineering reports, test reports, manuals, materials
standards, processing standards, performance standards, catalogs, computer and
automatic machinery software and programs; (d) all field repair data, sales data
and other information relating to sales or service of products now or hereafter
manufactured; (e) all accounting information and all media in which or on which
any information or knowledge or data or records may be recorded or stored and
all computer programs used for the compilation or printout of such information,
knowledge, records or data; (f) all licenses, consents, permits, variances,
certifications and approvals of governmental agencies now or hereafter held by
any Obligor; and (g) all causes of action, claims and warranties now or
hereafter owned or acquired by any Obligor in respect of any of the items listed
above.

“ Junior Collateral ” means, (i) in the case of [A/R Lender], all Common
Collateral consisting of CRG Senior Collateral and (ii) in the case of CRG
Creditors, all Common Collateral consisting of A/R Facility Senior Collateral.

“ Obligor ” means Borrower, each subsidiary thereof and each other person or
entity that provides a guaranty of, or collateral for, any Claim of any
Creditor.

“ Proceeds Sweep Period ” means the period beginning on the later to occur of
(i) the occurrence of an event of default under any Creditor’s Credit Documents
and (ii) receipt by the other Creditor of written notice from such Creditor of
such event of default, and ending on the date on which such event of default
shall have been waived in writing by the Creditor issuing such notice.

“ Senior Collateral ” means, (i) in the case of [A/R Lender], all A/R Facility
Senior Collateral and (ii) in the case of CRG Creditors, all CRG Senior
Collateral.

“ UCC ” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York. The following
terms have the meanings given to them in the applicable UCC:  “account”,
“chattel paper”, “commodity account”, “deposit account”, “document”,
“equipment”, “general intangible”, “instrument”, “inventory”, “proceeds” and
“securities account”.

2.Lien Subordination .  (a)  Notwithstanding the respective dates of attachment
or perfection of the security interests of CRG Creditors and the security
interests of [A/R Lender], or any contrary provision of the UCC, or any
applicable law or decision, or the provisions of the Credit Documents, and
irrespective of whether [A/R Lender] or any CRG Creditor holds possession of all
or any part of the Collateral, (i) all now existing and hereafter arising
security interests of [A/R Lender] in any A/R Facility Senior Collateral shall
at all times be senior to the security interests of CRG Creditors in such A/R
Facility Senior Collateral, and (ii) all now existing and hereafter arising
security interests of CRG Creditors in any CRG Senior Collateral shall at all
times be senior to any interests, including the security interests of [A/R
Lender] in such CRG Senior Collateral.  Notwithstanding the foregoing, [A/R
Lender] agrees and acknowledges that it shall not receive, and [neither Borrower
nor any Obligor shall grant][Borrower shall not grant], any security interest to
[A/R Lender] in the CRG Senior Collateral.

(b)Each of [A/R Lender] and CRG Agent, on behalf of CRG Creditors:

(i)acknowledges and consents to (A) [Borrower][each Obligor] granting to the
other Creditor a security interest in the Common Collateral of such other
Creditor, (B) the other Creditor filing any and all financing statements and
other documents as reasonably deemed necessary by the other Creditor in order to
perfect its security interest in its Common Collateral, and (C)
[Borrower’s][each Obligor’s] entry into the Credit Documents to which the other
Creditor is a party.

(ii)acknowledges, agrees and covenants, notwithstanding Section 2(c) but subject
to Section 5 , that it shall not contest, challenge or dispute the validity,
attachment, perfection, priority or enforceability of the other Creditor’s
security interest in the Common Collateral, or the validity, priority or
enforceability of the other Creditor’s Claim. For the avoidance of doubt and
notwithstanding anything in this Agreement to the contrary, [A/R Lender] shall
not file or join in any motion or pleading in connection with any Insolvency
Proceeding or take any other action seeking to recharacterize any Intellectual
Property, the proceeds thereof, or any other CRG Senior Collateral or proceeds
thereof as A/R Facility Senior Collateral.

(c)Subject to Section 2(b)(ii) , the priorities provided for herein with respect
to security interests and liens are applicable only to the extent that such
security interests and liens are enforceable, perfected and have not been
avoided; if a security

Exhibit G-3

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

interest or lien is judicially determined to be unenforceable or unperfected or
is judicially avoided with respect to one or more Claims or any part thereof,
the priorities provided for herein shall not be available to such security
interest or lien to the extent that it is avoided or determined to be
unenforceable.  Nothing in this Section 2(c) affects the operation of any
turnover of payment provisions hereof, or of any other agreements among any of
the parties hereto.

3.Distribution of Proceeds of Common Collateral .  (a)  During each Proceeds
Sweep Period, all proceeds including proceeds of any sale, exchange, collection,
or other disposition of:

(i)A/R Facility Senior Collateral shall be distributed first, to [A/R Lender],
in an amount up to the amount of [A/R Lender]’s Claim; then, to CRG Agent, in an
amount up to the amount of CRG Creditors’ Claim;

(ii)CRG Senior Collateral shall be distributed first, to CRG Agent, in an amount
up to the amount of CRG Creditors’ Claim; then, to [A/R Lender], in an amount up
to the amount of [A/R Lender]’s Claim.

(b)In the event that, notwithstanding Section 3(a) , any Creditor shall during
any Proceeds Sweep Period receive any payment, distribution, security or
proceeds constituting its Junior Collateral prior to the indefeasible payment in
full of the other set of Creditors’ Claims and termination of all commitments of
the other set of Creditors under their Credit Documents, such Creditor shall
hold in trust, for such other Creditor, such payment, distribution, security or
proceeds, and shall deliver to such other Creditor, in the form received (with
any necessary endorsements or as a court of competent jurisdiction may otherwise
direct) such payment, distribution, security or proceeds for application to the
other set of Creditors’ Claims in accordance with Section 3(a) .

(c)At all times other than during a Proceeds Sweep Period, all proceeds
including proceeds of any sale, exchange, collection, or other disposition of
Collateral shall be distributed or applied, as applicable, in accordance with
the CRG Documents and the A/R Facility Documents. 

(d)Except as expressly set forth herein, nothing in this Section 3 shall
obligate any Creditor (i) to sell, exchange, collect or otherwise dispose of
Collateral at any time, or (ii) to take any action in violation of any stay
imposed in connection with any Insolvency Proceeding, including without
limitation the automatic stay in Section 362(a) of the Bankruptcy Code, nor
shall any Creditor have any liability to the other arising from or in connection
with such Creditor’s failure to take such action.

4.Subordination of Remedies .  Each of [A/R Lender] and CRG Agent, on behalf of
CRG Creditors (such Person for purposes of this Section 4 , the “ Junior
Creditor ”), agrees, subject to Section 5 , that, (i) unless and until all
Claims of the other set of Creditors (for purposes of this Section 4 , the “
Senior Creditor ”) have been indefeasibly paid in full and all commitments of
the Senior Creditor under its Credit Documents have been terminated, or (ii)
until the expiration of a period of 180 days from the date of notice of default
under the Senior Creditor’s Credit Documents given by the Senior Creditor to the
Junior Creditor, whichever is earlier, and whether or not any Insolvency
Proceeding has been commenced by or against any Obligor, the Junior Creditor
shall not, without the prior written consent of the Senior Creditor, enforce, or
attempt to enforce, any rights or remedies under or with respect to any of such
Junior Creditor’s Junior Collateral, including causing or compelling the pledge
or delivery of such Junior Collateral, any attachment of, levy upon, execution
against, foreclosure upon or the taking of other action against or institution
of other proceedings with respect to any such Junior Collateral, notifying any
account debtors of any Obligor, asserting any claim or interest in any insurance
with respect to such Junior Collateral, or exercising any rights under any
lockbox agreement, account control agreement, landlord waiver or bailee’s letter
or similar agreement or arrangement with respect to such Junior Collateral, or
institute or commence, or join with any person or entity in commencing, any
action or proceeding with respect to such rights or remedies (including any
action of foreclosure, enforcement, collection or execution and any Insolvency
Proceeding involving any Obligor), except that notwithstanding the foregoing, at
all times, including during a Proceeds Sweep Period, the Junior Creditor shall
be able to exercise its rights under a lockbox agreement or an account control
agreement with respect to any deposit account, securities account or commodity
account constituting Collateral, including its rights to freeze such account or
exercise any rights of offset; provided that any distribution or withdrawal from
such account shall be applied in accordance with Section 3(a) .

5.Insolvency Proceedings .  (a)  Rights Continue .  In the event of any
Obligor’s insolvency, reorganization or any case, action or proceeding,
commenced by or against such Obligor, under any bankruptcy or insolvency law or
laws relating to the relief of debtors, including, without limitation, any
voluntary or involuntary bankruptcy (including any case commenced under the
Bankruptcy Code), insolvency, receivership, liquidation, dissolution, winding-up
or other similar statutory or common law proceeding or arrangement involving any
Obligor, the readjustment of its liabilities, any assignment for the benefit of
its creditors, or any marshalling of its assets or liabilities (each, an “
Insolvency Proceeding ”), (i) this Agreement shall remain in full force and
effect in accordance with Section 510(a) of the United States Bankruptcy Code,
and (ii) the Collateral shall include, without limitation, all

Exhibit G-4

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Collateral arising during or after any such Insolvency Proceeding (which
Collateral shall be subject to the priorities set forth in this Agreement).

(b)Proof of Claim, Sales and Plans .  At any meeting of creditors or in the
event of any Insolvency Proceeding, each Creditor shall retain the right to
vote, file a proof of claim and otherwise act with respect to its Claims
(including the right to vote to accept or reject any plan of partial or complete
liquidation, reorganization, arrangement, composition, or extension (a “ Plan
”)); provided that (i) no Creditor shall initiate, prosecute or participate in
any claim or action in such Insolvency Proceeding directly or indirectly
challenging the enforceability, validity, perfection or priority of the other
set of Creditors’ Claims, this Agreement, the Credit Documents, or any liens
securing the other set of Creditors’ Claims; and (ii) no Creditor shall propose
any Plan or file or join in any motion or pleading in support of any motion or
Plan or exercise any other voting rights unless such Plan provides for the
treatment of the Creditors’ claims in accordance with the terms of Section 5(g)
and otherwise consistent with the terms of this Agreement, or that would
otherwise impair the timely repayment of the other set of Creditors’ Claims in
accordance with its terms or impair or impede any rights of the other set of
Creditors.

(c)Finance and Sale Issues .  (i)  If any Obligor shall be subject to any
Insolvency Proceeding and a Creditor shall desire to permit the use by such
Obligor of cash collateral (as defined in Section 363(a) of the Bankruptcy Code,
“ Cash Collateral ”) constituting such Creditor’s Senior Collateral or to permit
any Obligor to obtain financing (including on a priming basis with respect to
such Creditor’s Senior Collateral), whether from such Creditor or any other
third party under Section 362, 363 or 364 of the Bankruptcy Code or any other
applicable law (each, a “ Post-Petition Financing ”), then the other set of
Creditors shall not oppose or raise any objection to or contest (or join with or
support any third party opposing, objecting to or contesting), such use of Cash
Collateral or Post-Petition Financing and shall not request adequate protection
or any other relief in connection therewith (except as specifically permitted
under Section 5(e) ); provided, however, that, notwithstanding the foregoing,
each Creditor shall be entitled to oppose, raise objection to, or contest (or
join with or support any third party opposing, objecting to, or contesting) any
such use of Cash Collateral or Post-Petition Financing if such proposed use of
Cash Collateral or Post-Petition Financing would result in any liens on such
Creditor’s Senior Collateral to be subordinated to or pari passu with such Cash
Collateral or Post-Petition Financing.

(ii)Each of [A/R Lender] and CRG Agent, on behalf of CRG Creditors, agrees that
it shall raise no objection to, and shall not oppose or contest (or join with or
support any third party opposing, objecting to or contesting), a sale, revesting
or other disposition of any Collateral constituting its Junior Collateral free
and clear of its liens or other Claims, whether under Sections 363 or 1141 of
the Bankruptcy Code or other applicable law, if the other set of Creditors has
consented to such sale or disposition of such assets; provided, however, that,
notwithstanding the foregoing and for the avoidance of doubt, any Creditor shall
be entitled to oppose, raise objection to, or contest (or join with or support
any third party opposing, objecting to, or contesting) any sale, revesting or
other disposition of any Collateral constituting its Senior Collateral free and
clear of its liens or other Claims.

(d)Relief from the Automatic Stay .  Each of [A/R Lender] and CRG Agent, on
behalf of CRG Creditors, agrees that, until the other set of Creditors’ Claims
have been indefeasibly paid in full, such Creditor shall not seek relief,
pursuant to Section 362(d) of the Bankruptcy Code or otherwise, from the
automatic stay of Section 362(a) of the Bankruptcy Code or from any other stay
in any Insolvency Proceeding in respect of its Junior Collateral without the
prior written consent of such other Creditor.

(e)Adequate Protection .  [A/R Lender] agrees that it shall not:

(i)oppose, object to or contest (or join with or support any third party
opposing, objecting to or contesting) (A) any request by CRG Agent for adequate
protection in any Insolvency Proceeding (or any granting of such request), or
(B) any objection by CRG Agent to any motion, relief, action or proceeding based
on such Senior Creditor claiming a lack of adequate protection; or

(ii)seek or accept any form of adequate protection under any of Sections 362,
363 and/or 364 of the Bankruptcy Code with respect to the Collateral, except to
the extent that, in the sole discretion of CRG Agent, the receipt by [A/R
Lender] of any such adequate protection would not reduce (or would not have the
effect of reducing) or adversely affect the adequate protection that CRG
Creditors otherwise would be entitled to receive, it being understood that, in
any event, (y) no adequate protection shall be requested or accepted by [A/R
Lender] unless CRG Agent is satisfied in its sole discretion with the adequate
protection afforded to CRG Creditors, and (z) any such adequate protection is in
the form of a replacement lien on the Obligors’ assets, which lien shall be
subordinated to the liens securing CRG Creditors’ Claims (including any
replacement liens granted in respect of CRG Creditors’ Claims) and any
Post-Petition Financing (and all obligations relating thereto) on the same basis
as the other liens securing [A/R Lender]’s Claims are so subordinated to the
liens securing CRG Creditors’ Claims as set forth in this Agreement.

Exhibit G-5

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

(f)Post-Petition Interest .  Each Creditor shall not oppose or seek to challenge
any claim by the other set of Creditors for allowance in any Insolvency
Proceeding of Claims consisting of post-petition interest, fees or expenses;
provided that the treatment of such Claims are consistent with the Creditors’
relative priorities set forth in this Agreement.

(g)Separate Class .  Without limiting anything to the contrary contained herein
or in the Credit Documents, each of [A/R Lender] and CRG Agent, on behalf of CRG
Creditors, acknowledges and agrees that (i) the grants of liens pursuant to the
CRG Documents and the A/R Facility Documents constitute two separate and
distinct grants of liens, and (ii) because of, among other things, their
differing rights in the Collateral, each set of Creditors’ Claims are
fundamentally different from the other’s Claims and must be separately
classified in any Plan proposed or adopted in an Insolvency Proceeding.  To
further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the respective Claims of the Creditors in
respect of the Collateral constitute only one secured claim (rather than
separate classes of senior and junior secured claims), then each of [A/R Lender]
and CRG Agent, on behalf of CRG Creditors, acknowledges and agrees (x) that all
distributions shall be made as if there were separate classes of senior and
junior secured claims against the Obligors in respect of the Collateral, and (y)
to turn over to the other Creditor amounts otherwise received or receivable by
it in the manner described in Section 3(b) to the extent necessary to effectuate
the intent of this sentence.

(h)Waiver .  Each of [A/R Lender] and CRG Agent, on behalf of CRG Creditors,
waives any claim it may hereafter have against the other set of Creditors
arising out of the election by such other set of Creditors of the application to
the claims of such other set of Creditors of Section 1111(b)(2) of the
Bankruptcy Code, and/or out of any Cash Collateral or Post-Petition Financing
arrangement or out of any grant of a lien in connection with the Collateral in
any Insolvency Proceeding.

6.Notice of Default .  Each of [A/R Lender] and CRG Agent, on behalf of CRG
Creditors, shall give to the other prompt written notice of the occurrence of
any default or event of default (which has not been promptly waived or cured)
under any of its Credit Documents of which it has knowledge (and any subsequent
cure or waiver thereof) and shall, simultaneously with giving any notice of
default or acceleration to Borrower, provide to such other Creditor a copy of
such notice of default.  [A/R Lender] acknowledges and agrees that any event of
default under the A/R Facility Documents shall be deemed to be an event of
default under the CRG Documents.  For the avoidance of doubt, nothing in this
Section 6 shall obligate any Creditor to provide any notice in violation of any
stay imposed in connection with any Insolvency Proceeding, including without
limitation the automatic stay in Section 362(a) of the Bankruptcy Code, nor
shall any Creditor have any liability to the other arising from or in connection
with such Creditor’s failure to take such action.

7.Release of Liens . In the event of any private or public sale or other
disposition, by or with the consent of [A/R Lender] and CRG Agent, on behalf of
CRG Creditors (such Person, for purposes of this Section 7 , the “ Senior
Creditor ”), of all or any portion of such set of Creditors’ Senior Collateral,
CRG Agent, on behalf of CRG Creditors, and [A/R Lender], respectively (for
purposes of this Section 7 , the “ Junior Creditor ”), agrees that such sale or
disposition shall be free and clear of such Junior Creditor’s liens; provided
that such sale or disposition is made in accordance with the UCC or applicable
provisions of the Bankruptcy Code, including without limitation Sections 363(f)
or 1141(c) of the Bankruptcy Code.  The Junior Creditor agrees that, in
connection with any such sale or other disposition, (i) the Senior Creditor is
authorized to file any and all UCC and other applicable lien releases and/or
terminations in respect of the liens held by the Junior Creditor in connection
with such a sale or other disposition, and (ii) it shall execute any and all
lien releases or other documents reasonably requested by the Senior Creditor in
connection therewith.

8.Attorney-In-Fact .  Until the CRG Creditors’ Claims have been fully paid in
cash and the CRG Creditors’ arrangements to lend any funds to the Obligors have
been terminated, [A/R Lender] irrevocably appoints CRG Agent as [A/R Lender]’s
attorney-in-fact, and grants to CRG Agent a power of attorney with full power of
substitution (which power of attorney is coupled with an interest), in the name
of [A/R Lender] or in the name of CRG Agent, for the use and benefit of CRG
Agent, without notice to [A/R Lender], to perform at CRG Agent’s option the
following acts in any bankruptcy, insolvency or similar proceeding involving
Borrower:

(a)To file the appropriate claim or claims in respect of the [A/R Lender] Claims
on behalf of [A/R Lender] if [A/R Lender] does not do so prior to 30 days before
the expiration of the time to file claims in such proceeding and if CRG Agent
elects, in its sole discretion, to file such claim or claims; and

(b)To accept or reject any plan of reorganization or arrangement on behalf of
[A/R Lender] and to otherwise vote [A/R Lender]’s claims in respect of any [A/R
Lender] Claim in any manner that CRG Agent deems appropriate for the enforcement
of its rights hereunder.

Exhibit G-6

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

9.Agent for Perfection .  [A/R Lender] acknowledges that applicable provisions
of the UCC may require, in order to properly perfect CRG Creditors’ security
interest in the Common Collateral securing the CRG Creditors’ Claims, that CRG
Agent possess certain of such Common Collateral, and may require the execution
of control agreements in favor of CRG Agent concerning such Common
Collateral.  In order to help ensure that CRG Creditors’ security interest in
such Common Collateral is properly perfected (but subject to and without waiving
the other provisions of this Agreement), [A/R Lender] agrees to hold both for
itself and, solely for the purposes of perfection and without incurring any
duties or obligations to CRG Creditors as a result thereof or with respect
thereto, for the benefit of CRG Creditors, any such Common Collateral, and
agrees that CRG Creditors’ lien in such Common Collateral shall be deemed
perfected in accordance with applicable law

10.Credit Documents . (a)  Each of [A/R Lender] and CRG Agent, on behalf of CRG
Creditors, represents and warrants that it has provided to the other true,
correct and complete copies of all Credit Documents which relate to its credit
agreement. 

(b)At any time and from time to time, without notice to the other set of
Creditors, each Creditor may take such actions with respect to its Claims as
such Creditor, in its sole discretion, may deem appropriate, including, without
limitation, terminating advances under its Credit Documents, increasing the
principal amount, extending the time of payment, increasing applicable
interest  to the default rate, renewing, compromising or otherwise amending the
terms of any documents affecting its Claims and any Collateral therefor, and
enforcing or failing to enforce any rights against Borrower or any other person,
and no such action or inaction described in this sentence shall impair or
otherwise affect such Creditor’s rights hereunder; provided, however, that (i)
no Creditor shall take any action that is inconsistent with the provisions of
this Agreement, and (ii) [A/R Lender] shall not increase the portion of [A/R
Lender]’s Claim consisting of principal to an amount in excess of $[__________]
without the prior written consent of CRG Agent.  Each of [A/R Lender] and CRG
Agent, on behalf of CRG Creditors, waives the benefits, if any, of any statutory
or common law rule that may permit a subordinating creditor to assert any
defenses of a surety or guarantor, or that may give the subordinating creditor
the right to require a senior creditor to marshal assets, and each of [A/R
Lender] and CRG Agent, on behalf of CRG Creditors, agrees that it shall not
assert any such defenses or rights. 

(c)Each of [A/R Lender] and CRG Agent, on behalf of CRG Creditors, agrees that
any other Creditor may release or refrain from enforcing its security interest
in the Collateral, or permit the use or consumption of such Collateral by any
Obligor free of the other Creditor’s security interest, without incurring any
liability to any other Creditor.

11.Waiver of Right to Require Marshaling .  Each of [A/R Lender] and CRG Agent,
on behalf of CRG Creditors, expressly waives any right that it otherwise might
have to require any other Creditor to marshal assets or to resort to Collateral
in any particular order or manner, whether provided for by common law or
statute.  No Creditor shall be required to enforce any guaranty or any security
interest or lien given by any person or entity as a condition precedent or
concurrent to the taking of any Enforcement Action with respect to the
Collateral.

12.Representations and Warranties .  Each of [A/R Lender] and CRG Agent, on
behalf of CRG Creditors, represents and warrants to the other that:

(a)all action on the part of such Creditor, its officers, directors, partners,
members and shareholders, as applicable, necessary for the authorization of this
Agreement and the performance of all obligations of such Creditor hereunder has
been taken;

(b)this Agreement constitutes the legal, valid and binding obligation of such
Creditor, enforceable against such Creditor in accordance with its terms;

(c)the execution, delivery and performance of and compliance with this Agreement
by such Creditor will not (i) result in any material violation or default of any
term of any of such Creditor’s charter, formation or other organizational
documents (such as Articles or Certificate of Incorporation, bylaws, partnership
agreement, operating agreement, etc.) or (ii) violate any material applicable
law, rule or regulation. 

Exhibit G-7

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

13.Disgorgement .  (a)  If, at any time after payment in full of the [A/R
Lender] Claims any payments of the [A/R Lender] Claims must be disgorged by [A/R
Lender] for any reason (including, without limitation, any Insolvency
Proceeding), this Agreement and the relative rights and priorities set forth
herein shall be reinstated as to all such disgorged payments as though such
payments had not been made and CRG Creditors shall immediately pay over to [A/R
Lender] all money or funds received or retained by CRG Creditors with respect to
the CRG Creditors’ Claims to the extent that such receipt or retention would
have been prohibited hereunder.

(b)If, at any time after payment in full of the CRG Creditors’ Claims any
payments of the CRG Creditors’ Claims must be disgorged by any CRG Creditor for
any reason (including, without limitation, any Insolvency Proceeding), this
Agreement and the relative rights and priorities set forth herein shall be
reinstated as to all such disgorged payments as though such payments had not
been made and [A/R Lender] shall immediately pay over to CRG Agent all money or
funds received or retained by [A/R Lender] with respect to the [A/R Lender]
Claims to the extent that such receipt or retention would have been prohibited
hereunder. 

14.Successors and Assigns .  This Agreement shall bind any successors or
assignees of each Creditor.  This Agreement shall remain effective until all
Claims are indefeasibly paid or otherwise satisfied in full and [A/R Lender] and
the CRG Creditors have no commitment to extend credit under the Credit
Documents.  This Agreement is solely for the benefit of the Creditors and not
for the benefit of Borrower or any other party.  Each Creditor shall not sell,
assign, pledge, dispose of or otherwise transfer all or any portion of its
Claims or any of its Credit Documents or any interest in any Common Collateral
unless, prior to the consummation of any such action, the transferee thereof
shall execute and deliver to the other set of Creditors an agreement of such
transferee to be bound hereby, or an agreement substantially identical to this
Agreement providing for the continued subjection of such Claims, the interests
of the transferee in the Collateral and the remedies of the transferee with
respect thereto as provided herein with respect to the transferring Creditor and
for the continued effectiveness of all of the other rights of the other Creditor
arising under this Agreement, in each case in form satisfactory to the other set
of Creditors.

15.Further Assurances .  Each of [A/R Lender] and CRG Agent, on behalf of CRG
Creditors, agrees to execute such documents and/or take such further action as
the other Creditor may at any time or times reasonably request in order to carry
out the provisions and intent of this Agreement, including, without limitation,
ratifications and confirmations of this Agreement from time to time hereafter,
as and when requested by the other Creditor.

16.Counterparts .  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

17.Governing Law; Waiver of Jury Trial .  (a)  This Agreement and the rights and
obligations of the parties hereunder shall be governed by, and construed in
accordance with, the law of the State of New York without regard to principles
of conflicts of laws that would result in the application of the laws of any
other jurisdiction.

(b)EACH CREDITOR WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN.

18.Entire Agreement .  This Agreement represents the entire agreement with
respect to the subject matter hereof, and supersedes all prior negotiations,
agreements and commitments.  Each Creditor is not relying on any representations
by the other Creditor, Borrower or any other Obligor in entering into this
Agreement, and each Creditor has kept and will continue to keep itself fully
apprised of the financial and other condition of each Obligor.  This Agreement
may be amended only by written instrument signed by the Creditors.

19.Relationship among Creditors . The relationship among the Creditors is, and
at all times shall remain solely that of creditors of Obligors.  Creditors shall
not under any circumstances be construed to be partners or joint venturers of
one another; nor shall the Creditors under any circumstances be deemed to be in
a relationship of confidence or trust or a fiduciary relationship with one
another, or to owe any fiduciary duty to one another.  Creditors do not
undertake or assume any responsibility or duty to one another to select, review,
inspect, supervise, pass judgment upon or otherwise inform each other of any
matter in connection with any Obligor’s property, any Collateral held by any
Creditor or the operations of any Obligor.  Each Creditor shall rely entirely on
its own judgment with respect to such matters, and any review, inspection,
supervision, exercise of judgment or supply of information undertaken or assumed
by any Creditor in connection with such matters is solely for the protection of
such Creditor.

20.No Modification .  Notwithstanding anything contained herein, no provision of
this Agreement shall be deemed to waive, amend, limit or otherwise modify any
term or condition of the CRG Credit Agreement and the A/R Facility Documents.

Exhibit G-8

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

21.Severability .  Any provision of this Agreement which is illegal, invalid,
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent such illegality, invalidity, prohibition or
unenforceability without invalidating or impairing the remaining provisions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

22.Notices .  All notices, demands, instructions and other communications
required or permitted to be given to or made upon any party hereto shall be in
writing and shall be delivered or sent by first-class mail, postage prepaid, or
by overnight courier or messenger service or by facsimile, message confirmed,
and shall be deemed to be effective for purposes of this Agreement on the day
that delivery is made or refused.  Unless otherwise specified in a notice mailed
or delivered in accordance with the foregoing sentence, notices, demands,
instructions and other communications in writing shall be given to or made upon
the respective parties hereto at their respective addresses and facsimile
numbers indicated on the signature pages hereto.

 

 

[Signature pages follow]

Exhibit G-9

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Intercreditor Agreement
as of the date first above written.

 

 

[A/R Lender]:

 

 

 

[INSERT NAME OF A/R LENDER]

 

 

 

 

 

 

 

By

 

 

Name:

 [______________ ]

 

 

Title:

 [______________ ]

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

[______________ ]

 

 

[______________ ]

 

 

[______________ ]

 

 

 

 

 

 

Tel.:

[______________ ]

 

 

Email:

[______________ ]

 

 

 

CRG AGENT:

 

 

 

CRG SERVICING LLC

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

Address for Notices:

1000 Main Street, Suite 2500

Houston, TX 77002

Attn:

General Counsel

Tel.:

713.209.7350

Fax:

713.209.7351

Email:

adorenbaum@crglp.com

 

 

Acknowledged and Agreed to:

 

 

Exhibit G-10

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

BORROWER:

 

 

T2 BIOSYSTEMS, INC.

 

 

 

 

 

 

 

 

By:

/s/ John McDonough

 

Name:

John McDonough

 

Title:

Chief Executive Officer

 

 

 

Address for Notices:

[__________]

[__________]

Attn:    [__________]

Tel.:     [__________]

Fax:     [__________]

Email:  [__________]

 

Exhibit G-11

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.